ACCEPTED
                                                                            14-15-00273-CV
                                                            FOURTEENTH COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                        5/1/2015 2:39:45 PM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                     NO. 14-15-00273-CV

                                                           FILED IN
              In the Court of Appeals               14th COURT OF APPEALS
                                                       HOUSTON, TEXAS

            for the 14th Judicial District           5/1/2015 2:39:45 PM
                                                    CHRISTOPHER A. PRINE

                   Houston, Texas                            Clerk




                 In re CONNIE V. HARRISON


            Original Proceeding Arising from the
            th
         311 Judicial District of Harris County, Texas
             Trial Court Cause No. 2006-68864
               The Honorable Alicia Franklin



  REAL PARTY IN INTEREST CLIFFORD LAYNE HARRISON’S
RESPONSE TO RELATOR’S PETITION FOR WRIT OF MANDAMUS




                            SARAH HIRSCH JOYCE | ATTORNEY AT LAW

                            Sarah Hirsch Joyce
                            State Bar No. 24092522
                            4627 Ingersoll Street
                            Houston, Texas 77027
                            (832) 877-3001
                            (855) 624-7224 Facsimile
                            SarahHirschJoyce@gmail.com
                            Attorney for Clifford Layne Harrison, Real
                            Party in Interest
                                        TABLE OF CONTENTS


APPENDIX TABLE. . . . . . . . . . . . . . . . . . . . . . .      . . . . . . . . . . . . . . . . . . . . . . . . iv
PARTY ABBREVIATIONS. . . . . . . . . . . . . . . . .             ........................v
INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . .          . . . . . . . . . . . . . . . . . . . . . . . vi
STATEMENT OF THE CASE. . . . . . . . . .. . . . . . .            ........................1
ARGUMENT. . . . . . . . . . . . . . . . . . . .. . . . . . .     . . . . . . . . . . . . . . . . . .. . . . 4-36

        I. Relator Has Not Satisfied Her Obligation to
        Provide This Court with a Complete and
        Adequate Record Sufficient to Establish Her
        Entitlement to Relief. . . . . . . . . . . . . . . . . . . . . . . .           . . . . .. . . .. . . . .. . . . 4

                 A. Relator has failed to provide this court
                 with material documents supporting her
                 claims for relief in accordance with the
                 Texas Rules of Appellate Procedure. . . . . .. .                     . . . . .. . . . . . . . .. . . . 5

                 B. Relator’s Petition and record are not
                 authenticated as required by the Texas Rules
                 of Appellate Procedure. . . . . .. . . . . . . . .. . . .            . . . . .. . . . . . . . .. . . . 9

                 Summary Of Argument - Issue I. . . . .. . . . . .                       . . . .. . . . . . . . .. . .12

        II. Relator is Estopped from Now Asserting that
        the MSA is Enforceable, as it is Clearly
        Inconsistent with a Position Previously
        Taken. . . . . .. . . . . . . . .. . . . . . . . .. . . . . . . . .. . .       . . . . .. . . . . . . . .. . .13

                 A. Relator filed multiple motions before the
                 trial court asserting her position that the
                 Mediated Settlement Agreement was not
                 enforceable. . . . . .. . . . . . . . .. . . . . . . . .. . . . . . . . .. . . .. . . . .. . . . 15

                                   (1) Relator’s Motion to Set Aside the MSA
                                                                                        . . . .. . 15
                                  (2)      Relator’s Objection to Entry. . . . .. . . . . . .. . .16




                                                         i
                                       (3)      Relator’s Objection to Mediation . . . . . . . . . . 16

         B. Relator’s prior conduct and behavior is also
         inconsistent with her position that she is now
         entitled to relief enforcing the Mediated Settlement. . . . . . . . . . . . . . . . . .17

         Summary Of Argument - Issue II. . . . . . . . . . . . . . .                        . . . . . . . . . . . . . . . . 20

         III. The Trial Court Did Not Abuse Its
         Discretion in Modifying the Orders to Protect
         the Safety and Welfare of the Children Subject
         to this Suit. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                           ..................
                                                                                                      21
                   A. The Instant Case is Distinguishable from the Texas
                   Supreme Court case of In Re Lee. . . . . . . . . . . . . . . . . . . . . . . . . . 23

                             (1) The trial court acted within their discretion
                             considering the specific facts and circumstances of
                             this case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   . . . . 24

                          (2) The public policy of this State supports the trial
                          court’s decision. . . . . . . . . . .. . . . . . . . . . . . . . . . . . .              . . . . 25
                   B. The trial court modified the existing order to protect the
                   safety and welfare of the children subject to this suit. . . . . . .                              . . .27

         Summary Of Argument – Issue III. . . . . . . . . . . . .                           . . . . . . . . . . . . . . . . 34

CONCLUSION AND PRAYER. . . . . . . . . . . . . . . . . . . . .                               . . . . . . .. . . . . . . . . 36

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . .                           . . . . . . . . . . . . . . . . 37

CERTIFICATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                . . . . . . . . . . . . . . . . 38

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . .                                   . . . . . . . . . . . . . . . . .38




                                                              ii
                                APPENDIX TABLE


Appendix A - Relator’s Motion to Enter the Mediated Settlement Agreement

Appendix B - Relator’s Motion to Set Aside the MSA

Appendix C - Relator’s Objection to Entry

Appendix D - Relator’s Objection to Mediation

Appendix E - Trial Court’s Finding of Family Violence (2007)

Appendix F - Additional Temporary Orders – May 30, 2014

Appendix G - Final Decree – March 27, 2015

Appendix H - Letter from Second Baptist School – March 10, 2014

Appendix I - Email from Relator to Second Baptist School – March 6, 2014

Appendix J - Email from Relator to Mr. Harrison

Appendix K - First Emergency Motion to Modify – May 14, 2014

Appendix L - Motion for Enforcement – September 2, 2014

Appendix M - Second Motion to Modify – August 19, 2014




       * For the convenience of the Court, Real Party in Interest has cited to their
appendix exhibits alphabetically to distinguish from Relator’s numerical appendix
citations in her petition. References to Relator’s appendix in this response will be
cited as, “Relator’s Appendix #.”




                                         iii
                     PARTY ABBREVIATIONS


(1) “RELATOR” – CONNIE VASQUEZ HARRISON

(2) “MR. HARRISON”    OR   “REAL PARTY   IN   INTEREST” : CLIFFORD LAYNE

   HARRISON — (interchangeably referred to throughout by name        “MR.

   HARRISON” and as “REAL PARTY IN INTEREST”)

(3) “RESPONDENT” – THE HONORABLE ALICIA FRANKLIN

(4) “AMICUS” – AMICUS ATTORNEY, HEATHER M. HUGHES

(5) “THE CHILDREN”— J.E.L.H., II AND V.M.H., the minor children subject to

   this suit.




                                  iv
                                       INDEX OF AUTHORITIES

Atkinson Gas Co. v. Albrecht, 878 S.W.2d 236 (Tex. App.—Corpus Christi 1994) 11

Barnes v. State, 832 S.W.2d 424 (Tex. App.—Houston [1st Dist.] 1992) ..... 2, 4, 6

Bolton v. Coats, 608 S.W.2d 722 (Tex. Civ. App.—Tyler 1980) .......................... 5

Boyd v. Boyd, 67 S.W.3d 398 (Tex. App.—Fort Worth 2002) ........................... 23

Brooks v. Brooks, 257 S.W.3d 418 (Tex. App.—Fort Worth 2008) .................... 11

Brownlee v. Brownlee, 665 S.W.2d 111 (Tex. 1984) ........................................ 7, 8

Combs v. Health Care Servs. Corp., 401 S.W.3d 623 (Tex. 2013) ...................... 22

Dickerson v. Dickerson, ___ S.W.3d ___ (Tex. App.—Fort Worth Nov. 26, 2014)
(2014 WL 6686496) ............................................................................................. 11

Goggin v. Grimes, 969 S.W.2d 135 (Tex. App.—Houston [14th Dist.] 1998) .. 7, 8

Holt v. F.F. Enters., 990 S.W.2d 756 (Tex. App.—Amarillo 1998) ...................... 4

In re Amaro, 2014 Tex. App. LEXIS 5381 (Tex. App.—Houston [14th Dist.] May
20, 2014) ................................................................................................................. 6

In re Buholtz, 2014 Tex. App. LEXIS 11757, 2014 WL 5426127 (Tex. App.—
Dallas Oct. 27, 2014) .............................................................................................. 4

In re Butler, 270 S.W.3d 757 (Tex. App.—Dallas 2008) ................................... 8, 9

In re Casanova, ___ S.W.3d ___ (Tex. App.—Dallas 2014) ............................... 24

In re Chavez, 62 S.W.3d 225 (Tex. App.—Amarillo 2001) ................................... 6

In re Cox, No. 07-06-0271-CV, 2006 Tex. App. LEXIS 6196, 2006 WL
2010901(Tex. App.—Amarillo July 19, 2006) ...................................................... 4




                                                             v
In re Fennell, No. 04-05-00251-CV, 2005 Tex. App. LEXIS 3549 (Tex. App.—
San Antonio May 11, 2005) .................................................................................... 5

In re Hickman-Bey, No. 13-11-00573-CV, 2011 Tex. App. LEXIS 7613 (Tex.
App.—Corpus Christi Sept. 16, 2011) .................................................................... 5

In re Lackey, No. 07-05-0276-CV, 2005 Tex. App. LEXIS 6399, 2005 WL
1918905 (Tex. App.—Amarillo Aug. 11, 2005) .................................................... 4

In re Lee, 411 S.W.3d 445 (Tex. 2013) .......................................... cited throughout

In re Lowery, 2014 Tex. App. LEXIS 12377 (Tex. App.—Dallas Nov. 13, 2014) 2

In re Michele Le, 335 S.W.3d 808 (Tex. App.—Houston [14th Dist.] 2011) .. 1, 10

In re Morrison, 2015 Tex. App. LEXIS 1690 (Tex. App.—Dallas Feb. 20, 2015) 5

Lopez v. Munoz, Hockema & Reed, 22 S.W.3d 857 (Tex. 2000) ....................... 11

Metzger v. Sebek, 892 S.W.2d 20 (Tex. App.—Houston [1st Dist.] 1994) ........... 5

Molinet v. Kimbrell, 356 S.W.3d 407 (Tex. 2011) .............................................. 22

Republic Nat’l Leasing Corp. v. Schindler, 717 S.W.2d 606 (Tex. 1986) (per
curiam) .................................................................................................................... 7

Tex. DOT v. City of Sunset Valley, 146 S.W.3d 637 (Tex. 2004) ...................... 22


                                         STATUTES AND RULES

Tex. Civ. Prac. & Rem. Code Ann. § 154.002 (West) ......................................... 22
Tex. Civ. Prac. & Rem. Code Ann. § 153.0071 .................................. 22, 23, 29, 31
Tex. Civ. Prac. & Rem. Code Ann. § 132.001 ........................................................ 8

Tex. Fam. Code Ann. § 153.0071(e)(1) ................................................................ 12

Tex. Fam. Code Ann. § 153.0071 .................................................. 13, 16, 17, 19, 22

                                                             vi
Tex. Fam. Code Ann. § 153.0071(e) .................................................................... 17

Tex. Fam. Code Ann. § 157.374 ............................................................................ 19

Tex. Fam. Code Ann. § 156.101(a)(1)................................................................... 19

Tex. Fam. Code Ann. § 6.602 ............................................................................... 22

Tex. Fam. Code Ann. § 105.001(b) ...................................................................... 31

Tex. Fam. Code Ann. § 105.001(a) ...................................................................... 31

Tex. Fam. Code Ann. § 153.001 (West) ............................................................... 31

Tex. R. App. P. 52 .................................................................... 1, 2, 3, 5, 6, 7, 9, 10

Tex. R. App. P. 52(k)(1) ......................................................................................... 3

Tex. R. App. P. 57(a) .............................................................................................. 3




                                                         vii
                           STATEMENT OF THE CASE

         This divorce action was filed in 2006. After numerous continuances, resets

and Relator’s changes in counsel (approximately 9 at the time of trial, now 20),

this case was tried to a jury beginning in March 2010 and ending in April 2010.

The court signed a decree in June 2010. Relator appealed the final order in

September 2010.

         In December 2012, this Court reversed and remanded the case to the trial

court for a new trial, with the exception that it affirmed the divorce between the

parties as of June 2010.

         This case was preferentially set for trial a number of times in 2013 and into

the beginning of 2014.

         Pursuant to a court order, the parties participated in mediation and signed a

mediated settlement agreement (“MSA”) in January 2014. In April 2014, the court

signed an order to comport with the mediated settlement agreement (“Agreed

Order”).

         This matter has resulted in multiple orders and an MSA, therefore Real Party

in Interest lists the orders and the agreement subject to this suit in chronological

order:


   • Mediated Settlement Agreement - January 29, 2014

         On January 29, 2014 in Cause. No. 2006-68864, styled “In the Matter of the

                                                                                    1
Marriage of Clifford Layne Harrison and Connie Vasquez Harrison,” in the 311th

District Court of Harris County, the parties, their respective counsel and the court

appointed Amicus attorney signed a mediated settlement agreement addressing all

provisions related to the children (See Relator’s Appendix 1).


   • Relator’s Motion to Set Aside the MSA and Objection to Entry - March 13,
     2014

      Relator contends in her motion that she was a victim of family violence and

that circumstance impaired her ability to make decisions. Further she alleged that

the MSA was not in the best interest of the children. Appendix B.


   • “Interim Agreed Order” - April 10, 2014

      On April 10, 2014, the trial court signed an Interim Agreed Order on

Parent-Child Issues comporting with the terms of the MSA. Relator’s Appendix 2.


   • Relator’s Objection to Mediation – April 14, 2014

      Relator again states that she was a victim of family violence and that

circumstance impaired her ability to make decisions and thus have the capacity to

participate in mediation. Appendix D.


   • Emergency Motion to Modify the Currently Controlling Orders for the
     Minor Children Subject of this Suit - May 14, 2014

      Mr. Harrison filed an emergency motion concerning the safety and welfare

of the children after being kicked out of their school. Appendix K.

                                                                                       2
   • Additional Temporary Orders – May 30, 2014

      The trial court issued an order granting Mr. Harrison the ability to pursue

seeking enrollment for his children at other schools. Relator’s Appendix 9.


   • Motion to Set Aside the MSA, or Alternatively, Motion to Modify the Interim
     Order – August 19, 2014

      Mr. Harrison again urges the court to modify the orders citing concerns for

the emotional and physical wellbeing of the children. Appendix M.


   • Motion for Enforcement of Possession and Access and Order to Appear –
     September 2, 2014

      Appendix L.


   • Order Granting Petitioner’s Motion for Temporary Orders on Parent-Child
     Issues – September 3, 2014

      The trial court granted Petitioner’s motion appointing Mr. Harrison as sole

managing conservator noting that its orders were “for the safety and welfare and in

the best interest of the children.” Relator’s Appendix 11.


   • Final Order and Decree – March 27, 2015

      Following a nine (9) day trial, the RESPONDENT issued her orders appointing

Mr. Harrison sole managing conservator and Relator, possessor conservator with

supervised visitation. Appendix G.




                                                                                    3
                                    ARGUMENT

   I.      RELATOR HAS NOT SATISFIED HER OBLIGATION TO PROVIDE THIS
           COURT WITH A COMPLETE AND ADEQUATE RECORD SUFFICIENT TO
           ESTABLISH HER ENTITLEMENT TO RELIEF.

        Mandamus will issue only to correct a clear abuse of discretion for which the

relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135 (Tex. 2004). Those seeking the extraordinary remedy of

mandamus must follow the applicable procedural rules. In re Le, 335 S.W.3d 808,

813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding). The most important

of these rules is the obligation to provide the reviewing court with a complete and

adequate record sufficient to establish the relator's entitlement to relief. Id. (citing

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). Specifically, relator is

obligated to furnish a record containing a certified or sworn copy of every

document filed in the underlying proceeding that is material to relator's claims for

relief. TEX. R. APP. P. 52.7(a)(1). In this case, Relator has failed to conform to the

applicable rules of procedure, and as a result, has failed to show entitlement to the

mandamus relief she seeks from this Court.

        In the instant case, Relator has failed to provide this Court with material

documents supporting her claims for relief. See generally Relator’s Petition.

Relator has not included in her appendix a certified or sworn copy of her

Emergency Motion to Enforce the Mediated Settlement Agreement, or the trial


                                                                                      4
court's order denying such motion—though she cites to both within her petition.

(See Relator’s Petition page 12, 23 citing ‘Appendix 16’ – despite no such

appendix being attached to Relator’s mandamus record.). In addition, there is other

relevant information Relator cites in her petition that she omits from her appendix,

and consequently, there are several instances where Relator refers to facts that have

no documentation in support. See generally, Relator’s Petition.

        Here, the record is lacking of any documents (authenticated or otherwise)

establishing that Relator’s Motion to Enter the Mediated Settlement Agreement was

ever filed, or properly brought to the attention of the trial court. Further, the

documents that Relator does attach in support of her petition for writ of mandamus

do not satisfy the authentication requirements of Tex. Rule App. Proc. 52. In re

Lowery, 2014 Tex. App. LEXIS 12377, 2 (Tex. App. Dallas Nov. 13, 2014). Each

of these deficiencies, discussed herein, is alone sufficient to warrant denial of the

petition.

   A.       Relator has failed to provide this court with material documents
            supporting her claims for relief in accordance with the Texas Rules
            of Appellate Procedure.

        It is relator's burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992,

orig. proceeding) ("Even a pro se applicant for a writ of mandamus must show

himself entitled to the extraordinary relief he seeks."). In addition to other


                                                                                   5
requirements, relator must include a statement of facts supported by citations to

"competent evidence included in the appendix or record," and must also provide "a

clear and concise argument for the contentions made, with appropriate citations to

authorities and to the appendix or record." See generally, Tex. R. App. P. 52.3.

      In pertinent part, Tex. R. App. P. Rule 52(k)(1) Appendix, provides:

            (1) Necessary Contents -- The appendix must contain:
                   (A) a certified or sworn copy of any order complained of, or
                   any other document showing the matter complained of;
   TEX. R. APP. P. RULE 52(k)(1).

      In considering the contents and form of the record to be attached to a

relator’s petition for writ of mandamus, Tex. R. App. P. 52.7(a) imparts:

            (a) Filing by Relator Required. -- Relator must file with the petition:
                   (1) a certified or sworn copy of every document that is material
                   to the relator's claim for relief and that was filed in any
                   underlying proceeding; and
                   (2) a properly authenticated transcript of any relevant
                   testimony from any underlying proceeding, including any
                   exhibits offered in evidence, or a statement that no testimony
                   was adduced in connection with the matter complained.
   TEX. R. APP. P. RULE 57(a). (emphasis added).

      In this regard, it is clear that the Texas Rules of Appellate Procedure

obligate Relator to accompany her petition with a certified or sworn copy of any

motion or document indicating the basis for the complaint. Tex. R. App. Proc.

52.3(j)(1)(A), R. 52.3(k) (specifying the required contents for the appendix); R.

52.7(a) (specifying the required contents for the record). The omission of these

required documents requires denial of relief by the Court. In re Lackey, 2005 Tex.
6
App. LEXIS 6399, 5, 2005 WL 1918905 (Tex. App. Amarillo Aug. 11, 2005). See

id.

      As applied to this proceeding, the rules required Relator to provide this

Court with, at a minimum, a copy of the motion forming the basis of her complaint.

Id. In this case, the document showing the matter complained of would be the

motion requesting the mediated settlement agreement be enforced. Although

Relator represents that the motion was properly filed and presented to the trial

court, this does not relieve her from the obligation to provide documentation of

such to this Court. Holt v. F.F. Enters., 990 S.W.2d 756, 759 (Tex. App.-Amarillo

1998, pet. denied); In re Cox, 2006 Tex. App. LEXIS 6196, 1-2, 2006 WL
2010901 (Tex. App. Amarillo July 19, 2006). This pleading cannot be located

anywhere in Relator’s mandamus record. Without it, this Court cannot conclude

the document was properly before the trial court, that a copy had been timely

presented to opposing counsel, or that the Relator had complied with rules

regarding certificate of conference with opposing counsel. See Barnes, 832 S.W.2d

at 427; See In re Buholtz, 2014 Tex. App. LEXIS 11757, 2-3, 2014 WL 5426127

(Tex. App. Dallas Oct. 27, 2014) (Absent a proper record, the Court cannot

determine whether the motions Relator contends she has filed are in fact on file

with the trial court and have not been resolved).

       Further, a court is not required to consider a motion that has not been


                                                                                7
properly called to its attention. In re Morrison, 2015 Tex. App. LEXIS 1690, 2

(Tex. App. Dallas Feb. 20, 2015) citing In re Davidson, 153 S.W.3d 490, 491 (Tex.

App.—Amarillo 2004, orig. proceeding); Metzger v. Sebek, 892 S.W.2d 20, 49

(Tex. App.—Houston [1st Dist.] 1994, writ denied). The duty to procure a hearing

rests on the moving party, not upon the trial judge. Bolton's Estate v. Coats, 608
S.W.2d 722, 729 (Tex. Civ. App.—Tyler 1980, writ ref'd n.r.e.). Relator has

provided nothing to this Court that she procured a hearing on her motion.

        It is Relator’s burden to provide a record under Tex. R. App. P. 52.3(j) and

52.7(a) sufficient to establish his right to mandamus relief; however, Relator's

petition does not demonstrate that she has taken any measures to properly obtain a

ruling from the trial court on her motion. TEX. R. APP. P. 52.3(j); TEX. R. APP. P.

52.7(a); In re Hickman-bey, 2011 Tex. App. LEXIS 7613 (Tex. App. Corpus

Christi, Sept. 16 2011). 1 She has not provided the Court with a copy of the motion

she asserts she filed in the trial court, a copy of the trial court's docket, or any other

proof that the motion was properly filed and pending before the trial court. See

generally Relator’s Petition; See also In re Fennell, 2005 Tex. App. LEXIS 3549

(Tex. App. San Antonio, May 11 2005); In re Amaro, 2014 Tex. App. LEXIS 5381




1
  (Relator did not show he was entitled to mandamus relief directing the trial court to rule on motions
filed because he did not provide the court with a record or appendix in accordance with Tex. R. App. P.
52.3(k) showing that he filed the motions and presented them to the trial court with a request for a ruling.)

                                                                                                           8
(Tex. App. Houston 14th Dist. May 20 2014).2

         Therefore, because Relator has wholly failed to furnish a complete appendix

or record sufficient to support her claims for relief, her petition for writ of

mandamus should be denied. See Barnes v. State, 832 S.W.2d 424, 426 (Tex.

App.—Houston [1st Dist.] 1992, orig. proceeding); In re Chavez, 62 S.W.3d 225,

228 (Tex. App.—Amarillo 2001, orig. proceeding).

    B.      Relator’s Petition and record are not authenticated as required by
            the Texas Rules of Appellate Procedure.

         Relator's petition does not comply with the applicable rules of appellate

procedure entitling her to mandamus relief. Specifically, Relator's appendix is not

authenticated as required by the rules of appellate procedure because the

documents attached are not sworn copies. Tex. R. App. P. 52.3(k), 52.7(a).

         Relator is asking this Court to determine that the trial court abused its

discretion, but does not provide the material documentation necessary for this

Court to appropriately consider, rely, and grant the extraordinary relief of

mandamus.

         Texas Rules of Appellate Procedure 52.3(k)(1) states the appendix to the

petition must contain: (A) a certified or sworn copy of any order complained of, or

any other document showing the matter complained of. TEX. R. APP. P.


2
  Relator's petition for a writ of mandamus was determined to lack merit because the record attached to
the petition did not establish that the motion was brought to the attention of the trial court.

                                                                                                          9
52.3(k)(1)(A). (emphasis added). Texas Rules of Appellate Procedure 52.7

provides a relator must file with the petition a record containing: (1) a certified or

sworn copy of every document that is material to the relator's claim for relief and

that was filed in any underlying proceeding. TEX. R. APP. P. 52.7(a)(1).

          Documents that are attached to a properly prepared affidavit are “sworn

copies.” Republic Nat'l Leasing Corp. v. Schindler, 717 S.W.2d 606, 607 (Tex.

1986) (per curiam). "An affidavit is a 'statement in writing of a fact or facts signed

by the party making it, sworn to before an officer authorized to administer oaths,

and officially certified to by the officer under his seal of office.'" Goggin v. Grimes,

969 S.W.2d 135, 138 (Tex. App.--Houston [14th Dist.] 1998, no pet.). An affidavit

must affirmatively show it is based on the personal knowledge of the affiant. See

Brownlee v. Brownlee, 665 S.W.2d 111, 112 (Tex. 1984). Here, the execution and

language of Relator's affidavit is insufficient to meet the requirements of Rule

52.3(k). TEX. R. APP. P. 52.3(k)(1)(A). Relator’s appendix contains uncertified

copies of motions and pleadings. 3 Because the record contains motions not

certified by the trial court clerk, the documents attached to Relator’s appendix were

required to be authenticated. TEX. R. APP. P. 52.3(k)(1)(A); See generally Relator’s

Petition. While Relator includes a "certification" at the end of her appendix in the

style of an affidavit, it lacks the attestation of a notary public or other official as


3
    See Relator’s Appendix 2, 3, 5, 6, 8, 11, and 12.
                                                                                     10
required for a sworn affidavit. Id.; See In re Butler, 270 S.W.3d 757, 759 (Tex.

App.—Dallas 2008, orig. proceeding).4


        Further, Relator’s affidavit does not "positively and unqualifiedly represent

the 'facts' as disclosed to be true and within the affiant's personal knowledge."

Brownlee, 665 S.W.2d at 112. Affiant does not state she has personal knowledge

that the uncertified copies of the motions and pleadings in the appendix are true

and correct copies of the originals. See Relator’s Petition, page 25. Affiant only

certifies she has “reviewed the Petition and Writ and concluded that every factual

statement in the petition is supported by competent evidence included in the

Appendix or the Record.” Id. First, this statement is inaccurate, as we have shown

the petition to not be supported by competent evidence included in the appendix.

See Relator’s Petition page 12 and 23 citing ‘Appendix 16’). To the contrary,

Relator’s assertions are lacking in that they are not substantiated by the appendix

or the record. Thus, Relators' affidavit does not meet the requirements of rule

52.3(k). Relator's certification also does not satisfy the requirements for an

unsworn declaration. See TEX. CIV. PRAC. & REM. CODE § 132.001.


        Courts have noted that, “because the record in a mandamus proceeding is
4
 ("An affidavit is a 'statement in writing of a fact or facts signed by the party making it, sworn to before
an officer authorized to administer oaths, and officially certified to by the officer under his seal of
office.'") (quoting Goggin v. Grimes, 969 S.W.2d 135, 138 (Tex. App.—Houston [14th Dist.] 1998, no
pet.) (emphasis added).



                                                                                                         11
assembled by the parties, this Court strictly enforces the authentication

requirements of rule 52 of the rules of appellate procedure to ensure the integrity

of the mandamus record.” (emphasis added); See Tex. R. App. P. 52.3(j), 52.3(k);

In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding)

(finding affidavit insufficient to authenticate record because it did not state affiant

had "personal knowledge the copy of the order in the appendix is a correct copy of

the original.").5


        If Relator wished the uncertified copies attached in her appendix to be

considered by this Court as part of the record in support of her claims for relief, she

was required to include a sworn authentication that the documents were true and

correct copies of the originals. Relator included no such authentication in her

petition. Thus, because Relator’s petition does not strictly adhere to the rules of

appellate procedure, her petition should be denied.


                              SUMMARY OF ARGUMENT - ISSUE I

        Those seeking the extraordinary remedy of mandamus must follow the

applicable procedural rules. In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston


5
  Worthy of mention, the petition makes numerous references to “representations” made by Relator to her
appellate counsel implicated throughout Relator’s petition. Relator’s Petition p. 11 notes, “Ms. Harrison
tells Counsel she was not given notice and was not served.” Later on the same page, the petition reads,
“although there is a notice of hearing in the district court records, Ms. Harrison tells counsel she did not
receive a de novo hearing...” These declarations only underline the importance of the rule requiring
certified or sworn copies be attached to relators’ appendix.


                                                                                                         12
[14th Dist.] 2011, orig. proceeding). The most important of these rules is the

obligation to provide the reviewing court with a complete and adequate record

sufficient to establish the relator's entitlement to relief. Id. citing Walker v. Packer,

827 S.W.2d 833, 837 (Tex. 1992). Specifically, relator is obligated to furnish a

record containing a certified or sworn copy of every document filed in the

underlying proceeding that is material to relator's claims for relief. TEX. R. APP. P.

52.7(a)(1).

      Because Relator has failed to provide this Court with the material

documentation necessary to entitle her to relief, and because her petition and

record is not authenticated as required by the Texas Rules of Appellate Procedure,

Relator’s petition for writ of mandamus must be denied.

II.   RELATOR IS ESTOPPED FROM NOW ASSERTING THAT THE MSA IS
      ENFORCEABLE, AS IT IS CLEARLY INCONSISTENT WITH A POSITION
      PREVIOUSLY TAKEN.

      Relator is estopped from now asserting that the MSA is enforceable and that

she is entitled to judgment in accordance with its terms. Relator has previously

taken a position clearly inconsistent with the position she now maintains in her

petition, thus precluding her from obtaining the relief she seeks from this Court.

       Quasi-estoppel precludes a party from asserting, to another's disadvantage, a

right inconsistent with a position previously taken. Brooks v. Brooks, 257 S.W.3d
13
418, 423.6 The doctrine applies when it would be unconscionable to allow a person

to maintain a position inconsistent with one to which he acquiesced, or from which

he accepted a benefit. Id. Thus, quasi-estoppel forbids a party from accepting the

benefits of a transaction or statute and then subsequently taking an inconsistent

position to avoid corresponding obligations or effects. Id. Moreover, unlike

equitable estoppel, quasi-estoppel requires no showing of misrepresentation or

detrimental reliance. Id.

       Courts have previously applied the theory of quasi-estoppel in cases of

divorce involving mediated settlement agreements. In Brooks v. Brooks, Husband

was estopped from seeking judgment in accordance with the terms of the mediated

settlement agreement (MSA) because his position at trial was inconsistent with his

later position that the MSA was enforceable. Brooks v. Brooks, 257 S.W.3d 418,

(Tex. App.—Fort Worth, 2008, pet. denied.). Similarly, in Dickerson, Wife

contended that the trial court failed to give effect to the MSA entered into by the

parties to the suit. The court found that Wife was estopped from contending that

the MSA should be enforced because she had previously filed a motion before the

trial court asserting that the MSA was not enforceable. Dickerson v. Dickerson,

___ S.W.3d ___, (Tex. App. Fort Worth Nov. 26, 2014); (2014 WL 6686496).

       Just as in Brooks and Dickerson, hereto Relator should be estopped from

6
 Citing Hockema & Reed, L.L.P., 22 S.W.3d 857, 864 (Tex. 2000); Atkinson Gas Co. v. Albrecht, 878
S.W.2d 236, 240 (Tex. App.--Corpus Christi 1994, writ denied).

                                                                                                    14
seeking judgment in accordance with the terms of the MSA, as she has previously

taken the position that the MSA is not enforceable. See Relator’s Appendix 1, 2, 3

and 4. As support for his argument REAL PARTY IN INTEREST, CLIFFORD LAYNE

HARRISON represents to the Court the following:

      The parties along with their respective counsel and the court appointed

Amicus Attorney, Heather Hughes (“AMICUS”), attended court ordered mediation

on January 29, 2014. The parties signed an agreement that day, effective

immediately. Appendix 2. Following a hearing on April 10, 2014, the trial court

incorporated the terms of the MSA into an agreed order, titled Interim Agreed

Order on Parent-Child Issues (“Agreed Order”). Relator’s Appendix 3. Shortly

after signing the MSA, Relator repeatedly took the position that the MSA was not

enforceable. Relator took this position both by conceding to such in formal

motions filed before the trial court, by representing to MR. HARRISON as well as to

third parties that there was no agreement, and finally through her conduct which

clearly illustrated her disregard for any such agreement.

A.    Relator filed multiple motions before the trial court asserting her
      position that the Mediated Settlement Agreement was not enforceable.

      (1)    Relator’s Motion to Set Aside the MSA

      Although Relator sets forth a timeline of purported events in her petition,

Relator conveniently fails to disclose to this Court a crucial fact. On March 13,

2014, just six weeks after the MSA was executed, Relator filed a Motion to Set

                                                                                15
Aside Purported Mediated Settlement Agreement on Parent Child Issues (“Motion

to Set Aside the MSA”). Appendix B. As support for this motion, Relator relied on

Texas Family Code Section 153.0071(e)(1):

        The Court may decline to enter a judgment on a mediated settlement
        agreement if the court finds that: (1) a party to the agreement was a victim of
        family violence, and that circumstance impaired that party’s ability to make
        decisions; and (2) the agreement is not in the child’s best interest.

TEX. FAM. CODE §153.0071(e-1).

       In her motion, Relator urges the trial court to set aside the mediated

settlement agreement alleging; 1) that she was a victim of family violence, 2) that

she did not have the capacity required to enter into such an agreement, and 3) that

the agreement was not in the children’s best interest.7 See Appendix B.

        (2)     Relator’s Objection to Entry

        Simultaneous with her Motion to Set Aside the MSA, Relator filed a pleading

titled Objection to Entry and Notice of Engaged Counsel (“Objection to Entry”) in

response to the pending emergency motions to enter the order, filed by the AMICUS,

and REAL PARTY IN INTEREST, MR. HARRISON. Appendix C.

(3)     Relator’s Objection to Mediation




7
 As support in her motion to set aside, Relator asserts the following grounds: “Connie Harrison has been
a victim on [sic] family violence and that circumstances surrounding the family violence impaired her
ability to make decisions and the mediated agreement is not in the best interest of the children.”




                                                                                                     16
      On April 14, 2014, one month after filing her Motion to Set Aside the MSA

and Objection to Entry, Relator again expresses her opposition to the enforceability

of the MSA by filing an Objection to Mediation. Appendix D. In her pleading,

Relator objected to the referral of the suit to mediation on the “basis of family

violence having been committed by another party against the objecting party.” See

Appendix D.

      The “family violence” to which Relator alludes is an incident which

occurred over nine years ago. The incident lead the trial court to issue a finding

that family violence had occurred, but noting that family violence was unlikely to

occur again in the future. Appendix E. Regardless, Relator has acknowledged in her

previous pleadings, and MR. HARRISON would agree, that she has “impaired ability

to make decisions” and that the mediated agreement was “not in the best interest of

the children.” See generally Appendix B, C, and D.

B.    Relator’s prior conduct and behavior is also inconsistent with her
      position that she is now entitled to relief enforcing the Mediated
      Settlement.

      Moreover, MR. HARRISON would show that Relator’s conduct is clearly

inconsistent with her claim that the MSA is now enforceable. Following the

signing of the MSA, and the entry of the Agreed Order incorporating its terms

therein, Relator nearly immediately began acting in a manner that not only




                                                                                 17
demonstrated an irrefutable disregard for court’s orders, but essentially thwarted

enforcement of the MSA and its terms as written.

          Less than one month after the MSA was executed, Relator began acting as

though there was no agreement resulting in disastrous consequences for the

children subject to this suit. Relator not only took the position that there was no

MSA in her Motion to Set Aside, but she also represented that there was no MSA to

the children’s school. Specifically, Relator’s actions following the signing of the

MSA resulted in Second Baptist School withdrawing the children’s admittance to

the school for the 2014-2015 academic school year—a glaring breach of the MSA

and Agreed Order.8 See Relator’s Appendix 2 and 7.

           In a letter dated March 10, 2014, Jeff. Williams, head of Second Baptist

School, informed both parents that despite their hopes that an agreement as to

possession and access could be reached by the parties, the children regretfully

would not be permitted to reenroll at Second Baptist for the 2014-2015 school year.

Appendix H. The school stated in its letter that their decision was reached after

receiving an email from Relator on March 6, 2014 “notifying the school that, in

fact, no such agreement [had] been reached.” See Appendix H and I. Relator’s

email representing that there “was no agreement” was sent less than six weeks after

Relator, and her counsel signed the Mediated Settlement Agreement. Appendix I.


8
    Discussed further in Real Party in Interest Issue III.
                                                                                 18
      Further, the school’s March 10, 2014 letter documents several examples of

the discord and confusion caused by Relator’s failure to adhere to the agreement,

specifically noting that on March 6, 2014 and again on March 7, 2014, both parties

were present at the school at the end of day to pick up the children—both

representing it was their day to have possession and access. Appendix H. As

stipulated in the MSA, and subsequently adopted by order of the court, MR.

HARRISON was to have possession and access on weekends that occurred during the

regular school term, beginning at the time the child’s school was dismissed, every

Thursday, and on the first, third, and fifth Friday of each month, ending at the time

the child school resumes the following school day. Relator’s Appendix 1 and 3.

March 6, 2014 fell on a Thursday. Thus, in accordance with the MSA, MR.

HARRISON was designated to have access on this day. March 7, 2014 fell on the

first Friday of the month. Thus, in accordance with the MSA, MR. HARRISON was

designated to have access on this day as well.

       In further disregard of the agreement, Relator engaged in conduct designed

with the specific intent of alienating the children from their father; consistently

withholding the children from MR. HARRISON during his designated periods of

access and denying any communication between the children and MR. HARRISON.

Moreover, Relator inexplicably would refuse to acknowledge the agreement in




                                                                                  19
communications with MR. HARRISON. 9 Relator’s ongoing actions, which resulted

in multiple contempt findings against her, indicated she was mentally unstable and

that her instability was having drastic and harmful effects on the children’s welfare.




                            SUMMARY OF ARGUMENT - ISSUE II

Because Relator unilaterally engaged in conduct both directly contravening the

court order incorporating the MSA and the intended objectives the MSA sought to

establish, Relator should not now be allowed to rely on, in support of her petition,

a position which she has previously stood in explicit opposition to. The

contradiction is evidenced both by way of her conduct, in which she illustrates an

unabashed indifference to the court orders incorporating the MSA, as well as her

formal written objections to the enforceability of the MSA as set forth in her

various motions before the trial court. Relator’s Appendix 1, 2, and 3. Relator

simply cannot have it both ways.

         Relator’s previous position is a clearly inconsistent position from the one she

now takes in her Petition for Writ of Mandamus before this Court (that the MSA is

enforceable and that judgment should have been rendered in accordance with the

terms of MSA). Thus, it would be unconscionable to allow Relator to enforce the


9
    See Relator’s Email to Mr. Harrison. Appendix J.
                                                                                     20
MSA after irrefutably taking a position inconsistent with the one she now

maintains. In light of the aforementioned facts, Relator should be estopped from

seeking judgment in accordance with the terms of the MSA, as she herself

previously represented the position that the MSA was not enforceable.



III.      THE TRIAL COURT DID NOT ABUSE ITS DISCRETION           IN MODIFYING THE
          ORDERS TO PROTECT THE SAFETY AND WELFARE               OF THE CHILDREN
          SUBJECT TO THIS SUIT.

          In her sole issue presented, Relator asserts that the trial court abused its

discretion in failing to render judgment in accordance with the terms of the MSA.

In support, Relator relies almost exclusively on the Supreme Court’s decision in

the case of In re Lee.10 Although Relator accurately quotes portions of the Court’s

opinion, her arguments are misplaced. Contrary to Relator’s claims, neither Section

153.0071, nor the Court’s opinion in Lee, mandates entry of judgment on an MSA

under any and all circumstances. See generally id. In fact, as was the case here, the

Court in Lee expressly provides a trial court latitude to refuse to enter judgment on

an MSA that could endanger the safety and welfare of a child. Lee at 461 (Guzman,

J., concurring).

          The issue before the court in Lee was a narrow question—namely, “whether

a trial court presented with a request for entry of judgment on a validly executed


10
     In re Lee, 411 S.W.3d 445 (Tex. 2013).

                                                                                   21
MSA may deny a motion to enter judgment based on a best interest inquiry.” Id. at

450 (emphasis added). A majority of the Court concluded based on the plain

language of Section 153.0071, that a trial court may refuse to enter judgment on an

otherwise compliant MSA on best interest grounds only if the court also finds that

a party to the MSA was a victim of family violence and that violence impaired the

party’s ability to make decisions. Id. at 453-55. And, as is relevant here, the Court

expressly limited the extent of its holding. Specifically, a different majority of the

Court held that Section 153.0071(e) does not preclude a court from refusing to

render judgment on an MSA if it could endanger the safety and welfare of a child.

See id. at 46111 (Guzman, J., concurring), 466 (Green, J., dissenting).

        The Lee court contemplated the situation in which a trial court is presented

with, and then denies a motion to enter judgment on a statutorily compliant MSA

based on a broad best-interest inquiry. Here, Relator cites to no such motion or

denial for the simple reason that no such motion was ever properly or timely

presented to the trial court. Thus, it reasons that no such denial ever issued in this

case. To the contrary, the trial court actually entered the MSA in this case by

incorporating its terms in the Agreed Interim Order on Parent Child Issues on

April 10, 2014. Relator’s Appendix 4. The Relator acquiesces to such, making


11
  “I believe section 153.0071 of the Family Code precludes a broad best-interest inquiry. A trial court
may, however, when presented with evidence that entering judgment on an MSA could endanger the
safety and welfare of a child, refuse to enter judgment on the MSA.” Lee at 462, (Guzman, J. concurring).

                                                                                                      22
numerous references to the trial court’s order adopting the MSA throughout her

petition.12 Plainly put, the MSA was entered by the trial court. Thus, the relief

Relator seeks is without merit, as there was no abuse of discretion in light of the

fact that the trial court in this case issued an ordered in accordance with the terms

of the Mediated Settlement Agreement.

          A.      The Instant Case is Distinguishable from the Texas Supreme
                  Court case of In Re Lee.

          Unlike Lee, in which the Court refused to enter an MSA based upon a broad

best-interest inquiry, the trial court in this case modified the existing orders

(incorporating the terms of the MSA) based on emergency motions alleging

grounds relating to the safety and welfare of the children. The two situations are

distinct, and the authority of the trial court to take such action was specifically

provided for and discussed in the Supreme Court’s Lee opinion. See generally In re

Lee (Tex. 2013).

          The case here falls squarely within the situation contemplated by the Court

in Lee—that a trial court is not precluded from taking measures to protect the

safety and welfare of the children subject to the suit, even if that means refusing to

enter or enforce the parties otherwise compliant MSA. The Lee opinion notes that a

trial court has a variety of mechanisms at its disposal in which to protect the safety

and welfare of the child. Id. Specifically, the court writes, “Even after issuing a

12
     See Relator’s Petition for Writ of Mandamus, p. 9, 10, 11, and 24.

                                                                                   23
final order, a trial court may act to protect the safety and welfare of a child by

issuing protective orders, by issuing temporary orders during an appeal, by ruling

on motions to modify, or through habeas corpus proceedings, again upon proper

motion. “Id. at 457. (emphasis added).13 It was within the confines of this authority

that the trial court acted in this case. Thus, no abuse of discretion is apparent and as

such, Relator’s petition should be denied.

        (1)     The trial court acted within their discretion considering the
                specific facts and circumstances of this case.

        The parties along with their respective counsel and the court appointed

Amicus Attorney, Heather Hughes (“AMICUS”), attended court ordered mediation

on January 29, 2014. The parties signed an agreement that day, the terms of which

were to take effect immediately. Relator’s Appendix 2. Following a hearing on

April 10, 2014, the trial court incorporated the terms of the MSA into an agreed

order, titled Interim Agreed Order on Parent-Child Issues (“Agreed Order”). 14 15

Relator’s Appendix 3 and 4.


13
   See, e.g., TEX. FAM. CODE § 156.101(a)(1) (allowing modification of an order if it would be in the
child's best interest and the circumstances of the child have materially and substantially changed since the
date of the signing of the MSA); id. § 157.374 (providing that in habeas corpus proceedings, "the court
may render an appropriate temporary order if there is a serious immediate question concerning the
welfare of the child"). Footnote 14.
14
   The trial court incorporated the terms of the MSA into an agreed order on an interim basis, subject to
modification, as a final order would have been inappropriate due to the courts inability to bifurcate child
custody and property issues in a suit for divorce.
15
   The trial court explicitly incorporated the terms of the MSA into its order when at the April 10 hearing
the trial judge stated on the record, “The Court adopts the contents of the Mediated Settlement Agreement
as the order of this court.” Relator’s Appendix 4, P. 19 Lans. Ch. 9-11.


                                                                                                         24
      The product of that mediation, the MSA, and the subsequent Agreed Order

is noteworthy in the following respects. Relator’s Appendix 2. First, and foremost,

both the MSA and the Agreed Order include the following provision:

      “Connie Vasquez Harrison, as a parent joint managing conservator, shall
      having the following rights and duty:
            (7) the exclusive right to make decisions concerning the children’s
            education, subject to the following provision regarding Second Baptist
            School;
            IT IS ORDERED that J.E.L.H., II and V.M.H. shall continue to
            attend Second Baptist School as long as Clifford Layne Harrison pays
            the annual tuition, including other required costs, for the children to
            attend.”

      Also found on the first page of the Agreed Order is the following language:

                    On January 29, 2014, the parties entered into a Mediated
             Settlement Agreement resolving parent-child issues for final trial in
             this case. Although the agreement is effective beginning January 29,
             2014, and shall be incorporated into the parties’ final order following
             a final trial on the division of property, this agreement shall be
             enforceable on its own terms unless modified. (emphasis added).

      Notably, the parties provided the trial court with the ability to modify the

Agreed Order should such modification become necessary. Id. It did in fact

become necessary when, as discussed below, the provision regarding the children’s

education (along with other provisions) was nearly immediately violated by the

Relator, resulting in numerous court appearances and emergency motions

regarding the safety and welfare of the children. As a result, the trial court found a

modification was necessary to protect the safety and welfare of the children. The

trial court acted well within their discretion in doing so and in harmony with the
                                                                                   25
public policy advanced by this State.

      (2)    The public policy of this State supports the trial court’s decision.

      This Court has recognized the policy goals advanced by the procedures of

section 6.602 and its counterpart, Texas Family Code section 153.0071. Those

statutes articulate the policy of encouraging the peaceful resolution of disputes and

the early settlement of pending litigation through voluntary settlement procedures.

See TEX. CIV. PRAC. & REM. CODE ANN. §154.002.

      But the premises behind such laudable policy goals are not advanced in

every circumstance in which parties sign a mediated settlement agreement

complying with section 153.0071. This premise is alluded to in Lee by Justice

Green when he writes, “. . . a contextual reading of the Family Code allows a

narrow inquiry into whether entering judgment on an MSA could endanger the

safety and welfare of a child.” In re Lee at 464, citing Tex. Dep't of Transp. v. City

of Sunset Valley, 146 S.W.3d 637, 642 (Tex. 2004) ("We must read the statute as a

whole and not just isolated portions."). This assertion is further supported by

Justice Guzman’s statement:

      The dissent convincingly argues that requiring the trial court to enter a
      judgment that could endanger the child would be an absurd result. It is, in
      my view, not only absurd but also plainly nonsensical and against public
      policy to read section 153.0071 to require a trial court to enter judgment on
      an MSA when presented with evidence that doing so could endanger the
      child. In holding that the statute forecloses the broad best-interest inquiry,
      the Court does not expressly state whether the Family Code allows a narrow
      endangerment inquiry.”
                                                                                   26
In re Lee at 464, (Guzman, J., concurring). 16

        Aside from the opinions set forth in Lee, appellate courts of this State have

similarly refused to construe section 153.0071 so literally as to universally require

the enforcement of all compliant agreements. Boyd, 67 S.W.3d at 403; see also In

re Lee, 411 S.W.3d 445, 471 (Tex. 2013)(Green, J., dissenting).17 Instead courts

have granted discretion to trial courts through a variety of mechanisms to ensure

that the public policy of the State is furthered; chief among those policy interests is

protecting the safety and wellbeing of children subject to custody disputes . See id.


        B.      The trial court modified the existing order to protect the safety
                and welfare of the children subject to this suit.

        While it is true that the Lee opinion may foreclose a broad best interest

inquiry, it does not infer or in any way limit a trial court’s ability to take action to

protect a child’s safety and welfare. Despite Relator’s attempt to bolster her

argument by manipulating the language of the Lee opinion to fit the facts of the

instant case, the language of the Supreme Court clearly supports precisely the

procedure employed by the trial court in this case. The opinion in Lee explicitly

provides a trial court with the ability to “rule on motions to modify” as a method in

16
   See Combs v. Health Care Servs. Corp., 401 S.W.3d 623, 630 (Tex. 2013); Molinet v. Kimbrell, 356
S.W.3d 407, 411 (Tex. 2011).
17
   I would hold that, in a rare case in which the presumption that MSA parties acted in a child's best
interest has been negated by evidence, the trial court does not abuse its discretion by considering the
terms of an MSA's custody, possession, or access modification. If those terms jeopardize a child's safety
and welfare, so that the modification could not possibly be in the child's best interest, I would hold that
the trial court does not abuse its discretion by refusing to enter judgment on the MSA. Green, J.,
dissenting) at 472.

                                                                                                        27
which to protect the safety and welfare of the child. Id. at 457. The trial court in

this cause relied on such authority when it issued its Orders modifying the parent-

child issues in this case. 18 The trial court specifically noted in each instance that

the orders were “for the safety and welfare and in the best interest of the children.”

Appendix 9. Previous appellate court decisions have provided support for these

types of actions employed by a trial court, explicitly reciting that, “where a child

will live and go to school concerns the welfare of the child.” 19 In re Casanova, __

S.W.3d ___ (Tex.App.—Dallas, 2014 no pet.); 2014 WL 6486127, citing Cobb v.

Musslewhite, 728 S.W.2d 118, 120 (Tex. App.—Tyler 1987, no pet.).

        At the time of execution of the MSA at issue, the children had applied and

been accepted to Second Baptist School for the upcoming 2014-2015 school year.

The MSA gave Relator the authority to make educational decisions subject to the

children continuing at Second Baptist. At the time that the MSA was entered into

there was no anticipation, expectation or reason to believe that the children would

be asked to leave Second Baptist School, the school they had attended their entire

educational lives. On March 10, 2014, the parties received a letter from Second

Baptist School, a copy of which is attached hereto, stating that the children would

not be allowed to remain at Second Baptist. Appendix H.



19
   The Cobb court observes that “it seems obvious that the order in question concerns certain aspects of
the children's "welfare," those being where they will live and go to school.” Cobb at 120.

                                                                                                           28
        Subsequent to receiving that letter, MR. HARRISON filed his Emergency

Motion to Modify the Currently Controlling Orders for the Minor Children

Subjects of this Suit, (“First Emergency Motion to Modify”) on May 14, 2014.

Appendix K. In his motion, MR. HARRISON acknowledged the existence of the

MSA, but noted that an emergency situation involving the safety and welfare of the

children had arisen resulting from a material and substantial change in

circumstances requiring modification by the trial court.20 Id. MR. HARRISON urged

the court to modify the controlling orders relating to the children on the basis of

their safety and welfare.21 Id.

        On May 27, 2014 and May 30, 2014 the trial court conducted a hearing on

MR. HARRISON’S Emergency Motion to Modify. The trial court heard testimony

from Tamara Gallagher, head of the lower school at Second Baptist, regarding the

reasons leading to the school’s decision to deny the children re-admittance. The

testimony before the trial court showed that Relator’s action alone resulted in the

children being ejected from Second Baptist School. See Relator’s Appendix 9. On
20
   Petitioner recognizes that a MSA has been signed by both parties, their respective attorneys of record
and the AMICUS attorney for their children in this case. However, Respondent continues to deny Petition
access to the children in direct violation of the parties’ agreement and further continues to claim there is
not an agreement. See Appendix 10.
21
   “First, this is extremely concerning to petitioner as the children are confused and concerned about who
is picking them up from school, and their plans for any given period. Further, Petitioner is being denied
the right to talk with the children on the phone or communicate with them in any way at the time of the
filing of this motion. This causes great concern for the immediate emotional well-being of the children. . .
Petition requests the Court, after notice and hearing, to dispense with the necessity of a bond and make
temporary orders and issue any appropriate temporary injections for the safety and welfare of the children
subjects of this suit. . . “



                                                                                                         29
May 30, 2014, the Court issued “Additional Temporary Orders,” in which it made

several modifications to the existing orders, including granting MR. HARRISON the

ability to pursue seeking enrollment for his children at other schools.22 Appendix F.

The court included the following qualification:

      “The Court, after examining the record and the agreement of the parties and
   hearing the evidence and argument of counsel, finds that. . . the following
   orders are for the safety and welfare and in the best interest of the following
   children.” Id.

      Because the MSA was silent as to any specific mandates concerning the

situation the parties now found themselves in—where the children would not be

attending Second Baptist for school—it was necessary for the Court to issue orders

so directing the parties moving forward. The Additional Orders stated that MR.

HARRISON could pursue enrolling the children in another private school (First

Baptist Academy) for the upcoming school year uninterrupted by Relator. The

Order further provided that in the event the children did not attend First Baptist,

then they shall attend the public schools zoned to MR. HARRISON’s residence

(Briargrove Elementary and Grady Middle School). Id.

       On August 19, 2014, as a result of Relator’s noncompliance with the court’s

most recent order, and out of fear for the children’s safety and wellbeing, MR.

HARRISON filed his Motion to Set Aside the Mediated Settlement Agreement on

Parent-Child Issues or Alternatively, Motion to Modify the Interim Order



                                                                                  30
Concerning Parent-Child Issues (“Second Motion to Modify”). Appendix M. In his

motion, MR. HARRISON notes that, “the mediated settlement is not in the best

interest of these children and because of the actions and behavior of CONNIE

VASQUEZ HARRISON, the agreement is detrimental to the emotional and physical

wellbeing of the children subject to this suit” Appendix M, page 6.

       On September 2, 2014, MR. HARRISON filed a Motion for Enforcement of

Possession and Access and Order to Appear (“Motion for Enforcement”)

contending that Relator had violated the prior orders of the court. Appendix L. The

specific violations pertained to denial of access, and failure to adhere to the court’s

order pertaining the children’s enrollment in school.23

       On September 3, 2014 the trial court heard Mr. Harrison’s Second Motion to

Modify, in which MR. HARRISON testified before the court regarding his concerns

for the children. When asked to describe the circumstances that occurred since the

signing of the MSA that were “injurious to emotional or physical welfare of the

children under the supervision of Relator,” MR. HARRISON testified as to the

following:

       “There have been many, many occasions where [Relator] has unilaterally
       decided to withhold the children, not turn them over. She has violated court
       orders, she has violated the Mediated Settlement Agreement, she has
       violated the order that implemented the Mediated Settlement Agreement.


23
  In violation of the court’s orders, Relator enrolled the oldest child at a school other than Grady
middle school (the school zoned to Mr. Harrison’s residence).
                                                                                                  31
      She has gotten the kids kicked out of school by causing disruptions at the
      school in violation of the Mediated Settlement Agreement.”
Relator’s Appendix 10, R.R. 14-21.
MR. HARRISON also testified that he believed the children were “at risk” under the

continuing ongoing care of Relator due to her deteriorating behavior over the

previous months. Id. At the conclusion of the hearing, the court announced on the

record that it was going to “grant the emergency motion to change custody

instanter.” Relator’s Appendix 11. In its order, issued on September 3, 2014 (Order

Granting Petitioner’s Motion for Temporary Orders on Parent-Child Issues) the

court again noted that its orders were “for the safety and welfare and in the best

interest” of the children. 24 See id. At the conclusion of the hearing, MR.

HARRISON’S attorney expressed her concerns that Relator may have fled with the

children. The trial judge echoed these sentiments saying, “I’ve got the same

concern. That's one of the factors that I’ve taken into consideration in granting the

emergency transfer of custody. . . .” Id. 25

           Those orders remained largely in effect until the suit was tried in January of

2015 before Judge Alicia Franklin of the 311th District Court. After nine (9) days

of trial in January of 2015, the trial court rendered its judgment, issuing its “Final

Order and Decree on Division of Property and Determination of Conservatorship


24
     See f.n. 9.
25
     There were concerns as to the whereabouts of Relator and the children as MR. HARRISON had
been denied access to his children and the officer executing the writ at the children’s schools reported the
children could not be located. Further cause for concern was that Relator, after being sworn to be present
at the September 3, 2014 hearing, failed to appear.

                                                                                                          32
and Confirmation of Divorce (“Final Decree”) on March 27, 2015. Appendix G. In

the Final Decree, the trial court appointed MR. HARRISON sole managing

conservator and Relator, possessory conservator with supervised visitation.

Appendix G, page 2. The trial court also included the following finding:

       “. . . credible evidence has been presented that the provisions of the Standard
Possession Order as provided for in the Texas Family Code are inappropriate or
unworkable and the orders of the Court concerning possession and access to the
children by CONNIE VASQUEZ HARRISON are not more restrictive than necessary to
provide for the safety and welfare of the children.” Id. page 6. (emphasis added).

      Even more revealing than the ultimate holding of the Lee court, is perhaps

what is not said in the opinion. As the dissent observes, “the Court’s decision to

not mandamus the trial court to enter judgment on the MSA must mean the Court

believes ‘that the Family Code allows a trial court discretion to refuse to sign a

judgment pursuant to an MSA that places a child's safety and welfare in danger.’"

411 S.W.3d 454 at 445, (Green, J., dissenting), f.n. 10.

      The record clearly supports the conclusion that the trial court modified the

existing order and agreement to protect the children’s safety and welfare. However,

specific findings necessary to support a trial court judgment are unnecessary and

will be implied when they are supported by evidence. “Under our mandamus

standard of review, any evidence of endangerment—even arguably ambiguous

statements, and even when there is conflicting evidence—is some evidence; when

then there is some evidence to support the trial court's decision, no abuse of


                                                                                   33
discretion exists.” In re Lee, citing Gen. Tire, Inc. v. Kepple, 970 S.W.2d 520, 526

(Tex. 1998) ("An abuse of discretion does not exist where the trial court bases its

decisions on conflicting evidence." (quoting Davis v. Huey, 571 S.W.2d 859, 862

(Tex. 1978); Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223, 226 (Tex. 1991)).

        Relator does not dispute that the MSA was actually entered by the trial court

in its April 10, 2014 Order. In fact, Relator’s petition makes numerous references

to the order incorporating the MSA throughout her petition.26 As such, it is unclear

why Relator is complaining, much less asserting this as a legal argument for

mandamus relief. The trial court issued an order encompassing the terms set forth

in the agreement; the parties operated under this agreement; and only after

Relator’s conduct resulted in serious and immediate concerns regarding the safety

and welfare of the children, was the order modified to protect the children.

                            SUMMARY OF ARGUMENT – ISSUE III

        Thus, the issue before this Court is not the one proffered by Relator (whether

she is entitled to judgment in accordance with the MSA). Rather, the issue is more

aptly framed (and has already been resolved by other courts, including the Texas

Supreme Court in Lee) –whether a court may modify the terms of an existing MSA
26
   In her statement of facts Relator states, “On April 10, 2014, the Court singed an order to comport with
the mediated settlement agreement.” Petition page 9. On page 10, Relator includes the subheading “April
10, 2014 – MSA incorporated into Agreed Order on Parent-Child Issues and it was signed by the Court”
with the explanation that, “On April 10, 2014, the 311th Court entered the MSA and incorporated the
MSA into the Agreed Order on Parent-Child Issues and the parties operated under this Order.” P. 10.
Finally in her conclusion, she asserts, “. . . the trial court incorporated it [the MSA], into an Interim
Agreed Order on April 10, 2014” and adds “The trial court signed an ‘Interim Agreed Order on parent-
Child Issues’ and the MSA was adopted during the April 10, 2014 hearing.” P. 24.

                                                                                                       34
or order to protect the safety and welfare of the children subject to a suit. The

answer is unequivocally “yes.” To hold otherwise would set a dangerous precedent,

exactly the kind warned of by the court in Lee. Justice Guzman encapsulates this

standard by summarizing the holding of the court’s decision in Lee as follows:

        “In sum, we hold today that a trial court may not deny a motion to enter

        judgment on a properly executed MSA under section 153.0071 based on a

        broad best interest inquiry. But we certainly do not hold that a child's

        welfare may be ignored.”27 In re Lee at 458.

        The consequences of limiting a trial court’s discretion to modify a prior

order or agreement so as to protect a child’s safety and welfare would be in direct

opposition to the well-settled case law dictated by numerous court’s (including our

State’s highest court), the public policy of this State, and the Texas Family Code.28

In light of the overarching policy goals intended by the Texas Legislature, as well

as the authority vested to the trial court, as interpreted by In re Lee and the

appellate courts of this State, the trial court cannot be found to have abused its

discretion in modifying its Order so as to protect the safety and welfare of the

children subject to this suit. Therefore, REAL PARTY IN INTEREST, CLIFFORD LAYNE


27
   See, e.g., TEX. FAM. CODE § 105.001(a) ("In a suit, the court may make a temporary order, including
the modification of a prior temporary order, for the safety and welfare of the child .... "); id. § 105.001(b)
28
   Woven throughout the Family Code is the clearly defined policy of this state that courts must ensure
protection of the child’s best interest. See TEX. FAM. CODE §§153.001 -.002.” Id. at 471.



                                                                                                           35
HARRISON prays that this Honorable Court deny Relator’s Petition for Writ of

Mandamus.

                       CONCLUSION AND PRAYER


      REAL PARTY   IN INTEREST   CLIFFORD LAYNE HARRISON respectfully request

this Honorable Court to deny Relator’s Petition for Writ of Mandamus in all

respects.




                                     Respectfully submitted,


                                     /s/ Sarah Hirsch Joyce__
                                     Sarah Hirsch Joyce
                                     State Bar No. 24092522
                                     4627 Ingersoll Street
                                     Houston, Texas 77027
                                     (832) 877-3001
                                     (855) 624-7224 Facsimile
                                     SarahHirschJoyce@gmail.com
                                     Attorney for Clifford Layne Harrison, Real
                                     Party in Interest




                                                                              36
                         CERTIFICATE OF SERVICE

      I certify that a true copy of the above Real Party in Interest, Clifford Layne

Harrison’s Response to Relator’s Petition for Writ of Mandamus was served on the

following counsel of record and/or pro se party in accordance with the Texas Rules

of Civil and Appellate Procedure on this 30th day of April, 2015:


Via Electronic Service
HEATHER HUGHES, AMICUS ATTORNEY LAW OFFICE OF HEATHER HUGHES
952 Echo Lane, Suite 410
Houston, Texas 77024
hhughes@hmhugheslaw.com

Via Electronic Service
LANA SHADWICK, ATTORNEY FOR RELATOR
2210 Norfolk, Suite 920
Houston, Texas 77098
(T) 713-392-8222
Lana@LanaShadwick.com

Via Electronic Service
CONNIE VASQUEZ HARRISON, RELATOR
5773 Woodway
Houston, Texas 77057
connie.harrison84@gmail.com

Via Electronic Service
The HONORABLE ALICIA FRANKLIN, RESPONDENT TRIAL JUDGE
311TH Judicial District Court, Harris County, Texas
201 Caroline, 15th Floor
Houston, Texas 77002
                                                    /s/ Sarah Hirsch Joyce
                                                    Appellate Counsel for
                                                    Real Party in Interest


                                                                                   37
                              CERTIFICATION

      I certify that I have reviewed the above Real Party in Interest, Clifford
Layne Harrison’s Response to Relator’s Petition for Writ of Mandamus and I have
concluded that every factual statement in said petition is supported by competent
evidence and included in the appendix or record filed with this Court.


                                                 /s/ Sarah Hirsch Joyce
                                                 Sarah Hirsch Joyce



                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the number of words continued in this document is
7,881, exclusive of those contained in the caption, table of contents, index of
authorities, proof of service, and certificate of compliance, as tabulated by the
computer program used in conjunction with the preparation of this document.

                                                 /s/ Sarah Hirsch Joyce




                                                                              38
             APPENDIX A
RELATOR’S MOTION TO ENTER THE MEDIATED
       SETTLEMENT AGREEMENT
'"'
LO
 0                                                                                             CAUSE NO. 2006-68864
 N
......
 0
 N
'"'
......                                                       IN THE MATIER OF                            §            IN THE DISTRICT COURT
                                                             THE MARRIAGE OF             §
                                                                                         §
                                                             CLIFFORD LAYNE HARRISON AND §
                                                             CONNIE VASQUEZ HARRISON     §
                                                                                         §                            OF HARRIS COUNTY, TX
                                                                                         §
                                                             IN THE INTEREST OF          §
                                                             JO�. HARRISON AND           §
                                                             VICTORIA M. HARRISON,       §
                                                             MINOR CIDLDREN              §                            311th JUDICIAL DISTRICT

                                                                              RESPONDENT'S EMERGENCY MOTION TO
                                                                           ENFORCE THE MEDIATED SETTLEMENT AGREEMENT

                                                                    Comes now Respondent, Connie Harrison, and files this Respondent's Emergency

                                                             Motion To Enforce The Mediated Settlement Agreement entered into by the parties on

                                                             January 29, 2014.

                                                                    Both Respondent and Petitioner have previously filed Motions To Set Aside the

                                                             Mediated Settlement Agreement, (MSA) please see Exhibit A of the MSA, incorporated

                                                             and referenced herein. However, the MSA was never been vacated or set aside and is

                                                             binding and is not subject to revocation.

                                                                    Respondent requests immediate compliance with the MSA, as Respondent will

                                                             obtain the children on her required possession and access according to the MSA.
         CertifiedDocumentNumber:63935637-Page1of3




                                                                    Wherefore premises considered, Connie Harrison, Respondent, moves to enter the

                                                             MSA and for attorneys fees, legal costs, appellate fees and for any other relief this court

                                                             may award.
                                                    �




                                                                                            Respectfully submitted,




                                                                                                                         SON

                                                                                            Email: connie.harrison84@gmail.com
                                                                                            Telephone: (713) 444-7873




                                                                                   NOTICE OF HEARING

                                                               The above motion for continuance is set for hearing on ________,

                                                        --� 2015 at       --a.m./p.m. in the 311th Judicial District Court of Harris
                                                        County, Texas.


                                                                                           Judge or Clerk
CertifiedDocumentNumber:63935637-Page2of3
                                                                                CERTIFICATE OF SERVICE

                                                           I certify that a true and correct copy of the above was served on each attorney of
                                                    record or party in accordance with the Texas Rules of Civil Procedure on January 20,
                                                    2015.


                                                    Via hand delivery                                Via hand delivery
                                                    Ms. Patsy Wicoff                                 Heather M. Hughes
                                                    Schlanger, Silver, Barg, & Paine                 Law Office of Heather Hughes
                                                    109 North Post Oak Lane, Ste. 300                952 Echo Lane, Suite 410
                                                    Houston, Tx 77024                                Houston, Tx 77024-2819
                                                    pwicoff@ssbplaw.com                              hhughes@hmbugbeslaw.com
CertifiedDocumentNumber:63935637-Page3of3
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this April 30, 2015


     Certified Document Number:        63935637 Total Pages: 3




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
            APPENDIX B
RELATOR’S MOTION TO SET ASIDE THE MSA
                                                                                                                                                              3/13/2014 4:55:29 PM
                                                                                                                                         Chris Daniel - District Clerk Harris County
                                                                                                                                                              Envelope No. 710798
                                                                                                                                                               By: Monica Caballero


                                                                              NO. 2006-68864
                                                     IN THE MATTER OF                §                                 IN THE DISTRICT COURT OF
                                                     THE MARRIAGE OF                 §
                                                                                     §
                                                     CLIFFORD LAYNE HARRISON         §
                                                     AND                             §                                      HARRIS COUNTY, TEXAS
                                                     CONNIE VASQUEZ HARRISON         §
                                                                                     §
                                                     AND IN THE INTEREST OF          §
                                                     JOHN EARNEST LEE HARRISON, II.  §
                                                     AND VICTORIA MADELINE           §
                                                     HARRISON, MINOR CHILDREN        §                                     311TH JUDICIAL DISTRICT

                                                                       MOTION TO SET ASIDE PURPORTED
                                                           MEDIATED SETTLEMENT AGREEMENT ON PARENT CHILD ISSUES

                                                           This Motion to Set Aside Purported Mediated Settlement Agreement on Parent Child
                                                    Issues is brought by Respondent, CONNIE VASQUEZ HARRISON, and would show in
                                                    support the following:
                                                                                            I. INTRODUCTION

                                                    1.     Parties

                                                           Petitioner is CLIFFORD LAYNE HARRISON

                                                           Respondent is CONNIE VASQUEZ HARRISON

                                                    2.     Cause of Action

                                                           This is a divorce case involving complex property issues, custody and personal injury tort
                                                           issues.

                                                    3.     Discovery
Certified Document Number: 60071861 - Page 1 of 4




                                                           Discovery in this suit is governed by a Level 2 discovery control plan.

                                                    4.     Trial

                                                           This case is not currently set for trial.

                                                                                                   II. Facts

                                                           1.        This proceeding is pending before this Court as a result of a remand from the 14th
                                                                     Court of Appeals, which affirmed the Court’s granting of the parties’ divorce but

                                                                Motion to Set Aside Purported Mediated Settlement Agreement on Parent Child Issues
                                                                                                   Page 1 of 4
                                                                    reversed the remainder of the Decree and remanded the case for a new trial.

                                                           2.       The parties attended Court Ordered mediation on January 29, 2014 with John
                                                                    Millard, a true and correct copy of the purported mediated settlement agreement
                                                                    on parent child issues is attached hereto as Exhibit A.

                                                           3.       Connie Harrison has been a victim on family violence and that circumstances
                                                                    surrounding the family violence impaired her ability to make decisions and the
                                                                    mediated agreement is not in the best interest of the children.

                                                                                       III. Arguments and Authorities

                                                           1.       The Court may decline to enter a judgment on a mediated settlement agreement if
                                                                    the court finds that: (1) a party to the agreement was a victim of family violence,
                                                                    and that circumstance impaired the party’s ability to make decisions; and (2) the
                                                                    agreement is not in the child’s best interest. See TRCP 153.0071 (e-1).

                                                           2.       In addition, a Court cannot separate the Divorce and SAPCR issues on final
                                                                    orders and there has been a change in circumstances since the signing of the
                                                                    mediated agreement.

                                                                                                    V. Prayer

                                                           For the reasons outlined herein above, Respondent, CONNIE VASQUEZ HARRISON
                                                    prays the court set aside the purported mediated settlement agreement on parent child issues in
                                                    this cause.
Certified Document Number: 60071861 - Page 2 of 4




                                                                  Motion to Set Aside Purported Mediated Settlement Agreement on Parent Child Issues
                                                                                                     Page 2 of 4
                                                                                                Respectfully submitted,

                                                                                                LILLY, NEWMAN & VAN NESS L.L.P.

                                                                                                        /s/ Cody Bowman
                                                                                                By:
                                                                                                      BOBBY K. NEWMAN
                                                                                                      State Bar No. 00731347
                                                                                                      bobby@lnvlaw.com (non-service)
                                                                                                      CODY BOWMAN
                                                                                                      State Bar No. 24036254
                                                                                                      cody@lnvlaw.com (non-service)
                                                                                                      3355 W. Alabama, Suite 444
                                                                                                      Houston, Texas 77098
                                                                                                      bknservice@lnvlaw.com (service only)
                                                                                                      Tel: (713) 966-4444
                                                                                                      Fax: (713) 966-4466
                                                                                                      Attorneys for Respondent

                                                                                         NOTICE OF HEARING

                                                            The above motion is set for hearing on ___________, 2014 at 9:30 am in the 311th
                                                    Judicial District Court of Harris County, Texas.


                                                                                                      __________________________________________
                                                                                                      Judge or Clerk


                                                                                      CERTIFICATE OF SERVICE

                                                           I hereby certify that on this 13th day of March, 2014, a true and accurate copy of the
                                                    foregoing document has been delivered to all counsel of record by certified mail, return receipt
                                                    requested, first class mail, or via telefax.
Certified Document Number: 60071861 - Page 3 of 4




                                                    Schlanger, Silver, Barg & Paine, LLP                     Via Facsimile 713-351-4514 & E-Filing
                                                    Patricia Wicoff
                                                    Amy Harris
                                                    109 North Post Oak Lane, Ste. 300
                                                    Houston, Texas 77024

                                                    Law office of Heather M. Hughes                          Via Facsimile 713-463-5505 & E-Filing
                                                    Heather M. Hughes
                                                    952 Echo Lane, Ste. 410
                                                    Houston, Texas 77024


                                                                Motion to Set Aside Purported Mediated Settlement Agreement on Parent Child Issues
                                                                                                   Page 3 of 4
                                                    Martin, Disiere, Jefferson & Wisdom                             Via Fax 713-222-0101 & E-Service
                                                    Christopher W. Martin
                                                    808 Travis Street, 20th Floor
                                                    Houston, Texas 77002

                                                                                                               /s/ Cody Bowman
                                                                                                            Cody Bowman
Certified Document Number: 60071861 - Page 4 of 4




                                                               Motion to Set Aside Purported Mediated Settlement Agreement on Parent Child Issues
                                                                                                  Page 4 of 4
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this April 28, 2015


     Certified Document Number:        60071861 Total Pages: 4




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
        APPENDIX C
RELATOR’S OBJECTION TO ENTRY
                                                                                                                                                          3/13/2014 4:49:03 PM
                                                                                                                                     Chris Daniel - District Clerk Harris County
                                                                                                                                                          Envelope No. 710657
                                                                                                                                                           By: Monica Caballero


                                                                              NO. 2006-68864
                                                     IN THE MATTER OF                §                                IN THE DISTRICT COURT OF
                                                     THE MARRIAGE OF                 §
                                                                                     §
                                                     CLIFFORD LAYNE HARRISON         §
                                                     AND                             §                                     HARRIS COUNTY, TEXAS
                                                     CONNIE VASQUEZ HARRISON         §
                                                                                     §
                                                     AND IN THE INTEREST OF          §
                                                     JOHN EARNEST LEE HARRISON, II.  §
                                                     AND VICTORIA MADELINE           §
                                                     HARRISON, MINOR CHILDREN        §                                     311TH JUDICIAL DISTRICT

                                                                OBJECTION TO ENTRY AND NOTICE OF ENGAGED COUNSEL

                                                           This Objection to Entry is brought by Respondent, CONNIE VASQUEZ HARRISON, and,
                                                    BOBBY K. NEWMAN, attorney of record for Respondent, CONNIE VASQUEZ HARRISON,
                                                    and files this Notice of Engaged Counsel.

                                                                                                I. INTRODUCTION

                                                    1.     Parties

                                                           Petitioner is CLIFFORD LAYNE HARRISON

                                                           Respondent is CONNIE VASQUEZ HARRISON

                                                    2.     Cause of Action

                                                           This is a divorce case involving complex property issues, custody and personal injury tort
                                                           issues.

                                                    3.     Discovery
Certified Document Number: 60071831 - Page 1 of 5




                                                           Discovery in this suit is governed by a Level 2 discovery control plan.

                                                    4.     Trial

                                                           This case is not currently set for trial.

                                                                                                   II. Facts

                                                           1.        This proceeding is pending before this Court as a result of a remand from the 14th



                                                                                 Objection to Entry and Notice of Engaged Counsel
                                                                                                    Page 1 of 5
                                                         Court of Appeals, which affirmed the Court’s granting of the parties’ divorce but
                                                         reversed the remainder of the Decree and remanded the case for a new trial.

                                                    2.   On March 12, 2014 at 8:41 am counsel received an Emergency Motion to Enter
                                                         Order filed by the Amicus Heather Hughes, without a hearing date, attached hereto as
                                                         Exhibit A.

                                                    3.   On March 12, 2014 after 12pm we received a hand delivery a letter and additional
                                                         copy of the Emergency Motion to Enter Order, setting forth the date and time of
                                                         the hearing as Friday, March 12, 2014 at 9:30 a.m, attached hereto as Exhibit B.

                                                    4.   On March 13, 2014, Respondent filed a Motion to Set Aside the Purported
                                                         Mediated Settlement Agreement on Parent Child Issues, attached hereto as Exhibit
                                                         C.
                                                                               III. Arguments and Authorities

                                                    1.   Service of Notice of Hearing. An application to the court for an order and notice of
                                                         any hearing thereon, not presented during hearing or trial, must be served upon all
                                                         parties not less than three days before the time specified for the hearing, …. See
                                                         TRCP 21 (b).

                                                    2.   Computation of Time. In computing any period of time ….. the day of the act, event
                                                         or default after which the designated period of time begins to run is not to be
                                                         included. The last day of the period so computed is to be included,…See TRCP 4.
Certified Document Number: 60071831 - Page 2 of 5




                                                    3.   Clearly Respondent did not receive adequate notice of a hearing scheduled for March
                                                         14, 2014 at 9:30 am when notice was received on March 12, 2014.

                                                    4.   Without waiving Respondent’s request to set aside the purported mediated settlement
                                                         agreement, there are disputes regarding the drafting of the proposed Order and if the
                                                         mediated settlement agreement is held to be binding and not set aside (which is
                                                         requested) than any such disputes would be required to be resolved in arbitration with
                                                         John Millard.


                                                                      Objection to Entry and Notice of Engaged Counsel
                                                                                         Page 2 of 5
                                                                                         IV. Notice of Engaged Counsel

                                                           1.      Bobby K. Newman would show that he has the following settings scheduled for
                                                                   March 14, 2014:

                                                                   a.      In the Matter of the Marriage of Sheree Lynn Harris and Craig Fulton
                                                                           Harris; 245th District Court; at 9:00 am.

                                                                   b.      In the Interest of Matthew Chen McCollough and Olivia Hsaio McCullough;
                                                                           246th District Court; at 9:00 am.

                                                                   c.      In the Matter of the Marriage of John Page Keeton and Stephanie Ritter Von
                                                                           Stein, and In the Interest of William Page Keeton; 309th District Court; at
                                                                           9:00 am.

                                                                   d.      In the Matter of the Marriage of Sherri Michele Hargrove and Randy Joe
                                                                           Hargrove, and In The Interest of Austin Ross Hargrove; 309th District Court;
                                                                           at 9:00 am.

                                                                   e.      In the Matter of the Marriage of Susan Storm and Eric Storm; 310th District
                                                                           Court; at 9:00 am.

                                                                   f.      In the Interest of Nicolas D. Thompson and Mia E. Thompson; 247th District
                                                                           Court; at 9:30 am.

                                                                                                 V. Prayer

                                                           For the reasons outlined herein above, Respondent, CONNIE VASQUEZ HARRISON
                                                    prays the court reset the entry to a date for which she was property served notice.

                                                           BOBBY K. NEWMAN, respectfully requests that the Court reset the entry hearing to date
Certified Document Number: 60071831 - Page 3 of 5




                                                    that the parties and their respective attorneys of record are available.




                                                                                Objection to Entry and Notice of Engaged Counsel
                                                                                                   Page 3 of 5
                                                                                              Respectfully submitted,

                                                                                                  LILLY, NEWMAN & VAN NESS L.L.P.

                                                                                                       /s/ Cody Bowman
                                                                                                  BOBBY K. NEWMAN
                                                                                                  State Bar No. 00731347
                                                                                                  bobby@lnvlaw.com (non-service)
                                                                                                  CODY BOWMAN
                                                                                                  State Bar No. 24036254
                                                                                                  cody@lnvlaw.com (non-service)
                                                                                                  3355 W. Alabama, Suite 444
                                                                                                  Houston, Texas 77098
                                                                                                  bknservice@lnvlaw.com (service only)
                                                                                                  Tel: (713) 966-4444
                                                                                                  Fax: (713) 966-4466

                                                                                        NOTICE OF HEARING


                                                            The above motion is set for hearing on ___________, 2014 at 9:30 am in the 311th Judicial
                                                    District Court of Harris County, Texas.

                                                                                                  __________________________________________
                                                                                                  Judge or Clerk

                                                                                    CERTIFICATE OF SERVICE

                                                           I hereby certify that on this 13th day of March, 2014, a true and accurate copy of the
                                                    foregoing document has been delivered to all counsel of record by certified mail, return receipt
                                                    requested, first class mail, or via telefax.

                                                    Schlanger, Silver, Barg & Paine, LLP                   Via Facsimile 713-351-4514 & E-Filing
Certified Document Number: 60071831 - Page 4 of 5




                                                    Patricia Wicoff
                                                    Amy Harris
                                                    109 North Post Oak Lane, Ste. 300
                                                    Houston, Texas 77024

                                                    Law office of Heather M. Hughes                        Via Facsimile 713-463-5505 & E-Filing
                                                    Heather M. Hughes
                                                    952 Echo Lane, Ste. 410
                                                    Houston, Texas 77024




                                                                               Objection to Entry and Notice of Engaged Counsel
                                                                                                  Page 4 of 5
                                                    Martin, Disiere, Jefferson & Wisdom                          Via Fax 713-222-0101 & E-Service
                                                    Christopher W. Martin
                                                    808 Travis Street, 20th Floor
                                                    Houston, Texas 77002

                                                                                                         /s/ Cody Bowman
                                                                                                         Cody Bowman
Certified Document Number: 60071831 - Page 5 of 5




                                                                             Objection to Entry and Notice of Engaged Counsel
                                                                                                Page 5 of 5
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this April 28, 2015


     Certified Document Number:        60071831 Total Pages: 5




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
          APPENDIX D
RELATOR’S OBJECTION TO MEDIATION
                                                                                                                                                          3/13/2014 4:49:03 PM
                                                                                                                                     Chris Daniel - District Clerk Harris County
                                                                                                                                                          Envelope No. 710657
                                                                                                                                                           By: Monica Caballero


                                                                              NO. 2006-68864
                                                     IN THE MATTER OF                §                                IN THE DISTRICT COURT OF
                                                     THE MARRIAGE OF                 §
                                                                                     §
                                                     CLIFFORD LAYNE HARRISON         §
                                                     AND                             §                                     HARRIS COUNTY, TEXAS
                                                     CONNIE VASQUEZ HARRISON         §
                                                                                     §
                                                     AND IN THE INTEREST OF          §
                                                     JOHN EARNEST LEE HARRISON, II.  §
                                                     AND VICTORIA MADELINE           §
                                                     HARRISON, MINOR CHILDREN        §                                     311TH JUDICIAL DISTRICT

                                                                OBJECTION TO ENTRY AND NOTICE OF ENGAGED COUNSEL

                                                           This Objection to Entry is brought by Respondent, CONNIE VASQUEZ HARRISON, and,
                                                    BOBBY K. NEWMAN, attorney of record for Respondent, CONNIE VASQUEZ HARRISON,
                                                    and files this Notice of Engaged Counsel.

                                                                                                I. INTRODUCTION

                                                    1.     Parties

                                                           Petitioner is CLIFFORD LAYNE HARRISON

                                                           Respondent is CONNIE VASQUEZ HARRISON

                                                    2.     Cause of Action

                                                           This is a divorce case involving complex property issues, custody and personal injury tort
                                                           issues.

                                                    3.     Discovery
Certified Document Number: 60071831 - Page 1 of 5




                                                           Discovery in this suit is governed by a Level 2 discovery control plan.

                                                    4.     Trial

                                                           This case is not currently set for trial.

                                                                                                   II. Facts

                                                           1.        This proceeding is pending before this Court as a result of a remand from the 14th



                                                                                 Objection to Entry and Notice of Engaged Counsel
                                                                                                    Page 1 of 5
                                                         Court of Appeals, which affirmed the Court’s granting of the parties’ divorce but
                                                         reversed the remainder of the Decree and remanded the case for a new trial.

                                                    2.   On March 12, 2014 at 8:41 am counsel received an Emergency Motion to Enter
                                                         Order filed by the Amicus Heather Hughes, without a hearing date, attached hereto as
                                                         Exhibit A.

                                                    3.   On March 12, 2014 after 12pm we received a hand delivery a letter and additional
                                                         copy of the Emergency Motion to Enter Order, setting forth the date and time of
                                                         the hearing as Friday, March 12, 2014 at 9:30 a.m, attached hereto as Exhibit B.

                                                    4.   On March 13, 2014, Respondent filed a Motion to Set Aside the Purported
                                                         Mediated Settlement Agreement on Parent Child Issues, attached hereto as Exhibit
                                                         C.
                                                                               III. Arguments and Authorities

                                                    1.   Service of Notice of Hearing. An application to the court for an order and notice of
                                                         any hearing thereon, not presented during hearing or trial, must be served upon all
                                                         parties not less than three days before the time specified for the hearing, …. See
                                                         TRCP 21 (b).

                                                    2.   Computation of Time. In computing any period of time ….. the day of the act, event
                                                         or default after which the designated period of time begins to run is not to be
                                                         included. The last day of the period so computed is to be included,…See TRCP 4.
Certified Document Number: 60071831 - Page 2 of 5




                                                    3.   Clearly Respondent did not receive adequate notice of a hearing scheduled for March
                                                         14, 2014 at 9:30 am when notice was received on March 12, 2014.

                                                    4.   Without waiving Respondent’s request to set aside the purported mediated settlement
                                                         agreement, there are disputes regarding the drafting of the proposed Order and if the
                                                         mediated settlement agreement is held to be binding and not set aside (which is
                                                         requested) than any such disputes would be required to be resolved in arbitration with
                                                         John Millard.


                                                                      Objection to Entry and Notice of Engaged Counsel
                                                                                         Page 2 of 5
                                                                                         IV. Notice of Engaged Counsel

                                                           1.      Bobby K. Newman would show that he has the following settings scheduled for
                                                                   March 14, 2014:

                                                                   a.      In the Matter of the Marriage of Sheree Lynn Harris and Craig Fulton
                                                                           Harris; 245th District Court; at 9:00 am.

                                                                   b.      In the Interest of Matthew Chen McCollough and Olivia Hsaio McCullough;
                                                                           246th District Court; at 9:00 am.

                                                                   c.      In the Matter of the Marriage of John Page Keeton and Stephanie Ritter Von
                                                                           Stein, and In the Interest of William Page Keeton; 309th District Court; at
                                                                           9:00 am.

                                                                   d.      In the Matter of the Marriage of Sherri Michele Hargrove and Randy Joe
                                                                           Hargrove, and In The Interest of Austin Ross Hargrove; 309th District Court;
                                                                           at 9:00 am.

                                                                   e.      In the Matter of the Marriage of Susan Storm and Eric Storm; 310th District
                                                                           Court; at 9:00 am.

                                                                   f.      In the Interest of Nicolas D. Thompson and Mia E. Thompson; 247th District
                                                                           Court; at 9:30 am.

                                                                                                 V. Prayer

                                                           For the reasons outlined herein above, Respondent, CONNIE VASQUEZ HARRISON
                                                    prays the court reset the entry to a date for which she was property served notice.

                                                           BOBBY K. NEWMAN, respectfully requests that the Court reset the entry hearing to date
Certified Document Number: 60071831 - Page 3 of 5




                                                    that the parties and their respective attorneys of record are available.




                                                                                Objection to Entry and Notice of Engaged Counsel
                                                                                                   Page 3 of 5
                                                                                              Respectfully submitted,

                                                                                                  LILLY, NEWMAN & VAN NESS L.L.P.

                                                                                                       /s/ Cody Bowman
                                                                                                  BOBBY K. NEWMAN
                                                                                                  State Bar No. 00731347
                                                                                                  bobby@lnvlaw.com (non-service)
                                                                                                  CODY BOWMAN
                                                                                                  State Bar No. 24036254
                                                                                                  cody@lnvlaw.com (non-service)
                                                                                                  3355 W. Alabama, Suite 444
                                                                                                  Houston, Texas 77098
                                                                                                  bknservice@lnvlaw.com (service only)
                                                                                                  Tel: (713) 966-4444
                                                                                                  Fax: (713) 966-4466

                                                                                        NOTICE OF HEARING


                                                            The above motion is set for hearing on ___________, 2014 at 9:30 am in the 311th Judicial
                                                    District Court of Harris County, Texas.

                                                                                                  __________________________________________
                                                                                                  Judge or Clerk

                                                                                    CERTIFICATE OF SERVICE

                                                           I hereby certify that on this 13th day of March, 2014, a true and accurate copy of the
                                                    foregoing document has been delivered to all counsel of record by certified mail, return receipt
                                                    requested, first class mail, or via telefax.

                                                    Schlanger, Silver, Barg & Paine, LLP                   Via Facsimile 713-351-4514 & E-Filing
Certified Document Number: 60071831 - Page 4 of 5




                                                    Patricia Wicoff
                                                    Amy Harris
                                                    109 North Post Oak Lane, Ste. 300
                                                    Houston, Texas 77024

                                                    Law office of Heather M. Hughes                        Via Facsimile 713-463-5505 & E-Filing
                                                    Heather M. Hughes
                                                    952 Echo Lane, Ste. 410
                                                    Houston, Texas 77024




                                                                               Objection to Entry and Notice of Engaged Counsel
                                                                                                  Page 4 of 5
                                                    Martin, Disiere, Jefferson & Wisdom                          Via Fax 713-222-0101 & E-Service
                                                    Christopher W. Martin
                                                    808 Travis Street, 20th Floor
                                                    Houston, Texas 77002

                                                                                                         /s/ Cody Bowman
                                                                                                         Cody Bowman
Certified Document Number: 60071831 - Page 5 of 5




                                                                             Objection to Entry and Notice of Engaged Counsel
                                                                                                Page 5 of 5
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this April 28, 2015


     Certified Document Number:        60071831 Total Pages: 5




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
        APPENDIX E
FINDING OF FAMILY VIOLENCE
            2007
                                     February 5, 2007




           1                      REPORTER'S RECORD
                                VOLUME 1 OF 1 VOLUME
           2              TRIAL COURT CAUSE NO. 2006-68864

           3

           4   IN THE MATTER OF                ) (      IN THE DISTRICT COURT
               THE MARRIAGE OF
           5
               CLIFFORD LAYNE HARRISON
           6   AND
               CONNIE VASQUEZ HARRISON         ) (      HARRIS COUNTY, TEXAS
           7
      ..
               AND IN THE INTEREST OF
           8   JOHN ERNEST HARRISON, II
               AND VICTORIA HARRISON,
           9   MINOR CHILDREN                  ) (      311TH JUDICIAL DISTRICT

     10

     11

     12

     13                             COURT'S RENDITION

     14

     15

     16                  On the 5th day of February, 2007,      the

     17        following proceedings came on to be held in the

     18        above-titled and numbered cause before the Honorable

     19        Doug Warne, Judge Presiding, held in Houston, Harris

     20        County, Texas.

     21                  Proceedings reported by computerized

     22        stenotype machine.

     23

     24                                                                Exhibit
                                                                                  '


~-
     25
                                                                  CJI.%18 )           \
                             February 5, 2007




      1                        APPEARANCES

      2

      3   PATRICIA WICOFF
          SBOT NO. 21422500
      4   Attorney-at-Law
          4544 Post Oak Place, Suite 380
      5   Houston, Texas 77027
          Telephone:   (713) 626-7222
      6   Attorney for Connie Harrison

      7

      8   BOBBY NEWMAN
          SBOT NO. 00791347
      9   Attorney-at-Law
          801 Congress, Fourth Floor
     10   Houston, Texas 77002
          Telephone:   (713) 228-2200
     11   Attorney for Clifford Harrison

     12

J'   13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
                           February 5, 2007




 1                              VOLUME 1

 2                        COURT'S RENDITION

 3    FEBRUARY 5, 2007

 4·                                              PAGE   VOL.

 5    Court's Rendition   ...................    4      1

 6    Reporter's Cert ificate   ..............   11     1

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                                                                                                                                          q

                                                                                             February 5, 2007




 1                                                                         THE COURT:                                                  Based on the pleadings on

 2    file in this case and the evidence and testimony
 3    presented in connection with the Application for

 4    Protective Order and Temporary Hearing on the divorce
 5    in suit affecting parent-child relationship, the

 6    Court makes the following findings and orders:                                                                                                                                                        The

 7    Court finds that family violence has occurred as that
     - ----·-·····--- ----   ------   ·-··   -· ·-   ..•..   ·-·---- ---- --   -·--   -------------·    -------------- ------------·-----------------   ..... ________ ________________________ , __ ___________ _
                                                                                                                                                                                                  _.




 8    term is defined under the Texas Family Code and has
                                               .................. -- ... - ·-·                                                                                     -~---------             __________                ..

 9    been committed by the Respondent in the Application
10    for ~i6ieci~ve Order and directed toward the

11    Applicant.
12                                                                        The Court is unable to conclude at
13    this time that family violence is likely to re-occur
14    in the absence of a Protective Order.                                                                                                                          The Court,
15    therefore, is denying the Application for Protective

16   Order.

17                                                                       With respect to the orders in the suit
18    affecting parent-child relationship, the Court is
19    appointing the                                                      m~~her                           as the sole managing
                                                                                      ·- ····---- -·~-- ·-· ---~~--- ·-   .. ~--·--.


20    conservator of the two children, appointing the
21    father as the possessory conservator.                                                                                                                         Both parents

22    are to have the rights, privileges and duties as set

23   out in Texas Family Code Section 153.074.                                                                                                                                        The mother

24    is to have the rights as set out in Texas Family Code
25    Section 153.132, except that those set out in
                          February 5, 2007




 1   Subsections 2 and 6 are to be exercised in

 2   consultation with the fatheL                             .t.
                                                          '·-1,;
                                                          '     '
 3                    The periods of possession are to be as

 4   follows, and these periods will apply to both

 5   children:    On the first,   third and fifth Friday of

 6   each month from 6:00 o'clock or picking up from

 7   school or day care until the following Sunday at

 8   3:45 p.m.    Each Thursday of each week year round

 9   unless it's superseded by the mother's exclusive

10   period of possession in the summer or by a holiday

11   period set aside to the mother from 4:30 until 7:30.

12   On March 16th from the conclusion of school and day

13   care until 7:30 p.m. on March 19th.     In the summer of

14   2007,   6:00p.m. on June 1st to 3:45p.m.    on

15   June lOth.    6:00p.m. on June 29th to 3:45p.m. on

16   July 8th.    The mother is to have an uninterrupted

17   ,period of possession during the summer of 2007 from

18   July 8th until July 26th at 4:30p.m.      Other

19   possessory periods are to be pursuant to the Standard

20   Possession Order beginning with the     Thanksgivi~l           1   A\;
21   holiday period in 2007.                           ___j
22                   The Court is ordering that each parent

23   have telephone access with the children a minimum of

24   two times per week during any period when the

25   children are in the possession of the other parent
                                                                     0

                         February 5, 2007




 1   for more than five days.                                 I'··




 2                  Both of you need · to keep in mind this

 3   little girl is not going to be hopping on the phone        >--
 4   and chatting with ' either one of you.   So, we're

 5   really more talking about your son right now in terms

 6   of just maintaining some telephone contact back and

 7   forth with morn and dad.   If Victoria wants to hop on
 8   the phone and talk to morn or dad, I guess and I

 9   encourage y'all to let her, but let's not anybody get
10   expectations too far out of line given her age.
11                  With respect to the other issues

12   submitted to the Court in connection with Temporary

13   Orders in the divorce case, the Court is ordering
14   mutual injunctions as requested and pursuant to those
15   injunctions set out in Petitioner's Exhibit 16 except

16   that the Court wants added to the proposed Injunction
17   Number 37 the language:    Or allow the children to
18   remain in the presence or hearing of any such

19   activity.
20                  The request that the Court order that

21   the residence be sold at this time is denied.

22                  You-all have been separated for some
23   time, ma'am; and while clearly both of y'all have

24   been unsure about what the ultimate course of your
25   relationship with this litigation might be, it
                          February 5, 2007




 1   appears now that we are heading for a divorce and you

 2   are now gonna have to assess whether it makes any

 3   sense for you to stay in the house irrespective of

 4   this community-separate issue.      It's clearly bigger

 5   than what you probably need.      It's probably a more

 6   expensive place than what you need.      So, now is the
 7   time to be putting your thinking cap on and visiting

 8   with Mr. Newman about what you think ultimately you

 9   might want to try to do with the house.      So, get on

10   with that process.
11                  The Court is declining to appoint an
12   amicus attorney at this time.
13                  The Court   lS   ordering a psychological

14   evaluation of the parties.      If the parties cannot
15   agree on somebody, and I can't remember if y'all

16   announced to me that you had somebody you could agree
17   on if I ordered it or not at the front end.      If you
18   can't agree, if one of you-all will just agree to le t
19   the other one call me, I'll give you a name; but
20   visit about that and see if you can agree on somebody
21   and if you need me to appoint, I will.

22                  Both parents are urged to cooperate

23   with each other with respect to the visitation
24   schedule.   You do have some history of some
25   cooperation with each other, and keep focused on that
                                                                    8
                           February 5, 2007




 1   and not on the things that you disagree about.         If he

 2   does have a visitation period that's coming up here

 3   pretty soon, ma'am, that will be -- it's going to be
 4   a longer one and it's going to be both kids.       So, it

 5   is reasonable for you to try to find another weekend

 6   that you can swap with him for that one.      It may not
 7   be right away.    It may be another month out there,

 8   but just take a look at your calendar and see if
 9   there's a way you can accommodate that.      You are

10   probably going to need him to do that, if you haven't
11   already, in the future at some point in time.         Now is

12   the time to start laying the ground work for
13   cooperating when either one of y'all have a conflict.
14                    Anything further at this time?
15                    MS. WICOFF:    Judge, is the residency

16   restriction during the pendency to Harris County?
17                    THE COURT:    Yes.
18                    All of the other agreements and
19   stipulations announced by the parties when we
20   commenced this hearing are approved by the Court to

21   be set out in the Temporary Orders.

22                    Who is going to draft?

23                    MS. WICOFF:   Mr. Newman.
24                    THE COURT:    The Court is setting
25   entry -- Can I set it Friday?
                                                                           9
                                    February 5, 2007




          1                   MR. NEWMAN:      This coming Friday,

          2   Judge?

          3                     THE COURT:    Yes.    Is that too soon?

          4                   MR. NEWMAN:      Can I have a little more

          5   time than that?

          6                     THE COURT:    The 16th.   This is a week

          7   from Friday.

          8                   All right.      That concludes the Court's

          9   rendition.

         10                   Good luck to y'all, and follow your

         11   attorney's advice.

         12                     I'm going to ask you-all to withdraw .
    I.   13   the exhibits in the Temporary Hearing rather than
i


         14   have Marilee catalog them.

         15                   MS.   WICOFF:    Actually we pretty much

         16   have done that, Judge, unless you've got some that

         17   are up there.

         18                     THE COURT:    Okay.   I know I have the

         19   pictures.

         20                   MR. NEWMAN:      We did; but we agreed to

         21   withdraw pictures already, with the Court's approval,

         22   and all the exhibits except the parties'        Financial

         23   Information Statement.

         24                     THE COURT:    That is the agreement of

         25   the parties and the order of the Court.
                                         10

 .
,,
              February 5, 2007




      1   We can go off the record.

      2   (Discussion off the record.)

      3

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
                                                                11

                          February 5, 2007




 1   STATE OF TEXAS

 2   COUNTY OF HARRIS

 3

 4             I, Marilee M. Anderson, Official Court
     Reporter in and for the 3llth District Court of
 5   Harris County, State of Texas, do hereby certify
     that the above and foregoing contains a true and
 6   correct transcription of all portions of evidence
     and other proceedings requested in writing by
 7   counsel for the parties to be included in this
     volume of the Reporter's Record in the above-styled
 8   and numbered cause, all of which occurred in open
     court or in chambers and were reported by me.
 9

10             I further certify that this Reporter's
     Record of the proceedings does not reflect the
11   exhibits, if any, admitted by the respective
     parties.
12
         I further certify that the total cost for the
13   preparation of this Reporter's Record is $        and
     was paid/will be paid by
14
         WITNESS~                              gj/L
                      HAND this the -:::-:::------=--- day of
15          .    r:;;;;itb1AAIL~   , 2007 .
16

17                                    ~~-
18                                 Marilee M. Anderson, CSR
                                   Texas CSR 3271
19                                 Official Court Reporter
                                   311th District Court
20                                 Harris County, Texas
                                   1115 Congress, 7th Floor
21                                 Houston, Texas 77002
                                   Telephone:  (713) 755-2966
22                                 Expiration: 12/31/2008

23

24

25
         APPENDIX F
ADDITIONAL TEMPORARY ORDERS
        MAY 30, 2014
                                                                                                                                      FI  LDan�ielD
                                                                                                                                       Ch ris
                                                                                                                                          District Clerk

                                                                                                                                          JUN - 2 2014
                                                                                                                                Time:   -�\Q;¢2:Y�l
                                                                                                                                         Hwnty,
                                                                                                                                                    P�;---
                                                                                                                                                     Texas


                                                                                         CAUSE NO. 2006-68864                    By            Deputy


                                                    IN THE MATIER OF                             §                       IN THE DISTRICT COURT OF ./          ·?
                                                    THE MARRIAGE OF                              §
                                                                                                 §
                                                                                                                                                                   3
                                                    CLIFFORD LAYNE HARRISON                      §                                                          ,,·n·j'A
                                                    AND                                          §
                                                    CONNIE VASQUEZ HARRISON                      §                      HARRIS COUNTY, T E X A S

                                                    AND IN THE INTEREST OF
                                                                                                 §
                                                                                                 §                                                             �)
                                                    JOHN ERNEST LEE HARRISON, II AND             §
                                                    VICTORIA MADELINE HARRISON                   §
                                                    CHILDREN                                     §                      311TH JUDICIAL DISTRICT

                                                                                   ADDITIONAL TEMPORARY ORDERS


                                                          On the 27th and 30th days of May, 2014, the Court considered the Emergency Motion
                                                    to Modify the Currently Controlling Order for the Minor Children Subjects of this Suit.

                                                    Appearances

                                                            Petitioner, CLIFFORD LAYNE HARRISON, appeared in person and through attorney of
                                                    record, Patricia A. Wicoff, and announced ready.

                                                            Respondent, CONNIE VASQUEZ HARRISON, appeared in person and through attorney of
                                                    record, Christopher W. Martin, and announced ready.

                                                           Also appearing was Heather Hughes, appointed by the Court as amicus attorney to assist
                                                    the Court in protecting the best interests of the children the subject of this suit.

                                                    Jurisdiction

                                                           The Court, after examining the record, and hearing the evidence and argument of
                                                    counsel, finds that all necessary prerequisites of the law have been legally satisfied and that this
CertifiedDocumentNumber:61306832-Page1of3




                                                    Court has jurisdiction of this case and of all the parties.

                                                    Children

                                                           The following orders are for the safety and welfare and in the best interest of the parties
                                                    two (2) children, as follows:

                                                                   Name:          JOHN ERNEST LEE HARRISON, II
                                                                   Sex:           Male
                                                                   Birth date:    September 2, 2000

                                                    763107.1                                                                                  Page 1 of 3
                                                                     Home state:      Texas

                                                                     Name:            Victoria Madeline Harrison
                                                                     Sex:             Female
                                                                     Birth date:      July 27, 2004
                                                                     Home state:      Texas



                                                    Order of the Court

                                                             The Court, having heard the evidence and argument of counsel, makes the following
                                                    order:

                                                           11 IS QRBERli� effe,tiw.JmFACdiateh;DocumentNumber:61306832-Page2of3




                                                    763107.1                                                                                               Page 2 of 3
                                                                    Barg & Paine, LLP                Martin, Disiere, Jefferson & Wisdom



                                                           Patricia A. W1ceff)                              Christopher W. Martin
                                                           State Bar No. 21422500                           State Bar No. 13057620
                                                           Amy R. Harris                                    Attorney for Respondent
                                                           State Bar No. 24041057                    808 Travis St., 20th Floor
                                                           Attorneys for Petitioner                  Houston, Texas 77002
                                                    109 North Post Oak lane, Suite 300               Telephone:       {713) 632-1700
                                                    Houston, Texas 77024                             Facsimile:       {713) 222-0101
                                                    Telephone:      (713) 735-8514                   martin@mdjwlaw.com
                                                    Facsimile:      (713) 351-4514
                                                    pwicoff@ssbplaw.com (Non-service emails)
                                                    aharris@ssbplaw.com {Non-service emails)
                                                    famlawservice@ssbplaw.com {Email service only)



                                                    La 1ilof Heather' } :ugh
                                                      ":             '      1
                                                                                    /
                                                    ByC.A-e�L h1
                                                           Heather M. Hu�
                                                                             cJl �   0
                                                           State Bar No. 00796794
                                                           Amicus Attorney
                                                    952 Echo lane, Suite 475
                                                    Houston, Texas 77024
                                                    Telephone:    {713) 463-5505
                                                    Facsimile:    (713) 463-5213
CertifiedDocumentNumber:61306832-Page3of3




                                                    hhughes@hmhugheslaw.com




                                                    763107 1                                                                           Page 3 of 3
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this April 30, 2015


     Certified Document Number:        61306832 Total Pages: 3




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
 APPENDIX G

FINAL DECREE
MARCH 27, 2015
. ·i

                                          NOTICE: DOCUMENT CONTAINS SENSITIVE DATA


                                                      CAUSE NO. 2006-68864
   •.



                IN THE MATTER OF                              §                     IN THE DISTRICT COURT OF
                THE MARRIAGE OF                               §
                                                              §
                CLIFFORD LAYNE HARRISON                       §
                AND                                           §                     HARRIS COUNTY, T E X A S
                CONNIE VASQUEZ HARRISON                       §
                                                              §
                AND IN THE INTEREST OF JOHN ERNEST            §
                LEE HARRISON, II AND VICTORIA                 §
                MADELINE HARRISON, CHILDREN                   §                     311TH JUDICIAL DISTRICT

                      FINAL ORDER AND DECREE ON DIVISION OF PROPERTY AND DETERMINATIQf\l
                                 CONSERVATORSHIP AND CONFIRMATION OF DIVORCE
                                                                                    14· QF
                                                                                         l                     LED
                                                                                                        Sluis Befliel
                                                                                                        District Clerk
                         On January 20, 21, 22, 23, 26, 27, 28, 29 and 30, 2015the Court heard this casft1AR   2 7 2015
                                                                                               Time:
                                                                                               BY.
                                                                                                           )r):.QO
                                                                                                        Ha�unty, Texas
                Appearances
                                                                                                   Do uty
                        Petitioner, CLIFFORD LAYNE HARRISON, appeared in person and through attorneys of
                record, Patricia A. Wicoff and Amy R. Harris, and announced ready for trial.

                         Respondent, CONNIE VASQUEZ HARRISON, appeared in person.

                       Also appearing was Heather Hughes, appointed by the Court as amicus attorney to assist
                the Court in protecting the best interests of the children the subject of this suit.

                Record

                       The record of testimony was duly reported by Stephanie Wells, the court reporter for
                the 311th Judicial District Court.

                Jurisdiction and Domicile

                        The Court finds that the pleadings of Petitioner are in due form and contain all the
                allegations, information, and prerequisites required by law. The Court, after receiving
                evidence, finds that it has jurisdiction of this case and of all the parties.

                        The Court further finds that, at the time this suit was filed, Petitioner had been a
                domiciliary of Texas for the preceding six-month period and a resident of the county in which
                this suit was filed for. the preceding ninety-day period. All persons entitled to citation were
                properly ci��.� .. · .. ·.- · �
                              '       . . ·'
                             ..
                            · ',"




        I   .   864119;1
                                                ..
                                               .· ,                                                    Page 1 of 26
Jury

       A jury was waived, and questions of fa ct and of law were submitted to the Court.

Divorce Confirmed and Ordered

       The Court finds and confirms that the 14th Court of Appeals issued an Opinion on
March 13, 2012 and a Substitute Opinion on April 26, 2012 granting the parties' divorce as of
June 21, 2010, and IT IS THEREFORE ORDERED that the parties were divorced effective June 21,
2010.

Children of the Marriage

       The Court finds that Petitioner and Respondent are the parents of the following
children:

Name: John Ernest Lee Harrison, II
      Sex:    Male
      Birth date:     September 2, 2000
      Home state: Texas
      Social Security number:       xxx-xx-4383
      Driver's license number and issuing state:   Not applicable

Name: Victoria Madeline Harrison
      Sex:    Female
      Birth date:     July 27, 2004
      Home state: Texas
      Social Security number:       xxx-xx-1257
      Driver's license number and issuing state:   Not applicable

       The Court finds no other children of the marriage are expected.

Conservatorship

        The Court finds that the appointment of Petitioner and Respondent as joint managing
conservators would not be in the best interest of the children. The Court, having considered
the circumstances of the parents and of the children, finds that the following orders are in the
best interest of the children.

       IT IS ORDERED that CLIFFORD LAYNE HARRISON is appointed a sole managing
conservator and CONNIE VASQUEZ HARRISON is appointed a possessory conservator of the
two minor children subjects of this suit, John Ernest Lee Harrison, II and Victoria Madeline
Harrison.




864119.1                                                                             Page 2 of 26
, I




      'Rights at All Times

             IT IS ORDERED that, at all times, CLIFFORD LAYNE HARRISON as a parent sole managing
      conservator shall have the following rights:

              1.     the right to receive information from any other conservator of the children
                     concerning the health, education, and welfare of the children;

             2.      the right to confer with the other parent to the extent possible before making a
                     decision concerning the health, education, and welfare of the children;

              3.     the right of access to medical, dental, psychological, and educational records of
                     the children;

             4.      the right to consult with a physician, dentist, or psychologist of the children;

              5.     the right to consult with school officials concerning the children's welfare and
                     educational status, including school activities;

             6.      the right to attend school activities;

              7.     the right to be designated on the children's records as a person to be notified in
                     case of a n emergency;

             8.      the right to consent to medical, dental, and surgical treatment during a n
                     emergency involving a n immediate danger to the health and safety o f the
                     children; and

             9.      the right to manage the estates of the children to the extent the estates h ave
                     been created by the parent or the parent's fam ily.

             IT IS ORDERED that, at all times, CONNIE VASQUEZ HARRISON as a parent possessory
      conservator, shall have the following rights:

              1.     the right to receive information from any other conservator of the children
                     concerning the health, education, and welfare of the children;

             2.      the right to confer with the other parent to the extent possible before making a
                     decision concerning the health, education, and welfare of the children;

             3.      the right of access to medical, dental, psychological, and educational records of
                     the children;

             4.      the right to consult with a physician, dentist, or psychologist of the children;


      864119.1                                                                                 Page 3 of 26
       5.     the right to consu lt with school officials concerning the children's welfare and
              educational status, including school activities;

       6.     the right to be designated on the children's records as a person to be notified in
              case of an emergency;

       7.     th e right to consent to med ical, dental, and surgical treatment during an
              emergency involving an immediate danger to the health and safety of the
              children; and

       8.     the right to manage the estates of the children to the extent the estates h ave
              been created by the parent or the parent's family.

Duties at All Times

       IT IS ORDERED that, at all times, CLIFFORD LAYNE HARRISON a s a parent sole managing
conservator and CONNIE VASQUEZ HARRISON as a parent possessory conservator, shall each
have the following duties:

       1.     the duty to inform the other conservator of the children in a timely manner of
              significant information concerning the health, education, and welfare of the
              children; and

       2.     the duty to inform the other conservator of the children if the conservator
              resides with for at least thirty days, marries, or intends to marry a person who
              the conservator knows is registered as a sex offender under chapter 62 of the
              Code of Criminal Procedure or is cu rrently charged with an offense for which on
              conviction the person would be required to register under that chapter. IT IS
              ORDERED that this information shall be tendered in the form of a notice made as
              soon as practicable, but not later than the fortieth day after the d ate the
              conservator of the children begins to reside with the person or on the tenth day
              after the date the marriage occurs, as appropriate. IT IS ORDERED that the
              n otice must include a description of the offense that is the basis of the person's
              requirement to register as a sex offender or of the offense with which the person
              is charged. WARNING: A CONSERVATOR COMMITS AN OFFENSE PUNISHABLE
              AS A CLASS C MISDEMEANOR IF THE CONSERVATOR FAILS TO PROVIDE THIS
              NOTICE.

Rights and Duties During Periods of Possession

       IT IS ORDERED that, during their respective periods of possession, CLIFFORD LAYNE
HARRISON as a parent sole managing conservator and CONNIE VASQUEZ HARRISON a s a
parent possessory conservator, shall each have the following rights and duties:




864119.1                                                                              Page 4 of 26
       1.    the duty of care, control, protection, and reasonable d iscipline of the children;

       2.    the duty to support the children, including providing the children with clothing,
             food, shelter, and medical and dental care not involving an invasive proced ure;

       3.    the right to consent for the children to medical and dental care not involving an
             invasive procedure; and

       4.    the right to direct the moral and religious training of the children.

Exclusive Rights and Duty of Sole Managing Conservator

        IT IS ORDERED that, CLIFFORD LAYNE HARRISON, as parent sole managing conservator,
shall have the following exclusive rights and duty:

       1.     the right to designate the primary residence of the child ren subject to the
              geographic restriction of the residence of the children and is provided for herein;·

       2.     the right to consent to medical, dental, and surgical treatment involving invasive
              procedures;

       3.     the right to consent to psychiatric and psychological treatment of the children;

       4.     the right to receive and give receipt for periodic payments for the support of the
              children and to hold or disburse these funds for the benefit of the children;

       5.     the right to represent the children in legal action and to make other decisions of
              substantial legal significance concerning the children;

       6.     the right to consent to marriage and to enlistment in the armed forces of the
              United States;

       7.     the right to make decisions concerning the children's education;

       8.     except as provided by section 264.0111 of the Texas Family Code, the right to
              the services and earnings of the children;

       9.     except when a guardian of the children's estates or a guardian or attorney ad
              litem has been appointed for the children, the right to act as an agent of the
              children in relation to the children's estates if the children's action is required by
              a state, the United States, or a foreign government; and

       10.    the right and duty to manage the estates of the children to the extent the
              estates have been created by community property or the joint property of the


864119.1                                                                                Page 5 of 26
               parties.

Geographical Area for Primary Residence

        IT IS ORDERED that the primary residence of the children shall be Harris County, Texas,
or contiguous counties, and the parties are enjoined from removing the children from Harris
Cou nty, Texas, or contiguous counties, for the purpose of changing the primary residence of the
children u ntil modified by further order of the court of continuing jurisdiction or by written
agreement signed by the parties and filed with the cou rt. IT IS FURTHER ORDERED that
CLIFFORD LAYN E HARRISON shall have the exclusive right to designate the children's primary
residence within Harris Cou nty, Texas, or contiguous cou nties. IT IS ORDERED that this
geographical restriction on the residence of the children shall be lifted if, at the time CLIFFORD
LAVNE HARRISON wishes to remove the children from Harris Cou nty, Texas or contiguous
counties for the pu rpose of changing the primary residence of the children, CONNIE VASQUEZ
HARRISON does not reside in Harris Cou nty, Texas or contiguous counties.

Custodial Accounts

        IT IS ORDERED that the following custod ial accounts now held by the parties for the
parties' children are placed under the sole and exclusive control of CLIFFORD LAVNE
HARRISON:

       1.      Frost UTMA Acct # xxxx6511 lno: John Earnest Lee Harrison, II;
       2.      Hartford 529 Acct # xxx3712 lno: John Earnest Lee Harrison, II;
       3.      Hartford 529 Acct # xxx3712 lno: Victoria Madeline Harrison; and
       4.      Wells Fargo UTMA Acct # xxxx3813 l no: Victoria Madeline Harrison.

Possession and Access

        The Cou rt FINDS that credible evidence has been presented that the provisions of the
Sta ndard Possession Order as provided for in the Texas Family Code are inappropriate or
unworkable and that the orders of the Cou rt concerning possession and access to the children
by CONNIE VASQUEZ HARRISON are not more restrictive than necessary to provide for the
safety and welfare of the children

       Th is Order is effective immediately and applies to all periods of possession occu rring on
and after the d ate the Court signs this Order.

      IT IS, THEREFORE, ORDERED that any and all periods of possession by CONNIE VASQUEZ
HARRISON shall be supervised under the following terms and conditions:

       1.      CONNIE VASQUEZ HARRISON shall have supervised periods of possession on
Saturday fol lowing the second and fourth Friday of each month for a period of fou r (4) hours or
on days and at times mutually agreed upon between the parties and the supervisor.



864119.1                                                                               Page 6 of 26
       2.      All periods of possession shall be supervised by supervisor, David Tristan.

        3.      If periods of possession are not supervised by David Tristan, then, in that event,
CONN I E VASQUEZ HARRISON'S periods of possession shall be supervised by SAFE, through
their private program.

         4.    IT IS ORDERED that CONNIE VASQUEZ HARRISON shall be responsible for 100%
of any a nd all costs or expenses for supervised visitation, including but not limited to the
customary fees of David Tristan, SAFE private program enrollment of both parties, and
visitation expenses.

        5.     IT IS ORDERED that CONNIE VASQUEZ HARRISON shall provide no less tha n ten
(10) days' written notice to CLIFFORD LAYNE HARRISON of her election to enroll in the SAF E
program. CLIFFORD LAYNE HARRISON and CONNIE VASQUEZ HARRISON are ORDERED to
enroll in the SAFE private program within ten (10) days of receiving such notice from CON N I E
VASQUEZ HARRISON o f h e r election of the SAFE private program for periods of supervised
possession.

       6.      IT IS ORDERED that CONNIE VASQUEZ HARRISON shall be responsible for
schedu ling the supervised visitation with the supervisor, and shall give deference to and
consider the children's schedu le, including extracurricular activities, as well as the schedule of
the supervisor.

       7.      IT IS ORDERED that CONNIE VASQUEZ HARRISON's period of possession shall
NOT interfere with the children's regularly scheduled extracurricular activities. I n the event the
children's schedule or the schedule of the supervisor do not permit a fou r (4) hour visitation for
CONNIE VASQUEZ HARRISON on the designated Saturday, then and in that event, CON N I E
VASQUEZ HARRISON s h a l l b e awarded a fou r (4) hour visitation on t h e Sunday immediately
following the Saturday visitation that CONNIE VASQUEZ HARRISON was to have had with the
children, subject to accou nting for and giving deference to the children's schedules for
extracurricular activities and the schedule of the supervisor.

        8.     In the event that a period of possession by CONNIE VASQUEZ HARRISON is
im permissible due to the scheduling conflicts of the supervisor and the children on both the
Saturd ay and Su nday following the second or fourth F riday of the month, CONNIE VASQUEZ
HARRISON may schedu le a four (4) hour period of possession with the supervisor on the
Saturday following the fifth Friday of that calendar month, subject to accounting for and giving
deference to the children's schedules for extracurricular activities and the schedule of the
supervisor.

       9.      IT IS ORDERED that CONNIE VASQUEZ HARRISON shall obtain the children's
extracurricular activity schedule from CLIFFORD LAYNE HARRISON, and that CLIFFORD LAYN E
HARRISON shall provide the schedule to CONNIE VASQUEZ HARRISON. IT IS FURTHE R
ORDERED that CONNIE VASQUEZ HARRISON shall provide n o less than seven (7) days' written


864119.1                                                                                Page 7 of 26
·notice of her intended period of possession to CLIFFORD LAYNE HARRISON and the supervisor.
CONNIE VASQUEZ HARRISON shall be responsible for facilitating the sched uling of all periods of
 possession with the supervisor and CLIFFORD LAYNE HARRISON.

       10.     IT IS ORDERED that CONNIE VASQUEZ HARRISON shall enroll in the Ch ildren 4
Tomorrow LEAP Program within forty-five (45) days from the date of this rend ition and to
complete the fou r (4) course program within six (6) months of this rendition. CONNIE
VASQUEZ HARRISON is ORDERED to pay 100% of the costs and expenses of enrolling i n and
attending this program.

         11.   IT IS ORDERED that CONNIE VASQUEZ HARRISON shall file the certificate of
completion of the Children 4 Tomorrow LEAP Program within seven (7) days of receiving the
certificate with the District Clerk of Harris County, Texas and shall identify the appropriate
cause number for the clerk to file such certificate with the Court's file of this cause. IT IS
FURTHER ORDERED that CONNIE VASQUEZ HARRISON shall forward a copy of the certificate of
completion of the Children 4 Tomorrow LEAP Program to Patricia A. Wicoff or Amy R. Harris at
Schlanger, Silver, Barg & Paine, LLP at 109 N. Post Oak Ln., Suite 300, Houston, Texas 77024.

Undesignated Periods of Possession

       CLIFFORD LAYNE HARRISON shall have the right of possession of the child at all other
times not specifically designated in this Order for CONNIE VASQUEZ HARRISON.

Personal Property of John Earnest Lee Harrison, II - Boy Scouts

        CONNIE VASQUEZ HARRISON is ORDERED to appear in the 311th District Court of Harris
County, Texas at 201 Caroline, Houston, Texas 77002, at 9:00 a.m. on February 26, 2015, and to
deliver to Patricia A. Wicoff or Amy R. Harris the following items:

       a.     Boy Scout Badge(s);
       b.     Scout book; and
       c.     Boy Scout sash.

Duration

       The periods of possession ORDERED above apply to each child the subject of this suit
while that chi ld is under the age of eighteen years and not otherwise emancipated.

Noninterference with Possession

       Except as expressly provided herein, IT IS ORDERED that neither conservator shall take
possession of the children during the other conservator's period of possession unless there is a
prior written agreement signed by both conservators or in case of an emergency.



864119.1                                                                             Page 8 of 26
Termination of Orders

        The provisions of this final order relating to conservatorship, possession, or access
terminate on the remarriage of CLIFFORD LAYNE HARRISON to CON NIE VASQUEZ HARRISON
unless a nonparent or agency has been appointed conservator of the children under chapter
153 of the Texas Family Code.

Child Support

       IT IS ORDERED that CONNIE VASQUEZ HARRISON is obligated to pay and shall pay to
CLIFFORD LAYNE HARRISON child support of six hundred twenty dollars {$620.00) per month,
with the first payment being due and payable on March 1, 2015 and a like payment being d ue
and payable on the first day of each month thereafter until the first month following the date of
the earliest occurrence of one of the events specified below:

       1.       any child reaches the age of eighteen years or graduates from high school,
                whichever occurs later, subject to the provisions for support beyon d the age of
                eighteen years set out below;

       2.       any child marries;

       3.       any child dies;

       4.       any child enlists in the armed forces of the United States and begins active
                service as defined by section 101 of title 10 of the United States Code; or

       5.       any child's disabilities are otherwise removed for general purposes.

         Thereafter, CONNIE VASQUEZ HARRISON is ORDERED to pay to CLIFFORD LAYNE
HARRISON child support of four h undred ninety six dollars ($496.00) per month, due and
payable on the first day of the first month immediately fol lowing the date of the earliest
occurrence of one of the events specified above for the other child and a like sum of four
h undred ninety six dollars ($496.00) due and payable on the first day of each month thereafter
u ntil the next occurrence of one of the events specified above for the other child.

      If the child is eighteen years of age and has not graduated from h igh school, IT IS
ORDERED that CONNIE VASQUEZ HARRISON's obligation to pay ch ild support to CLIFFORD
LAYNE HARRISON shall not terminate but shall continue for as long as the child is enrolled-

        1.    under chapter 25 of the Texas Education Code in an accredited secondary school
in a program leading toward a high school diploma or under section 130.008 of the Education
Code in courses for joint high school and junior college credit and is complying with the
minimum attendance requirements of subchapter C of chapter 25 of the Education Code or



864119.1                                                                               Page 9 of 26
        2.     on a fu ll-time basis in a private secondary school in a program leading toward a
high school diploma and is complying with the minimum attendance requirements imposed by
that school.

Withholding from Earnings

       IT IS ORDERED that any employer of CONNIE VASQUEZ HARRISON shall be ORDERED to
withhold from earnings for child support from the disposable earnings of CONNIE VASQUEZ
HARRISON for the support of John Earnest Lee Harrison, II and Victoria Madeline Harrison.

        IT IS FURTHER ORDERED that all amounts withheld from the disposable earnings of
CONNIE VASQUEZ HARRISON by the employer and paid in accordance with the order to that
employer shall constitute a credit against the child support obligation. Payment of the full
amount of child su pport ORDERED paid by this decree through the means of withholding from
earnings shall discharge the child support obligation. If the amount withheld from earnings a nd
credited against the child support obligation is less than 100 percent of the amount ORDERED
to be paid by this decree, the balance due remains an obligation of CONNIE VASQUEZ
HARRISON, and it is hereby ORDERED that CONNIE VASQUEZ HARRISON pay the balance due
directly to the state disbursement unit specified below.

       On this date the Court authorized the issuance of an Income Withholding fo r Support.

Payment

       IT IS ORDERED that all payments shall be made through the state disbursement unit at
Texas Child Support Disbursement Unit, P.O. Box 659791, San Antonio, Texas 78265-9791, and
thereafter promptly remitted to CLIFFORD LAYNE HARRISON for the support of the children. IT
IS ORDERED that each party shall pay, when due, all fees charged to that party by the state
disbursement unit and any other agency statutorily authorized to charge a fee.

Change of Employment

       IT IS FURTHER ORDERED that CONNIE VASQUEZ HARRISON shall notify this Court and
CLIFFORD LAYNE HARRISON by U.S. certified mail, return receipt requ ested, of any change of
address and of any termination of employment. This notice shall be given no later than seven
days after the change of address or the termination of employment. This notice or a
subsequent notice shall also provide the current address of CONNIE VASQUEZ HARRISON and
the name and address of his current employer, whenever that info rmation becomes available.

Clerk's Duties

        IT IS ORDERED that, on the request of a prosecuting attorney, the title IV-D agency, the
friend of the Court, a domestic relations office, CLIFFORD LAYNE HARRISON, CONNIE VASQUEZ
HARRISON, or an attorney representing CONNIE VASQUEZ HARRISON or CLIFFORD LAYNE


864119.1                                                                            Page 10 of 26
HARRISON, the clerk of this Court shall cause a certified copy of the Income Withholding for
Support to be delivered to any employer.

Suspension of Withholding from Earnings

        The Court finds that good cause exists that no order to withhold from earnings for chi ld
support should be delivered to any employer of CONNIE VASQUEZ HARRISON as long as no
delinq uency o r other violation of this child support order occurs and as long as the Office of the
Attorney General Child Support Division is not providing services to CLIFFORD LAYNE
HARRISON. For the purpose of this provision, a delinquency has occurred if CONNIE VASQUEZ
HARRISON has been in arrears for an amount due for more than thirty days or the amount of
the arrearages equals or is greater than the amount due for a one-month period. If a
delinquency or other violation occurs or if the Office of the Attorney General Child Support
Division begins providing services to CLIFFORD LAYNE HARRISON, the clerk shall deliver the
order to withhold earnings as provided above.

        ACCORDING LY, IT IS ORDERED that, as long as no delinquency or other violation of this
child support order occurs and as long as the Office of the Attorney General Child Support
Division is not providing services to CLIFFORD LAYNE HARRISON, all payments shall be made
through the state disbursement unit and thereafter prom ptly remitted to CLIFFORD LAYNE
HARRISON for the support of the chilgren. If a delinquency or other violation occurs or if the
Office of the Attorney General Child Support Division begins providing services to CLIFFORD
LAYN E HARRISON, all payme_nts · shal l be made in accordance with the order to withhold
earn ings as provided above.

Health Care

       1.      IT IS ORDERED that CLIFFORD LAYNE HARRISON and CONNIE VASQUEZ
HARRISON shall each provide medical support for each child as set out in this order as
additional child support for as long as the Court may order CLIFFORD LAYNE HARRISON a n d
CONNIE VASQUEZ HARRISON to provide support for the child under sections 154.001 a n d
154.002 of t h e Texas Family Code. Beginning o n the day CLIFFORD LAYNE HARRISON and
CONNIE VASQUEZ HARRISON's actual or potential obligation to support a child under sections
154.001 and 154.002 of the Family Code terminates, IT IS ORDERED that CLIFFORD LAYN E
HARRISON a n d CONNIE VASQUEZ HARRISON a re discharged from t h e obligations set forth i n
this medical support order with respect to that child, except for any failure b y a parent to fully
comply with those obligations before that date.

       2.      Definitions -

        "Health Insurance" means insurance coverage that p rovides b asic health-care services,
including usual physician services, office visits, hospitalization, and laboratory, X-ray, a n d
emergency services, that may b e provided through a health maintenance organization o r other
private or public organ ization, other than medical assistance under chapter 32 of the Texas


864119.1                                                                               Page 11 of 26
Human Resou rces Code.

        "Reasonable cost" means the total cost of health insurance coverage for all children for
whi ch CLIFFORD LAYNE HARRISON is responsible under a medical support order that does not
exceed 9 percent of CLIFFORD LAYNE HARRISON's annual resources, as described by section
154.062(b) of the Texas Family Code.

        "Reasonable and necessary health-care expenses not paid by insurance and incurred by
or on behalf of a child" include, without limitation, any copayments for office visits or
prescription d rugs, the yearly deductible, if any, and medical, surgical, prescription drug, mental
health-ca re services, dental, eye care, ophthalmological, and orthodontic charges. These
reasonable and necessary health-care expenses do not include expenses for t ravel to and from
the health-care provider or for nonprescription medication.

       " Furnish" means -

               a.      to hand deliver the document by a person eighteen years of age or older
                       either to the recipient or to a person who is eighteen years of age or
                       older and permanently resides with the recipient;

               b.      to deliver the document to the recipient by certified mail, return receipt
                       requested, to the recipient's last known mailing or residence address; or

               c.      to deliver the document to the recipient at the recipient's last known
                       mailing or residence address using any person or entity whose principal
                       business is that of a courier or deliverer of papers or documents either
                       within or outside the United States.

       3.       Findings on Health Insurance Availability- Having considered the cost,
accessibility, and quality of health insurance coverage available to the parties, the Court finds:

       Health insurance is available or is in effect for the children through CLIFFORD LAVNE
HARRISON's employment or membership in a u nion, trade association, o r other organization at
a reasonable cost.

       IT IS FURTHER FOUND that the following orders regarding health-care coverage are i n
the best interest o f the children.

       4.      Provision of Health-Care Coverage -

       CLIFFORD LAYNE HARRISON is ORDERED to continue to maintain health insurance for
each child who is the subject of this suit that covers basic health-care services, including usual
physician services, office visits, hospitalization, laboratory, X-ray, and emergency services.




864119.1                                                                                Page 12 of 26
       CLIFFORD LAYNE HARRISON is ORDERED to maintain such health insurance in full force
and effect on each child who is the subject of this suit as long as child su pport is payable fo r
that child. CLIFFORD LAYNE HARRISON is ORDERED to convert any group insurance to
individual coverage or obtain other health insurance for each child within fifteen days of
termin ation of h is employment or other disqualification from the group insurance. CLIFFORD
LAYNE HARRISON is ORDERED to exercise any conversion options or acquisition of new health
insurance in such a manner that the resulting insurance equals or exceeds that in effect
immediately before the change.

        CLIFFORD LAYNE HARRISON is ORDERED to furnish CONNIE VASQUEZ HARRISON and
the Office of the Attorney General Child Support Division a true and correct copy of the health
insurance policy or certification and a schedule of benefits within 30 days of the signing of th is
order. CLIFFORD LAYNE HARRISON is ORDERED to furnish CONNIE VASQUEZ HARRISON the
insurance cards and any other forms necessary for use of the insurance within 30 days of the
signing of this order. CLIFFORD LAYNE HARRISON is ORDERED to provide, within three days of
receipt by him, to CONNIE VASQUEZ HARRISON any insurance checks, other payments, or
expl anations of · benefits relating to any medical expenses for the children that CONNIE
VASQUEZ HARRISON paid or incurred.

        Pursuant to section 1504.051 of the Texas Insurance Code, IT IS ORDERED that if
CLIFFORD LAYNE HARRISON is eligible for dependent health coverage but fails to apply to
obta in coverage for the children, the insurer shall enrol l the children on application of CONNIE
VASQUEZ HARRISON or others as authorized by law.

        Pursuant to section 154.183(c) of the Texas Family Code, the reasonable and necessary
health-care expenses of the children that are not reimbursed by health insurance are allocated
as follows: CONNIE VASQUEZ HARRISON is ORDERED to pay 50 percent and CLIFFORD LAYNE
HARRISON is ORDERED to pay 50 percent of the unreimbursed health-care expenses if, at the
time the expenses are incurred, CLIFFORD LAYNE HARRISON is providing health insurance as
ORDERED.

        The party who incurs a health-care expense on behalf of a child is ORDERED to furn ish
to the other party all forms, receipts, bills, statements, and expl anations of benefits reflecting
the un insured portion of the health-care expenses within thirty days after he or she receives
them. The nonincurring party is ORDERED to pay his or her percentage of the uninsured
portion of the health-care expenses either by paying the health-care provider directly or by
reimbursing the incurring party for any advance payment exceeding the incurring party's
percentage of the uninsured portion of the health-care expenses within thirty days after th e
nonincurring party receives the forms, receipts, bills, statements, and explanations o f benefits.

       These provisions apply to all un reimbursed health-care expenses of any child who is th e
subject o f this suit that are incurred while child support i s payable fo r that child.




864119.1                                                                               Page 13 of 26
         5.     Secondary Coverage - IT IS ORDERED that if a party provides secondary health
insurance coverage for the children, both parties shall cooperate fully with regard to the
handling and filing of claims with the insurance carrier providing the coverage in order to
maximize the benefits available to the children and to ensure that the party who pays for
h ealth-care expenses for the children is reimbursed for the payment from both carriers to the
fullest extent possible.

        6.      Compliance with Insurance Company Requirements - Each party is ORDERED to
conform to all requirements imposed by the terms and conditions of the policy of health
insurance covering the children in order to assure the maximum reimbursement or direct
payment by the insurance company of the incurred health-care expense, including but not
limited to requirements for advance notice to any carrier, second opinions, and the like. Each
party is ORDERED to use "preferred providers," or services within the health maintenance
orga nization, if applicable. Disallowance of the bill by a health insurer shall not excuse the
obligation of either party to make payment. Excepting emergency h ealth-care expenses
incurred on behalf of the children, if a party incurs health-care expenses for the children using
"out-of-network" health-care providers or services, or fails to follow the health insurance
company procedures or requirements, that party shall pay all such health-care expen ses
incu rred absent (1) written agreement of the parties allocating such health-care expenses or (2)
further order of the Court.

        7.      Claims - Except as provided in this paragraph, the party who is not carrying the
health insurance policy covering the children is ORDERED to furnish to the party carrying the
policy, within fifteen days of receiving them, any and all forms, receipts, bills, and statements
reflecting the health-care expenses the party not carrying the policy incurs on behalf of the
children. In accordance with section 1204.251 and 1504.055(a ) of the Texas Insurance Code, IT
IS ORDERED that the party who is not carrying the health insurance policy covering the
children, at that party's option, may file any claims for health-care expenses directly with the
insurance carrier with and from whom coverage is provided for the benefit of the children and
receive payments directly from the insurance company. Further, for the sole purpose of section
1204.25 1 of the Texas Insurance Code, CONNIE VASQUEZ HARRISON is designated the
managing conservator or possessory conservator of the children.

       The party who is carrying the health insurance policy covering the children is ORDERED
to submit all forms required by the insurance company for payment or reimbursement of
health-care expenses incurred by either party on behalf of a child to the insurance carrier
within fifteen days of that party's receiving any form, receipt, bill, or statement reflecting the
expenses.

       8.     Constructive Trust for Payments Received - IT IS ORDERED that any insurance
payments received by a party from the health insurance carrier as reimbu rsement for health­
care expenses incurred by or on behalf of a child shall belong to the party who paid those
expenses. IT IS FURTHER ORDERED that the party receiving the i nsurance payments is
designated a constructive trustee to receive any insurance checks or payments for health-care


864119.1                                                                              Page 14 of 26
·expenses paid by the other party, and the party carrying the policy shall endorse and forward
 the checks or payments, along with any explanation of benefits received, to the other party
 within three days of receiving them.

       9.   WARNING • A PARENT ORDERED TO PROVIDE HEALTH INSURANCE OR TO PAV
THE OTHER PARENT ADDITIONAL CHILD SUPPORT FOR THE COST OF H EALTH INSURANCE
WHO FAILS TO DO SO IS LIABLE FOR NECESSARY MEDICAL EXPENSES OF THE CHI LDREN,
WITHOUT REGARD TO WHETHER THE EXPENSES WOULD HAVE BEEN PAID I F HEALTH
I NSURANCE HAD BEEN PROVIDED, AND FOR THE COST OF HEALTH INSURANCE PREMI UMS OR
CONTRIBUTIONS, IF ANY, PAID ON BEHALF OF THE CHI LDREN.

        10.     Notice to Employer - On this date a Medical Support Notice was signed by the
Cou rt. For the purpose of section 1169 of title 29 of the United States Code, the party not
carrying the h ea lth insurance policy is designated the custodial parent and alternate recipient's
rep resentative.

Miscellaneous Child Support Provisions

       Support as Obligation of Estate

        IT IS ORDERED that the provisions for child support in this decree shall be an obligation
of the estate of CONNIE VASQUEZ HARRISON and shall not terminate on the death of CONNIE
VASQUEZ HARRISON. Payments received for the benefit of the children, including payments
from the Socia l Security Adm inistration, Department of Veterans Affairs or other governmental
agency o r life insurance proceeds, annuity payments, trust distributions, or retirement survivor
benefits, shall be a credit against this obligation. Any remaining balance of the child support is
an obligation of CONNIE VASQUEZ HARRISON's estate.

       Termination of Orders on Remarriage of Parties but Not on Death of Obligee

       The p rovisions of this decree relating to current child support terminate on the
remarriage of CLIFFORD LAYNE HARRISON to CONNIE VASQUEZ HARRISON u n less a nonparent
or agency has been appointed conservator of the children under chapter 153 of the Texas
Family Code. An obligation to pay child support u nder this decree does not terminate on the
death of CLIFFORD LAYNE HARRISON but continues as an obligation to John Earnest Lee
Harrison, II and Victoria Madeline Harrison.

Information Regarding Parties

         The information required for each party by section 105.006(a) of the Texas Family Code
is as follows:




864119.1                                                                               Page 15 of 26
Name: CLIFFORD LAYNE HARRISON
      Social Security number:      xxx-xx-x717
      Driver's license number:     xxxxx572      Issuing state: Texas
      Current residence address:   5634 Cedar Creek, Houston, Texas 77056
      Mailing address:             5634 Cedar Creek, Houston, Texas 77056
      Home telephone number:       (281) 782-9169
      Name of employer:            Munsch Hardt Kopf & Harr, PC
      Address of employment:       700 Milam Street, Suite 2700, Houston, Texas 77002
      Work telephone number:       713-222-5865

Name: CONNIE VASQUEZ HARRISON
      Social Security number:    xxx-xx-x374
      Driver's license number    xxxxx686 Issuing state: Texas
      Current residence address: 1614 Springwood, Houston, Texas 77055
      Mailing address:           1614 Springwood, Houston, Texas 77055
      Home telephone number:
      Name of employer:          N/A
      Address of employment:     N/A
      Work telephone number:     N/A

Required Notices

      EACH PERSON WHO IS A PARTY TO THIS ORDER IS ORDERED TO NOTIFY EACH OTHER
PARTY, THE COURT, AND THE STATE CASE REGISTRY OF ANY CHANGE IN THE PARTY'S
CURRENT RESIDENCE ADDRESS, MAILING ADDRESS, HOME TELEPHONE NUMBER, NAME OF
EMPLOYER, ADDRESS OF EMPLOYMENT, DRIVER'S LICENSE NUMBER, AND WORK TELEPHONE
NUMBER. THE PARTY IS ORDERED TO GIVE NOTICE OF AN INTENDED CHANGE IN ANY OF THE
REQUIRED INFORMATION TO EACH OTHER PARTY, THE COURT, AND THE STATE CASE
REGISTRY ON OR BEFORE THE 60TH DAY BEFORE THE INTENDED CHANGE. IF THE PARTY
DOES NOT KNOW OR COULD NOT HAVE KNOWN OF THE CHANGE IN SUFFICIENT TIME TO
PROVIDE 60-DAY NOTICE, THE PARTY IS ORDERED TO GIVE NOTICE OF THE CHANGE ON OR
BEFORE THE FIFTH DAY AFTER THE DATE THAT THE PARTY KNOWS OF THE CHANGE.

      THE DUTY TO FURNISH THIS INFORMATION TO EACH OTHER PARTY, THE COURT, AND
THE STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON, BY VIRTUE OF THIS ORDER.
IS UNDER AN OBLIGATION TO PAY CHILD SUPPORT OR ENTITLED TO POSSESSION OF OR
ACCESS TO A CHILD.

       FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE EACH OTHER
PARTY, THE COURT, AND THE STATE CASE REGISTRY WITH THE CHANGE IN THE REQUIRED
INFORMATION MAY RESULT IN FURTHER LITIGATION TO ENFORCE THE ORDER, INCLUDING
CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN
JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION, AND A MONEY
JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.


864119.1                                                                        Page 16 of 26
        Notice shall be given to the other party by delivering a copy of the notice to the party by
registered o r certified mail, return receipt requested. Notice shall be given to the Court by
delivering a copy of the notice either in person to the clerk of this Court or by registered or
certified mail addressed to the clerk at 201 Caroline, Houston, Texas 77002. Notice shall be
given to the state case registry by mailing a copy of the notice to State Case Registry, Contract
Services Section, MC046S, P.O. Box 12017, Austin, Texas 78711-2017.

        NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU MAY USE REASONABLE
EFFORTS TO EN FORCE THE TERMS OF CHILD CUSTODY SPECIFIED IN THIS ORDER. A PEACE
OFFICER WHO RELIES ON THE TERMS OF A COURT ORDER AND THE OFFICER'S AGENCY ARE
ENTITLED TO THE APPLICABLE IMMUNITY AGAINST ANY CLAIM, CIVIL OR OTHERWISE,
REGARDING THE OFFICER'S GOOD FAITH ACTS PERFORMED IN THE SCOPE OF THE OFFICER'S
DUTIES IN ENFORCING THE TERMS OF THE ORDER THAT RELATE TO CHILD CUSTODY. ANY
PERSON WHO KNOWINGLY PRESENTS FOR ENFORCEMENT AN ORDER THAT IS INVALID OR
NO LONGER IN EFFECT COMMITS AN OFFENSE THAT MAY BE PUNISHABLE BY CONFINEMENT
IN JAIL FOR AS LONG AS TWO YEARS AND A FINE OF AS MUCH AS $10,000.

Warnings to Parties

      WARNINGS TO PARTIES: FAILURE TO OBEY A COURT ORDER FOR CHILD SUPPORT OR
FOR POSSESSION OF OR ACCESS TO A CHILD MAY RESULT IN FURTHER LITIGATION TO
ENFORCE THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE
PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX MONTHS, A FIN E OF UP TO $500 FOR
EACH VIOLATION, AND A MONEY JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND
COURT COSTS.

     FAILURE OF A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO THE PLACE AND IN THE
MANNER REQUIRED BY A COURT ORDER MAY RESULT IN THE PARTY'S NOT RECEIVING CREDIT
FOR MAKING THE PAYMENT.

      FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT JUSTIFY DENYING THAT
PARTY COURT-ORDERED POSSESSION OF OR ACCESS TO A CHILD. REFUSAL BY A PARTY TO
ALLOW POSSESSION OF OR ACCESS TO A CHILD DOES NOT JUSTIFY FAILURE TO PAY COURT­
ORDERED CHILD SUPPORT TO THAT PARTY.

Division of Marital Estate

        The Court finds that the following is a just and right division of the parties' marital
estate, h aving due regard for the rights of each party and the childre n of the marriage.

        Property to Husband

      IT IS ORDERED AND DECREED that the h usband, CLIFFORD LAYNE HARRISON, i s
awarded t h e fol lowing as h i s sole and separate property, and the wife i s divested o f a l l right,


864119.1                                                                                   Page 17 of 26
title, interest, and claim in and to that property:

        H-1. All i nterest in and to the following real property, both separate property interest
and community interest, i ncluding but not limited to any escrow funds, prepaid insurance,
utility deposits, keys, house plans, home security access and code, garage door opener,
warranties and service contracts, and title and closing documents:

       Lot Four (4), in Block Thirty-four (34) of TANGLEWOOD, SECTION EIGHT
       (8), a subdivision in Harris County, Texas, according to the map or plat
       thereof, recorded in Volume 36, Page 66 of the Map Records of Harris
       County, Texas; commonly known as 5634 Ceda r Creek, Houston, Texas.

       H-2. All household furniture, furnishings, fixtures, goods, art objects, collectibles,
appliances, and equipment in the possession of the husband or subject to his sole control.

       H-3. All clothing, jewelry, and other personal effects in the possession of the h usband
or subject to his sole control.

        H-4. All sums of cash in the possession of the husband or subject to his sole control,
including funds on deposit, together with accrued but unpaid interest, in banks, savings
institutions, or other financial institutions, which accounts stand in the husband's sole name or
from which the h usband h as the sole right to withdraw funds or which are subject to the
husband's sol e control.

        H-5. The sum of $67,532.00, whether m atured or unmatured, accrued or unaccrued,
vested or otherwise, together with all increases thereof since June 2 1, 2010, the proceeds
therefrom, and any other rights related to retirement benefits in The Hartford 401(k) a rising
out of CLIFFORD LAYNE HARRISON's employment.

       Property to Wife

        IT IS ORDERED AND DECREED that the wife, CONNIE VASQUEZ HARRISON, is awarded
the following as her sole and separate property, and the husband is divested of all right, title,
interest, and claim in and to that property:

       W-1. All household furniture, furnishings, fixtures, goods, art objects, collectibles,
appliances, and eq uipment i n the possession of the wife or subject to her sole control.

       W-2. All clothing, jewelry, and other personal effects in the possession of the wife or
subject to her sole control.

        W-3. All sums of cash in the possession of the wife or subject to her sole control,
including funds on deposit, together with accrued but unpaid interest, in banks, savings
institutions, or other financial institutions, which accounts stand i n the wife's sole name or from


864119.1                                                                                Page 18 of 26
'which the wife has the sole right to withdraw funds or which are subject to the wife's sole
 control.

        W-4. The sum of $183,468.00, whether matured or unmatured, accrued or unaccrued,
vested or otherwise, together with all increases thereof since June 21, 2010, the proceeds
therefrom, a nd any other rights related to retirement benefits in The Hartford 401(k) arising
out of CLIFFORD LAYNE HARRISON's employment.

        W-5. 100% interest in the 2006 Lexus motor vehicle, together with all prepaid
insura nce, keys, and title documents in the name of CONNIE VASQUEZ HARRISON.

       Divi sion of Debt

       Debts to H usband

       IT IS ORDERED AND DECREED that the husband, CLIFFORD LAYNE HARRISON, shall p ay,
as a part of the division of the estate of the parties, and shall indemnify and hold the wife and
her property harmless from any failure to so d ischarge, these items:

       H-1. All debts, charges, liabilities, and other obligations incu rred solely by the
h usband from and after January 2006, unless express provision is made in this decree to the
contrary.

        H-2. All encumbrances, ad valorem taxes, liens, assessments, or other charges due o r
t o become due o n the real a n d personal property awarded t o the h usband in this decree unless
express provision is made in this decree to the contrary.

       H-3.    The remaining attorney's fees and costs i ncurred in this matter.

       Debts to Wife

        IT IS ORDERED AN D DECREED th at the wife, CONNIE VASQUEZ HARRISON, shall pay, as
a part of the d ivision of the estate of the parties, and shall indemnify and hold the husband and
his property harmless from any failure to so discharge, these items:

       W-1. All debts, charges, liabilities, and other obligations incurred solely by the wife
from and after January 2006 unless express provision is made in this decree to the contrary.

         W-2. All encumbrances, ad valorem taxes, l iens, assessments, or other charges due o r
to become d u e on property awarded t o t h e wife in this decree unless express provision i s made
in this decree to the contrary.

      W-3. Ten thousand dollars ($10,000.00) payable by CONNIE VASQUEZ HARRISON to
PATRICIA A. WICOFF, Sch langer, Silver, Barg & Paine, LLP, at 109 N. Post Oak Ln., Suite 300,


864119.1                                                                               Page 19 of 26
Houston, Texas 77024, to be paid on or before April 30, 2015, by cash, cashier's check, or wire
transfer.

       W-4.                                 dollars ($�,38'. i� ) payable by CONNIE VASQUEZ
HARRISON to Heather Hughes, at 952 Echo Lane, sufte 475, Houston, Texas 77024, to be paid
on or before April 30, 2015, by cash, cashier's check, or wire transfer.

           Notice

        IT IS ORDERED AND DECREED that each party shall send to the other party, within three
days of its receipt, a copy of any correspondence from a creditor or taxing authority concerning
a ny potential liability of the other party.

       Attorney's Fees

       The Court finds that since the remand of this matter, CLIFFORD LAYNE HARRISON
incurred reasonable and necessary attorney's fees in the amount of $305,000 for the
prosecution of the conservatorship and support of the children and to protect the best interest
of the m inor children. IT IS ORDERED that CONNIE VASQUEZ HARRISON, Respondent, is
ORDERED to pay ten thousand dollars ($10,000.00) by cash, cashier's check, or wire transfer on
or before April 30, 2015 to Patricia A. Wicoff at Schlanger, Silver, Barg & Paine, LLP at 109 N .
Post O a k Ln., Suite 300, Houston, Texas 77024, who may enforce this order for fees in the
attorney's own name.

        The Court finds that Heather M. Hughes, as Amicus Attorney, has satisfactorily
performed and fulfilled the d uties and obligations imposed upon her by statute, including but
not limited to those applicable duties identified in chapter 107 of the Texas Family Code, in her
service to the Court and in her efforts to protect the best interest of the children the subject of
this suit, John Earnest lee Harrison, II and Victoria Madeline Harrison.

       It is therefore ORDERED that Heather M. Hughes has, in the best interest of the
children, satisfactorily performed and fulfi lled her d uties and obligations as Amicus Attorney for
the children, John Earnest lee Harrison, II and Victoria Madeline Harrison, all as set out in
chapter 107 of the Texas Family Code.

       The Court finds that since the date or remand by the Fourteenth Court of Appeals i n
Cause No. 14-10-00759-CV, Heather M . Hughes, has incurred $
                                                                I
                                                                   yS,
                                                                  7/S: 80 a s reasonable
and necessary amicus attorney's fees, expenses and costs, rendered and/or incurred i n
connection with her appointment a s Amicus Attorney for the children, John Earnest Lee
Harrison, II and Victoria Madeline Harrison.

      The Cou rt further finds that since the date of remand by the Fourteenth Court of
Appeals in Cause No. 14-10-00759-CV this Court has ordered Clifford Layne Harrison and Connie
Vasquez Harrison to each pay the cost deposits in the amount of $21,500.00. The Court further


864119.1                                                                               Page 20 of 26
finds that each party should be credited with one-half ( 1/2) of the total sum on deposit with the
Harris County District Clerk Court Registry in the amount of $14,438.20 towards their cou rt
ordered cost deposit obligation, or $7,219. 10 each.

        The Court finds that the funds on deposit with the Harris County District Clerk Cou rt
Registry have been released and paid to Heather M. Hughes by prior order of this Court. The
Court further finds that of the court ordered cost deposit amount of $21,500, Clifford Layne
Harrison has paid and/or been credited with payment of $21,500.00 to the Amicus Attorney.
The Cou rt finds that pursuant to the terms of a prior mediated settlement agreement, Clifford
Layne Harrison has paid an additional amount of $7,599.56 in fees to the Amicus Attorney. The
Cou rt further finds that of the court ordered cost deposit amount of $21,500.00, Conn ie
Vasquez Harrison has paid and/or been credited with payment of $7,219.10 to the Amicus
Attorney. The court further finds that Connie Vasquez Harrison did not pay the separate cost
deposit amounts of $5,280.89 and $9,000.00 as previously ordered by this Court.

       The Court finds that Clifford Layne Harrison shou ld be responsible for ..Se % of the total
amicus attorney's fees, expenses and costs rendered and/or incurred by the Amicus Attorney
since remand i n this cause, wh ich total is $.;(� i;t"1. 'jo and that Connie Vasquez Harrison
should be responsible for �% of the total amicus attorney's fees, expenses and costs
rendered and/or incu rred by the Amicus Attorney since remand in this cause, which total is
$ ��  .           -* �        2-1 - ct
       Attorney's Fees on Appeal

         IT IS FURTHER ORDERED AND DECREED that CONNIE VASQUEZ HARRISON shall deposit
thirty five thousand dollars ($35,000.00) into the registry of the 311th District Court of Harris
County, Texas prior to filing an appeal to the Texas Court of Appeals in this matter.

       IT IS FURTHER ORDERED AND DECREED that the thirty five thousand dollars
($35,000.00) deposited into the registry of the 311th District Court of Harris County, Texas shall
be awarded to CLIFFORD LAYNE HARRISON upon the rendition of the trial court being
AFFIRMED by a Texas Court of Appeals.

        IT IS FURTHER ORDERED AND DECREED that CONNIE VASQUEZ HARRISON shall deposit
fifteen thousand dollars ($ 15,000.00) i nto the registry of the 311th District Court of Harris
County, Texas prior to filing a writ to the Texas Supreme Court in this matter.

       IT IS FURTHER ORDERED AND DECREED that the fifteen thousand dollars ($ 15,000.00)
deposited into the registry of the 311th District Court of Ha rris County, Texas shall be awarded
to CLIFFORD LAYNE HARRISON upon an unsuccessful writ.

       Confirmation of Separate Property

        IT IS ORDERED AND DECREED that the following described property is confirmed as the


864119.1                                                                              Page 21 of 26
I· . ; ,.                                       '



,� · , .


                    The Court finds that Clifford Layne Harrison has paid and/or been credited for
            funds rem itted to the Amicus Attorney in excess of the amounts ordered herein and that
            Clifford Layne Harrison is entitled to a refund from the Amicus Attorney in the amount
            of $v, Ull,/e� . IT IS ORDERED that Heather M. Hughes shall rem it payment to
            Clifford Layne Harrison in the amount of $ &, 21/·lt r at his last known mai l ing address
            with in 7 days after this final judgment is signed.

                    Based on the foregoing the Court finds that Conn ie Vasquez Harrison should be
            obl igated to pay the amount of $  ts:,,s.  '3Pwhich remains due and owing to Heather M .
            Hughes after all payments, credits and/or refunds contemplated herein have been
            accounted for. IT I S THEREFORE ORDERED that good cause exists to award Heather
            M. Hughes a j udgment, as additional child support, in the principal amount of $ /). t,18. f, 0
            against Connie Vasquez Harrison for am icus attorney's fees, expenses and costs for the
            legal services rendered and/or incurred as Amicus Attorney in the pursuit of protecting
            the best i nterest of the children, with such judgment to bear interest at the legal rate per
            annum, compounded annually from the date this order is signed until paid, for which let
            execution issue. IT IS ORDERED that Connie Vasquez Harrison shal l pay the amount
            ordered herein to Heather M . Hughes at 952 Echo Lane, Suite 475, Houston, Texas
            77024 by cash, cashier's check or money order on or before 5 :00 p.m . on Apri l 30, 20 1 5 .
            IT I S ORDERED that Heather M. Hughes may enforce the judgment for fees, expenses
            and costs in her own name by any means available for the enforcement of a judgment
            and/or for the payment of child support.

                   IT I S ORDERED that Heather M . Hughes may transfer any and al l funds
            remaining in her trust account as previously deposited in this case to her operating
            account upon the signing of this order.

                    IT IS FUTHER ORDERED that Heather M. Hughes is hereby d ischarged and
            relieved of any further rights, duties, and responsibil ities as Amicus Attorney for the
            children in th is case upon the date the trial court's plenary power over th is order expires.




                                                              Z. I - �
.. .


       separate property of CLIFFORD LAYNE HARRISON:

             a.        An interest equally seventy percent (70%) in the real property located at 5634
       Cedar Creek, Houston, Texas, 77056. This interest, together with the community interest of
       30% resu lting in an award of the residence to Petitioner in its entirety.

             b.      100% of the funds in the Chase Brokerage Account xxxx_, forme rly
       Transamerica.

              c.    One hundred percent {100%) interest in the 13255 Binnacle Way, Galveston,
       Texas 77554.

              d.      The baby grand piano.

              e.      Paintings.

              No Alimony

              IT IS ORDERED AND DECREED that no provision of this decree shall be construed as
       alimony under the Internal Revenue Code, except as this decree expressly p rovides for payment
       of mainten ance or alimony under the Internal Revenue Code.

       Liabilities Not Listed

                 IT IS FURTHER ORDERED AND DECREED, as a part of the division of the estate of the
       parties, that a ny community liability not expressly assumed by a party under this decree is to be
       paid by the party incurring the liability, and the party incurring the liability shall indemnify and
       hold the other party and his or her property harmless from any failure to so discharge the
       lia bility.

       Transfer and Delivery of Property

              CONNIE VASQUEZ HARRISON is ORDERED to appear in the 311th District Cou rt of Ha rris
       County, Texas at 201 Caroline, Houston, Texas 77002, at 9:00 a.m. on February 26, 2015, and to
       execute, have acknowledged, and deliver to Patricia A. Wicoff these instruments:

              Specia l Warranty Deed

              This decree shall serve as a muniment of title to transfer ownership of all property
       awarded to any party in this Final Order and Decree on Division of Property and Determination
       of Conservatorship and Confirmation of Divorce.
       Permanent Injunctions as to Persons

              The Court finds that, because of the conduct of CLIFFORD LAYNE HARRISON and/or the


       864119.1                                                                               Page 22 of 26
m utual agreement of the parties, a permanent injunction against him should be granted as
appropriate relief because there is no adequate remedy at law.

       The permanent injunction granted below shall be effective immediately and shall be
binding on CLIFFORD LAYNE HARRISON; on his agents, servants, employees, and attorneys; and
on those persons in active concert or participation with them who receive actual notice of this
order by personal service or otherwise.

        IT IS ORDERED AND DECREED that CLIFFORD LAYNE HARRISON is permanently enjoined
from:

        1.    being present at the school in which a child is enrolled for any reason unless it is
              during CLIFFORD LAYNE HARRISON's designated periods of possession with the
              child.

        2.    Making disparaging remarks about CONNIE VASQUEZ HARRISON in front of the
              children or within hearing distance of the children or allow the children to
              remain in the presence of any third-party making such rem arks.

        3.    Discussing any aspect of the litigation with the children, now or in the future or
              allow the children to remain in the presence of any third-party discussing such
              litigation

       The Court finds that, because of the conduct of CONNIE VASQUEZ HARRISON and/or
the m utual agreem ent of the parties, a permanent injunction against her should be granted as
appropriate relief because there is no adequate remedy at law.

        The permanent injunction granted below shall be effective immediately and shall be
binding on CONNIE VASQUEZ HARRISON; on her agents, servants, employees, and attorneys;
and on those persons in active concert or participation with them who receive actual notice of
this order by personal service or otherwise.

       IT IS ORDERED AND DECREED that CONNIE VASQUEZ HARRISON is permanently
enjoined from :

        1.    being present at the school in which a child is enrolled for any reason unless it is
              during CONNIE VASQUEZ HARRISON's designated periods of possession with the
              child.

        2.    Making d isparaging remarks about CLIFFORD LAYNE HARRISON in front of the
              children or within hearing distance of the children or allow the children to
              remain in the presence of any third-party making such remarks.

        3.    Discussing any aspect of the litigation with the children, now or in the futu re or


864119.1                                                                              Page 23 of 26
                allow the children to remain in the presence of any third-party discussing such
                litigation

Service of Writ

        Petitioner and Respondent waive issuance and service of the writ of injunction, by
stipulation or as evidenced by the signatures below. IT IS ORDERED that Petitioner and
Respondent shall be deemed to be duly served with the writ of injunction.

Court Costs

       IT IS ORDERED AND DECREED that costs of court are to be borne by the party who
incurred them .

Resolution of Temporary Orders

        IT IS ORDERED AND DECREED that Petitioner and Respondent are discharged from a ll
further liabilities and obligations imposed by any temporary order of this Court.

Discharge from Discovery Retention Requirement

        IT IS ORDERED AND DECREED that the parties and their respective attorneys are
d ischarged from the requirement of keeping and storing the documents produced in this case
in accordance with rule 191.4(d) of the Texas Rules of Civil Procedure.

Acknowledgment

       Petitioner, CLIFFORD LAYNE HARRISON, and Respondent, CONNIE VASQUEZ
HARRISON, each acknowledge their signature below on this Final Order and Decree on Division
of Property and Determination of Conservatorship and Confirmation of Divorce, and further
acknowledge that this order reflects the Order of the Court.

Indemnification

         Each party represents and warrants that he or she has not incurred any outstanding
debt, obligation, or other liability on which the other party is or may be liable, other than those
described in this decree. Each party agrees and IT IS ORDERED that if any claim, action, or
proceeding is hereafter initiated seeking to hold the party not assuming a debt, an obligation, a
liability, an act, or an omission of the other party liable for such debt, obligation, liability, act o r
omission of the other party, that other party will, a t his or h e r sole expense, defend the party
not assuming the debt, obligation, liability, act, or omission of the other party against any such
claim or demand, whether or not well founded, and will indemnify the party not assuming the
debt, obligation, liability, act, or omission of the other party and hold him or her harmless from
all damages resulting from the claim or demand.


864119.1                                                                                    Page 24 of 26
       Damages, as used in this provision, includes any reasonable loss, cost, expense, penalty,
and other dam age, including without limitation attorney's fees and other costs and expenses
reasonably and necessarily incurred in enforcing this indemnity.

       IT IS ORDERED that the indemnifying party will reimburse the indemnified party, on
demand, for a ny payment made �Y the indemnified party at any time after the entry of the
divorce decree to satisfy any judgment of any cou rt of competent jurisdiction or i n accordance
with a bona fide compromise or settlement of claims, demands, or actions for any damages to
which this indemnity relates.

         IT IS ORDERED that each party will give the other party prompt written notice of any
litigation threatened or instituted against either party that m ight constitute the basis of a claim
for indemnity u nder this decree.

Clarifying Orders

        Without affecting the finality of this Final Order and Decree on Division of Property and
Determination of Conservatorship and Confirmation of Divorce, this Cou rt expressly reserves
the right to make orders necessary to clarify a nd enforce this decree.

Relief Not Granted

        IT IS ORDERED that CLIFFORD LAYNE HARRISON's claim of Malicious Criminal
P rosecution is DENIED.

      IT IS ORDERED that CLIFFORD LAYNE HARRISON's claim of Malicious Civil Prosecution is
DENIED.

       IT IS ORDERED that all claims for damages alleged by CONNIE VASQUEZ HARRISON
against CLIFFORD LAYNE HARRISON be and same are hereby DENI ED including, but not limited
to, those a lleged incidents occurring on January 12, 2006, May 23, 2005, and November 19,
2004.

       IT IS ORDERED AND DECREED that all relief req uested in this case or all rel ief that could
have been joined in this case that is not expressly granted is denied, and that the parties take
nothing. This is a final judgment, for which l et execution and all writs and processes necessary
to enforce this j udgment issue. This judgment finally disposes of all claims of all parties and is
appealable.

Date ofJudgment

      This final order is judicially PRONOUNCED AND REN DERED in Court at Houston, Harris
County, Texas, on February 13, 2015 and further noted on the cou rt's docket sheet on the same


864119.1                                                                                Page 25 of 26
.-
     date, but signed on




     APPROVED AS TO FORM O N LY:

                                                       Connie Vazquez Attorney at Law

                                                       By:____________
                                                               Connie Vasquez Harrison
                                                               State Bar No. 0079 1929
            Amy R. H arris                                     Pro se
            State Bar No. 24041057                     5773 Woodway Dr., Suite 1560
            Attorneys for Petitioner                   Houston, Texas 77057
     109 North Post Oak Lan e, Suite 300               Telephone:     (713) 444-7873
     Houston, Texas 77024                              con nie.harrison84@gmail.com
     Telephone:     (713) 735-85 14
     Facsimile :    (713) 351-45 14
     pwicoff@ssbplaw.com (Non-service emails)
     aharris@ssbplaw.com (Non-service emails)
     fa mlawservice@ssbplaw.com (Email service only)



     Law Office of Heather M. Hughes


     By: _........ffth+
                  ...........--.J./a,,,
                                 __,__  t-_S ___
             Heather M. H'u;tes
             State Bar No. 00796794
             Amie us Attorney.
     952 Ech o Lane, Suite 475 __
     Houston,. Texas 77024              -_
     Telephone: . --(7 13) 463-550�
     Facsimile:            (11.3pn;§:s213·
     h h ughes@hm hugheslaw.com




     864119.1                                                                       Page 26 of 26
            APPENDIX H
LETTER FROM SECOND BAPTIST SCHOOL –
          MARCH 10, 2014
                                                 SECOND
                                                 BAPTIST
                                                 SCHOOL
                                                  E S T A B LI S H E D 1 9 4 6




March 1 0, 201 4

 Via First Class U.S. Mail and
CERTIFIED MAIL RRR# 7013 1710 000 1 3462 0563
Mr. Cliff Harrison
1415 Louisiana, Suite 3700
Houston, Texas 77002

 Via First Class U.S. Mail and
CERTIFIED MAIL RRR# 70 13 1710 0001 3462 0570
Ms. Connie Harrison
5773 Woodway Drive, Suite 1 56
Houston, Texas 77057

Re:     Victoria and Joho Harrison

Dear Mr. Harrison and Ms. Harrison:

Second Baptist School has sought to provide a sound spiritual and academic education for your
children, John and Victoria. As expressed in our letter on August 21, 20 1 2, a copy of which is
enclosed for your review, as well as in the Reenrollment Commitments you have signed each year,
parental cooperation is critical in the educational process. However, both prior to and since August
2 1 , 20 12, disputes and disruptions have consumed both the time and energy of school and church
staff. The continued legal dispute concerning possession and other matters impacting Victoria and
John's education has required considerable focus by school employees and has on too many
occasions distracted school staff from the school's need to focus on the spiritual and educational
needs of all students at the school.

It was the school's sincere hope and understanding that you had both reached an agreement on
these matters that would allow everyone concerned to move forward without any further confusion,
distractions or questions regarding John and Victoria's education. Unfortunately, on Thursday,
March 6, 201 4, the school received an email from Ms. Harri.son notifying the school that, in fact, no
such agreement has been reached. Subsequently, you both showed up at the school at the end of
the day on Thursday, March 6, 20 1 4 and again on Friday, March 7i 201 4. Once again, the lack of
                                        Har riso n v. Har riso n
                                       Cau se No. 200 6·68 864
                                       Petition er's Exhi bit ff 1

6 4 '1 0 Woodwa y D rive • Hous ton, TexasCLH
                                           7 7SBS
                                              057000001
                                                   • 7 1 .3 .365.23 1 0 • secondbapti s tschool . o r g
agreement and clarity regarding how you both will be involved with Second Baptist School has
caused distraction and concern for school staff.

As stated in the 20 13-201 4 Reenrollrnent Commitment you signed, a copy of which is enclosed for
your review, " . . .if we (either on our part or on the part of our Student) engage in behavior that
disrupts the educational process or environment, our Student may be asked to leave the school or
may not be permitted to reenroll."

In light of current circumstances, John and Victoria will not be permitted to attend Second Baptist
School for the 20 1 4-2015 academic year. Second Baptist School will) however, permit John and
Victoria ("students") to finish the 2013-2014 school year if and only if the following conditions are
met: Cliff and Connie ("parents") do not engage in altercations ot disruptions on Second Baptist
Church property; patents follow all policies and instructions given by school and chutch staff;
parents do not disrupt classes; parents refrain from seeking to involve Second Baptist School
teachers and staff or Second Baptist Church staff in legal mattets in any way, and both parents and
students comply with all policies and expectations of Second Baptist School. For the remainder of
the 20 1.3-20 1 4 school year, Second Baptist School will continue to comply with the terms of the
2007 court order until such time as we are presented with a valid court judgment or orders that
modify the 2007 orders. Second Baptist will not comply with any other directions or requests
presented by anyone except the court in this matter. Failute by either of you to act in accordance
with the 2007 orders (or any subsequent valid orders or judgment) fot the remainder of this school
year will result in immediate withdrawal of John and Victoria from the school.

As loi:ig as all outstanding tuition and fees are paid in full, we will release transcripts and grades to
you or to another educational institution of your choice.

In order to prevent any further distractions for school staff, we ask that you or your attorneys direct
any further inquiries or information about these matters to Mr. Philip Fraissinet, Thompson &
Horton ILP, Phoenix Tower. 3200 Southwest Freeway, Suite 2000, Houston, Texas 77027;
7 1 .3.554.6743. Mr. Fraissinet is counsel for Second Baptist Church and School for any further issues
related to this matter.

We hope that the remainder of the 20 B-20 1 4 will be smooth and pray the Lord's blessings on your
family in the future.

In His service,




Jeff D. Williams
Head of School




                                              CLH SBS 000002
                  APPENDIX I
EXHIBIT – EMAIL FROM RELATOR TO MR. HARRISON
      STATING THERE WAS “NO AGREEMENT”
                 MARCH 6, 2014
From: Connie Harrison 
Date: March 6, 2014, 4:06: 48 PM CST
To: CliffHarrison 
Subject: Court Orders

YOU know very well there is no agreement and you have known this for a very long time.
YOU alleging that there is an agreement over and over again does not work.

YOU don' t follow or obey any court order or any agreement so what difference does it make?

YOU know we have been following the 2007 written orders for a long while now. I have
 asked you many times to send me a draft of a visitation schedule that is best for the kids and
that we can both live with and l will work with this, however, you have refused. I am asking
you, yet again.

Please send Bobby Newman a Ruic 11 agreement that if I deliver the kids to you today at 4:30
p.m., you will return them to me tonight pursuant to the 2007 Court Orders. I will pick up the
kids tomorrow and can deliver them to you if we have a Ruic 1 1 agreement that you will
return them to me.
                   APPENDIX J
EXHIBIT – EMAIL FROM RELATOR TO SECOND BAPTIST
  SCHOOL STATING THERE WAS “NO AGREEMENT”
  Fwd : H arrison Legal C o u rt Orders\J ohn and Victo ri a Harrison
                                                                                                                  ·----------------·
  Keir, Ka ren                                                                                                                                 Thu, Ma r 6. 20 1 4 at 1 :59 PM
  To: Justi n Smith 

      Justin,

      F YI. Elizabeth Carlyle wil l be callin g you to discuss this.

      Karen

      -------- Fo rwa rde d me s sage ----------
      From: Con nie Harri s on 
      Date: Th u , Mar 6, 20 1 4 at 2: 1 8 PM
      Subject: Harrison . Legal Court Orders\John and Victoria Harrison
      To: kkeir@secondbaptistschool.org




                   From: Connie H arrison 
                   D ate: March 6, 201 4 2:1 3:27 PM CST
                   To: jwilliarns@ secondbaptistschool.org , ecarlyle@second.org, kkier@secondbaptistschool .org , Levon
                   Hovnatanian 
                   Cc: H arrison Connie 
                   Su bject: Harrison Legal Court Orders\John and Victoria Harrison

                   Dear Dr. Wil l i ams a n d Ms. Carlyle !

                   This �mai l/lettE;.f i sJoJnfqrm. §e9qn_d Baptist School {$BS) that a n agre em1e nt betwee n M r.
                                                    f
                   CliffHarrison ·ab'd                   h1ysel
                                                      has notbeencurrently reached concerning any iss u es rel ating
                   to the possession\custody of John a n d Victori a H a rrison. The 2007 Court O rd e rs
                   d e l ivered to your office approxim,ately Augu st 2007 a n d then again i n Aug u st 20 1 2 are stil l
                   i n effect, i n ful l force a n d the p a rties\parents should abide b y these Ord e rs.

                   I u n de rstand you have recently received com m u n ications that an agreement h a d been
                   reached by the p arties, however, this is n ot the case a nd the 2007 Court O rd ers have not
                   b e e n s upers ed e d . If you should h ave a ny q uestions, I would a p preciate very much if you
                   cou ld p lease conta ct me via email a nd\or conta ct the appella te a ttorney, Mr. Levon
                   H ovnatanian l via e m a iL

                   The Amicus i n this cas e , M s . H ughes, has a Moti o n To Remove The Amicus fil e d aga inst
                   h e r i n the tria l court at this time, therefore , I wou ld appreciate that if you h av e qu estions
                   concern i ng t h e p os session of J o h n o r Victoria H a rrison , to contact m e a nd\or M r.
                   H ovnata nian , via email. Also, please see the letter\attachment b elow sent to you J a n u a ry
                   20 1 4


h t tps : / / mall.google.com/ mall/u /0/?ul= 2 & i k = 80fb 7b3 7 a0l,view= ptt',q =- . . . l = l 4 4 9 8 fa fc 7 7 f5 l c8e,slrnl"" 1 4 4 9 9 0 0 1 b 5 9 4 7 l 8 bl".; ;;irnl= l 4 4 ad 7 d b 8 4 badc2 2   Page l of 7

                                                                                                        Harrison v. Harrison
                                                                                                     CLH SBSNo.
                                                                                                       Cause      2006·68864
                                                                                                               000039
                                                                                                      Petitioner's Exhibit # 18
       Also, please n ote that i n the Cou rt Orders in this case, I pick up the chil dren from school
       each day of the week. S ince Joh n has golf du rin g his physical education period , I wil l pick
       him up from SSS at about 2: 1 0 p . m . today. t wi ll pick u p Victoria from car pool today a t
       3:30 p . m . 1 h owever, s he sometimes goes t o EEO after school a nd when she does, I pick
       her u p from EEO. Cou ld you please confirm your receipt of this email\notification by
       s ending me a quick reply of receipt? I very much thank you .

       M y profuse a pologies that I am still havin g t o g o through these d ifficulties, however, I hope
       a nd pray th at Mr. H a rrison and I will be able to resolve them soon.

       Sincerely and many thanks,

       Conn ie Harrison
       Begin forwarded message:


              From : Connie Harrison 
              Date: January 28, 201 4 1 2:1 1 : 1 3 PM CST
              To: ecarlyle@second .org, jwilliams@seconclbaptistschool.org , Levon Hovn atanian
              
              Cc: Harrison Connie 
              Subject: Temporary Court Orders\John and Victoria Harri son

               Dear Dr; Williams and Ms. Elizabeth Carlyle,

               Please find a ttached a fetter concerning the enforcement of the Court's Temporary Orders
               as they relate to John a nd Victoria Harrison .

              Please fee l free to contact me at a ny time if you should have any questions, 71 3-444-
              7873.

              Thank you ,

              Connie H arrison




i�--i SBS\0 1 '1 4\letter for posses s i o n.doc
 =J 55K




                                                                                                             Page 2 o r 7



                                                     CLH SBS 000040
           APPENDIX K
FIRST EMERGENCY MOTION TO MODIFY
           MAY 14, 2014
                                                                                                                                                           5/14/2014 5:19:15 PM
                                                                                                                                      Chris Daniel - District Clerk Harris County
                                                                                                                                                          Envelope No. 1267613
                                                                                                                                                           By: Stephanie Garcia


                                                                                         CAUSE NO. 2006-68864

                                                    IN THE MATTER OF                              §                       IN THE DISTRICT COURT OF
                                                    THE MARRIAGE OF                               §
                                                                                                  §
                                                    CLIFFORD LAYNE HARRISON                       §
                                                    AND                                           §                       HARRIS COUNTY, T E X A S
                                                    CON NIE VASQUEZ HARRISON                      §
                                                                                                  §
                                                    AND IN THE I NTEREST OF                       §
                                                    J.E.L.H., II AND V.M.H., CHILDREN             §                       311TH JUDICIAL DISTRICT

                                                                  EMERGENCY MOTION TO MODIFY THE CURRENTLY CONTROLLING
                                                                    ORDERS FOR TH E MI NOR CHILDREN SUBJECTS OF THIS SUIT


                                                             COMES NOW, CLIFFORD LAYNE HARRISON, Petitioner in the above referenced cause
                                                    and fil es this Emergency Motion to the Mediated Settlement Agreement executed on January
                                                    29, 2014. Petitioner is the father of the two m inor children subjects of this suit and
                                                    Respondent, CONNIE VASQUEZ HARRISON is the mother of the m inor children. The parties
                                                    currently serve as tem pora ry joint managing conservators of the children.

                                                                                                     I.
                                                                                          Factual Circumstances

                                                           There a re two minor children of the m arriage:

                                                           J .E. L. H ., I I, ("Joh n"), age 13 who is com pleting the 7th grade at Second Ba ptist School;
                                                    and
                                                           V. M.H . {"Victoria"), age 9 who is comp leting the 4th grade at Second Baptist School.

                                                          Second Baptist School is the only school either child has attended since they each
                                                    com menced kin dergarten there.
CertifiedDocumentNumber:60971360-Page1of5




                                                            On January 29, 2014, the parents attended the Cou rt's orde red mediation with John
                                                    Millard . A m ediated settlement agreement was entered with regard to the child ren with the
                                                    one exception as to the right/duty to manage the child ren's college funds. However, the
                                                    parties rem ained joint managi ng conservators of the child ren. At the time of the execution of
                                                    the med iated settlem ent agreement, the children had a pplied and been accepted to Secon d
                                                    Baptist for the upcom ing 2014-2015 school year. CONNIE VASQUEZ HARRISON was give n the
                                                    authority to make ed ucational decisions subject to the children continuing at Second Baptist.
                                                    At the time that the MSA was entered into there was no anticipation, expectation or reason to
                                                    believe that the child re n would be asked to leave Second Baptist School.




                                                    756694.1                                                                                        Page l of S
                                                           On March 10, 2014, the parties received a letter from Second Baptist School, a copy of
                                                    which is attached hereto as Exhibit A, stating the children would not be allowed to remain at
                                                    Second Baptist School. Although significant efforts have been made requesting the school
                                                    administration to reconsider the decisions h as been final and irrevocable.

                                                            It is now the end of the school year, private schools have made their selections as to the
                                                    incoming students and these two children a re not allowed to return to the only school they
                                                    have ever attended. Immediate action is n ecessary to insure that the children will be able to
                                                    find another school. CONNIE VASQUEZ HARRISON has moved multiple times since the divorce
                                                    in June, 2010. She currently lives in a rental home and has testified she must vacate at the end
                                                    of June. That residence is zoned to an inferior elementary school and middle school tha n those
                                                    to which CLIFFORD LAYNE HARRISON is zoned.

                                                                                                   II.
                                                                                    Material and Substantial Change

                                                             An emergency situation has arisen as a result of a material a nd substantial change
                                                    involving the children. Subsequent to agreeing i n the MSA wherein CONNIE VASQUEZ
                                                    HARRISON would have the right to make education decisions, subject to the children being
                                                    enrolled in Second Baptist, and to esta blish the primary residence of the children within Harris
                                                    County, the children have be excluded from the on ly school they have known their entire lives.
                                                    Furthermore, CONNIE VASQUEZ HARRISON has req uested that the entire MSA be set aside,
                                                    stating that she has been a victim of family violence and the circumstances surrounding the
                                                    fam ily violence (which alleged violence occurred over 8 years ago) i m paired her ability to make
                                                    decisions in the best interest of the children. CONNIE VASQUEZ HARRISON has acknowledged
                                                    that she does not have the mental capacity to make significant decisions for the children. Her
                                                    actions resulting in the children being ejected from Second Baptist School confirm that inability.

                                                                                              Ill.
                                                                     Requested Change of Temporary Managing ConseNatorship

                                                           CLIFFORD LAYNE HARRISON requests this Court, after notice and h earing, to forthwith
                                                    n ame him as the temporary sole managing conservator of the minor children. Alternatively,
CertifiedDocumentNumber:60971360-Page2of5




                                                    CLIFFORD LAYNE HARRISON asked that he be appointed temporary joint managing conservator
                                                    with the exclusive right to determine residence of the children and the exclusive right to make
                                                    educationa l decisions for the children. CLIFFORD LAYNE HARRISON wou ld show that it is in
                                                    the best interest of the children that this relief be granted.

                                                            Alternatively, and without waiving h is request that he be named temporary sole
                                                    managing conservator, CLIFFORD LAYNE HARRISON requests that he be given the exclusive
                                                    right to make educational decisions for the two minor children commencing immediately and
                                                    that he be allowed to enroll the children in the schools to which he is zoned or alternatively, to
                                                    place the children in a private school of his choice. The requested relief will be i n the best
                                                    interest of the children.

                                                    756694.1                                                                                Page 2 of 5
                                                                                                    IV.

                                                                                     An Emergency Condition Exists

                                                            An emergency situation involving the children exists. The children cannot return to the
                                                    school they have attended their entire lives. The children do not have another private school
                                                    that they may be able to attend in three (3) months when the 2014-1015 academic school year
                                                    commences. CONNIE VASQUEZ HARRISON is not capable of making decisions for the benefit
                                                    and best interest of the children and her actions have been the direct resu lt of these children
                                                    suffering the most significant impact to stability in their lives since their parents separated over
                                                    eight (8) years ago. CONNIE VASQUEZ HARRISON is incapable of making rational, logical
                                                    decisions for the benefit of these children and should immediately be removed from serving in
                                                    any ca pacity that would enable her to do so in the future. She is incapable of u nderstanding
                                                    the destructive nature of her actions and the devastating impact of those actions on the
                                                    children.

                                                              CLIFFORD LAYNE HARRISONORD LAYNE HARRISON has set forth in additional detail the
                                                    facts and circu mstances reflecting the nature of the emergency and the need for the requested
                                                    relief i n the attached Exhibit B which is incorporated herein for all intents and purposes.

                                                                                                     v.
                                                                                      Payment of Amicus Attorney

                                                            As a direct result of CONNIE VASQUEZ HARRISON's actions it has been necessary for the
                                                    court appointed Amicus Attorney, Heather Hughes, to become more involved in the litigation.
                                                    As a result, fees have been i ncurred by Heather Hughes which must be paid. There is currently
                                                    in the registry of the court the sum of $14,364.93 which sum should be utilized to pay all future
                                                    invoices by the Amicus attorney until such funds are extingui shed.

                                                          WHEREFORE PREMISES CONSIDERED, CLIFFORD LAYNE HARRISONORD LAYNE
                                                    HARRISON requests this court, after notice and hearing, to grant the relief requested herein.
CertifiedDocumentNumber:60971360-Page3of5




                                                            Movant prays for a ny other relief to which she may be justly entitled .




                                                    756694.1                                                                                  Page 3 of 5
                                                                                              Respectfu l ! submitted,




                                                                                                     Patricia . · off
                                                                                                     State Bar No. 21422500
                                                                                                     Attorney for Petitioner
                                                                                              109 North Post Oak Lane, Suite 300
                                                                                              Houston, Texas 77024
                                                                                              Telephone:     (713) 735-8514
                                                                                              Facsimile:     (713) 351-4514
                                                                                              pwicoff@ssbplaw.com (Non-service emails)
                                                                                              famlawservice@ssbplaw.com (Email service o n ly)

                                                                                         Notice of Hearing

                                                              The above motion is set for hearing on ______ at ______ in the 311th
                                                    J u dicial District Co u rt of Ha rris Cou nty, Texas.




                                                                                              J u dge or Clerk



                                                                                      Certificate of Conference

                                                           I hereby certify that I attempted to resolve the controverted matters set forth in the
                                                    foregoing motion without Court intervention an all such attempts h ave failed. Agreement
                                                    could not be reached; therefore, the motion i r ented to the Court for a determination.
CertifiedDocumentNumber:60971360-Page4of5




                                                                                              Patricia A�
                                                                                              Attorney for Petitioner




                                                    756694.1                                                                            Page 4 of 5
                                                                                         Certificate of Service

                                                           I certify that a true copy of the above was served on each attorney of record or pa rty in
                                                    accordance with the Texas Rules of Civil Procedure on the 14th day of May, 2014.



                                                           Christopher W. M a rtin
                                                           MARTIN, DISIERE, J EFFERSON & WISDOM, LLP                   via electronic delivery
                                                           808 Travis Street, 20th Floor
                                                           Houston, Texas 77002

                                                           David M . Medina
                                                           BRENT COON & ASSOCIATES                                     via electronic delivery
                                                           300 Fannin, Suite 200
                                                           Houston, Texas 77002




                                                           Ms. Heath e r Hughes
                                                           LAW OFFICE OF HEATHER M. HUGHES                             via electronic delivery
                                                           952 Echo Lane Suite 410
                                                           Houston, Texas, 77024




                                                                                                 Attorney for Petitioner
CertifiedDocumentNumber:60971360-Page5of5




                                                    756694.1                                                                                Page 5 of 5
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this April 30, 2015


     Certified Document Number:        60971360 Total Pages: 5




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
      APPENDIX L
MOTION FOR ENFORCEMENT
   SEPTEMBER 2, 2014
                                                                                                                                                      9/2/2014 1:29:30 PM
                                                                                                                                Chris Daniel - District Clerk Harris County
                                                                                                                                                    Envelope No. 2346571
                                                                                                                                                          By: Anais Aguirre

                                                                                         CAUSE NO. 2006-68864

                                                    IN THE MATTER OF                              §                   IN THE DISTRICT COURT OF
                                                    THE MARRIAGE OF                               §
                                                                                                  §
                                                    CLIFFORD LAYNE HARRISON                       §
                                                    AND                                           §
                                                    CONNIE VASQUEZ HARRISON                       §                   HARRIS COUNTY, T E X A S
                                                                                                  §
                                                    AND IN THE INTEREST OF                        §
                                                    JOHN ERNEST LEE HARRISON, II AND              §
                                                    VICTORIA MADELINE HARRISON                    §
                                                    CHILDREN                                      §                   311TH JUDICIAL DISTRICT

                                                                          MOTION FOR ENFORCEMENT OF POSSESION AND ACCESS
                                                                                       AND ORDER TO APPEAR

                                                            COMES NOW, CLIFFORD LAYNE HARRISON, Movant in the above entitled and
                                                    n u m bered cause and files this Motion for Enforcement of Possession or Access.

                                                           1.     Discovery in this case is intended to be conducted under level 2 of rule 190 of
                                                    the Texas Rules of Civil Procedu re.

                                                           2.     Movant, CLIFFORD LAYNE HARRISON is the father and joint managing
                                                    conservator of the two children subjects of this suit.

                                                            The last three numbers of CLIFFORD LAYNE HARRISON's Texas driver's license n u m ber
                                                    are 572. The last three numbers of CLIFFORD LAYNE HARRISON's Federal Social Security
                                                    n u m ber are 717.

                                                            3.     The two child ren subjects of this suit are:

                                                            Name:           JOHN ERNEST LEE HARRISON, II
CertifiedDocumentNumber:62191262-Page1of8




                                                            Sex:            Male
                                                            Birth date:     September 2, 2000

                                                            Name:           VICTORIA MADELINE HARRISON
                                                            Sex:            Female
                                                            Birth date:     J uly 27, 2004

                                                          4.     This Court has continuing, exclusive jurisdiction of this case as a result of prior
                                                    proceedings.



                                                    799105. 1                                                                                  Page 1 of 9
                                                           5.      The parties entitled to notice are as follows:

                                                            Respondent, CONNIE VASQUEZ HARRISON, the mother and joint managing conservator
                                                    of the two minor children subjects of this suit.

                                                           Process should be served on Respondent at 9627 Judalon Lane, Houston, Texas 77063,
                                                    or wherever she may be found.

                                                           6.      Case History -

                                                           This divorce action was filed in 2006. After numerous continuances, resets, and
                                                    Respondent's changes in counsel (approximately 9 at the time of trial), this case was tried to a
                                                    jury beginning in March 2010 and ending in April 2010.

                                                           The Court signed a decree in June 2010.

                                                           Respondent appealed the final order in September 2010.

                                                            In December 2012, the 14th Court of Appeals reversed and remanded the case to the
                                                    trial court for a new trial, with the exception that the 14th Court of Appeals affirmed the
                                                    divorce between the parties as of June 2010.

                                                           Again, this case was preferentially set for trial a number of times in 2013 and into the
                                                    beginning of 2014.

                                                           Pursuant to court order, the parties participated in mediation and signed a mediated
                                                    settlement agreement in January 2014.

                                                          In April 2014, the Court signed an order to comport with the mediated settlement
                                                    agreement.

                                                           7.    This matter has resulted in multiple orders and a mediated settlement
                                                    agreement, therefore Movant lists the orders and the agreement affecting this Motion for
                                                    Enforcement in chronological order:
CertifiedDocumentNumber:62191262-Page2of8




                                                           a.      The "Interim Agreed Order' (April 10, 2014 - present)

                                                            On April 10, 2014 in Cause No. 2006-68864, styled "In the Matter of the Marriage of
                                                    Clifford Layne Harrison and Connie Vasquez Harrison," In the 311th District Court of Harris
                                                    County, this Court signed an Interim Agreed Order on Parent-Child Issues (a copy is attached
                                                    hereto as Exhibit A and is incorporated by referenced as if fully set forth herein) that states in
                                                    relevant part as follows:



                                                    799105.1                                                                                Page 2 of 9
                                                           Pages 6-7, 24

                                                               "Possession and Access

                                                           1.        Modified Possession Order

                                                                  IT IS ORDERED that each conservator shall comply with all terms and
                                                           conditions of this Modified Possession Order. IT IS ORDERED that this Modified
                                                           Possession Order is effective immediately and applies to all periods of possession
                                                           occurring on and after the date the Court signs this Modified Possession Order. IT IS,
                                                           THEREFORE, ORDERED:

                                                                     (a)    Definitions

                                                                            1.      In this Modified Possession Order "school" means the primary or
                                                                     secondary school in which the child is enrolled or, if the child is not enrolled in
                                                                     a primary or secondary school, the public school district in which the child
                                                                     primarily resides.

                                                                            2.     In this Modified Possession Order "child" includes each child,
                                                                     whether one or more, who is a subject of this suit while that child is under the
                                                                     age of eighteen years and not otherwise emancipated.

                                                                     (b )   Mutual Agreement or Specified Terms for Possession

                                                                            IT IS ORDERED that the conservators shall have possession of the child
                                                                     at times mutually agreed to in advance by the parties, and, in the absence of
                                                                     mutual agreement, IT IS ORDERED that the conservators shall have possession
                                                                     of the child under the specified terms set out in this Modified Possession
                                                                     Order.

                                                                     ( c)   Parents Who Reside 100 Miles or Less Apart
CertifiedDocumentNumber:62191262-Page3of8




                                                                            Except as otherwise expressly provided in this Modified Possession
                                                                     Order, when CLIFFORD LAYNE HARRISON resides 100 miles or less from the
                                                                     primary residence of the child, CLIFFORD LAYNE HARRISON shall have the right
                                                                     to possession of the child as follows:

                                                                            1.      Weekends -

                                                                            On weekends that occur during the regular school term, beginning at
                                                                     the time the child's school is dismissed, on the first, third, and fifth Friday of
                                                                     each month and ending at the time the child's school resumes after the
                                                                     weekend.

                                                    799105.1                                                                                  Page 3 of 9
                                                                      On weekends that do not occur during the regular school term,
                                                               beginning at 6:00 p.m., on the first, third, and fifth Friday of each month and
                                                               ending at 6:00 p.m. on the following Sunday.

                                                                      2.     Weekend Possession Extended by a Holiday -

                                                                      Except as otherwise expressly provided in this Modified Possession
                                                               Order, if a weekend period of possession by CLIFFORD LAYNE HARRISON begins
                                                               on a student holiday or a teacher in-service day that falls on a Friday during the
                                                               regular school term, as determined by the school in which the child is enrolled,
                                                               or a federal, state, or local holiday that falls on a Friday during the summer
                                                               months when school is not in session, that weekend period of possession shall
                                                               begin at the time the child's school is dismissed on the Thursday immediately
                                                               preceding the student holiday or teacher in-service day and 6:00 p.m. on the
                                                               Thursday immediately preceding the federal, state, or local holiday during the
                                                               summer months.

                                                                       Except as otherwise expressly provided in this Modified Possession
                                                               Order, if a weekend period of possession by CLIFFORD LAVNE HARRISON ends
                                                               on or is immediately followed by a student holiday or a teacher in-service day
                                                               that falls on a Monday during the regular school term, as determined by the
                                                               school in which the child is enrolled, or a federal, state, or local holiday that
                                                               falls on a Monday during the summer months when school is not in session,
                                                               that weekend period of possession shall end at 6:00 p.m. on that Monday.

                                                                       3.     Mondays - On Mondays following the 1st and 3rd Fridays of each
                                                               month during the regular school term, beginning at the time the child's school
                                                               is dismissed and ending at the time the child's school resumes on the following
                                                               Tuesday.

                                                                      4.     Thursdays - On Thursdays of each week during the regular school
                                                               term, beginning at the time the child is dismissed from school and ending at
CertifiedDocumentNumber:62191262-Page4of8




                                                               the time the child is returned to school after that Thursday.




                                                               Permanent Injunctions as to Persons

                                                                     The Court finds that, because of the conduct of CLIFFORD LAVNE
                                                               HARRISON and CONNIE VASQUEZ HARRISON, a permanent injunction against
                                                               them should be granted as appropriate relief because there is no adequate
                                                               remedy at law.


                                                    799105.1                                                                           Page 4 of 9
                                                                          The permanent injunction granted below shall be effective immediately
                                                                  and shall be binding on CLIFFORD LAYNE HARRISON and CONNIE VASQUEZ
                                                                  HARRISON; on their agents, servants, employees, and attorneys; and on those
                                                                  persons in active concert or participation with them who receive actual notice
                                                                  of this order by personal service or otherwise.

                                                                        IT IS ORDERED AND DECREED that CLIFFORD LAYNE HARRISON and
                                                                   CONNIE VASQUEZ HARRISON are permanently enjoined from:




                                                                          2.      Discussing this divorce litigation, or any issues surrounding this
                                                                                  litigation with the parties' children; and "

                                                            b.    The "Additional Temporary Orders" {May 30, 2014 - present)

                                                            On May 30, 2014 in Cause No. 2006-68864, styled "In the Matter of the Marriage of
                                                    Clifford Layne Harrison and Connie Vasquez Harrison," In the 311th District Court of Harris
                                                    County, this Court signed Additional Temporary Orders (a copy is attached hereto as Exhibit B
                                                    and is incorporated by referenced as if fully set forth herein) that states in relevant part as
                                                    follows:

                                                            Pages 2

                                                            "Order of the Court

                                                                   The Court, having heard the evidence and argument of counsel, makes the
                                                            following order:

                                                                  IT IS ORDERED that CLIFFORD LAYNE HARRISON shall have the right to pursue
                                                                  enrolling the children into First Baptist Academy which pursuit shall be
                                                                  uninterrupted by CONNIE VASQUEZ HARRISON.
CertifiedDocumentNumber:62191262-Page5of8




                                                                  IT IS ORDERED that CONNIE VASQUEZ HARRISON is immediately enjoined from
                                                                  communicating in any manner with any teacher or other personnel at First
                                                                  Baptist Academy until further order of this Court.

                                                                  IT IS ORDERED that in the event the children do not attend First Baptist
                                                                  Academy then, and in that event, the children shall attend the public schools to
                                                                  which CLIFFORD LAYNE HARRISON's residence is zoned, ie, Briargrove
                                                                  Elementary and Grady Middle School."




                                                    799105. 1                                                                             Page 5 of 9
                                                          Movant was the Petitioner and Respondent was the Respondent in the prior
                                                    proceedings.

                                                             9.     Violations

                                                                    Respondent has failed to com ply with the orders described above as follows:

                                                                    Relating to the terms and provisions of the Interim Agreed Order -

                                                                     Violation No. 1: On or about July 28, 2014, CONNIE VASQUEZ HARRISON failed
                                                             to comply with terms of this order by failing to adhere to the permanent injunctions
                                                             relating to discussing the divorce litigation, or issues surrounding the litigation with
                                                             children, see letter from JOHN ERNEST HARRISON attached hereto Exhibit C and is fully
                                                             incorporated herein for all purposes.

                                                                    Violation No. 2: On August 15, 2014, CLIFFORD LAYNE HARRISON was denied
                                                             access to the minor children, JOHN ERNEST HARRISON and VICTORIA MADELINE
                                                             HARRISON, for his weekend period of possession.

                                                                    Violation No. 3: On August 27, 2014, CLIFFORD LAYNE HARRISON was denied
                                                             access to the minor children, JOHN ERNEST HARRISON and VICTORIA MADELINE
                                                             HARRISON, at the time the children were dismissed from school for the Thursday
                                                             overnight possession period and weekend extended by the holiday.

                                                                    Relating to the terms and provisions of the Additional Temporary Orders

                                                                    Violation No. 4: CONNIE VASQUEZ HARRISON has intentionally and willfully failed
                                                             to adhere to the court's order pertaining to the children's enrollment in school. CONNIE
                                                             VASQUEZ HARRISON has facilitated the enrollment of JOHN ERNEST HARRISON in a school
                                                             other than Grady Middle School.

                                                            10.     Movant requests that Respondent be held in contempt, jailed, and fined for the
                                                    violations alleged above.
CertifiedDocumentNumber:62191262-Page6of8




                                                            11.    Movant believes, based on Respondent's conduct, the repeated and ongoing
                                                    history of Respondent's conduct, and the history of the willful failure to comply with Court
                                                    orders, that Respondent will continue to fail to comply with the orders of the Court. Therefore,
                                                    Movant requests that Respondent be held in contempt, jailed, and fined for each failure to
                                                    comply with the order of the Court from the date of this filing to the date of the hearing on this
                                                    motion.

                                                             12.    Movant requests that Respondent be confined in the county jail for ninety (90)
                                                    d ays.


                                                    799105.1                                                                                  Page 6 of 9
                                                            13.     On repeated occasions, Respondent has fa iled to comply with the order of the
                                                    Court by failing to surrender or returning the children to CLIFFORD LAYNE HARRISON, or
                                                    intentionally interfering with designated periods of possession and access with the children and
                                                    CLIFFORD LAYNE HARRISON as ordered.

                                                             Specifically, Movant has previously filed enforcement actions against CONNIE VASQUEZ
                                                    HARRISON for similar conduct of denying periods of possession and access to the children. The
                                                    two (2) prior actions were brought on or about November 15, 2011 and on August 28, 2012.
                                                    Further, a third enforcement is set to be heard on September 3, 2014. The filing of this
                                                    enforcement action will be CLIFFORD LAYNE HARRISON's fourth request for enforcement due
                                                    to CONNIE VASQUEZ HARRISON's failure to follow this Court's orders and the intentional,
                                                    willful denial of access between Movant and the children.

                                                            Movant requests that the Court order a bond or security for compliance with the
                                                    Court's order granting possession of or access to the children.

                                                         14.     Movant requests that the Court order additional periods of access for Movant to
                                                    compensate for those periods denied by Respondent.

                                                           15.     Movant requests that, if the Court finds that any part of the order sought to be
                                                    enforced is not specific enough to be enforced by contempt, the Court enter a clarifying order
                                                    more clearly specifying the duties imposed on Respondent and giving Respondent a reasonable
                                                    time within which to comply.

                                                            16.     It was necessary to secure the services of Patricia A. Wicoff and Amy R. Harris,
                                                    licensed attorneys, and the law firm of Schlanger, Silver, Barg & Paine, LLP, to enforce and
                                                    protect the rights of Clifford Layne Harrison and the children the subject of this suit.
                                                    Respondent should be ordered to pay reasonable attorney's fees, expenses, and costs, and a
                                                    judgment should be rendered in favor of the attorney and against Respondent and be ordered
                                                    paid directly to the undersigned attorney, who may enforce the judgment in the attorney's own
                                                    name. Enforcement of the order is necessary to ensure the children's physical or emotional
                                                    health or welfare. The attorney's fees and costs should be enforced by any means available for
                                                    the enforcement of child support including contempt but not including income withholding.
                                                    Movant requests postjudgment interest as allowed by law.
CertifiedDocumentNumber:62191262-Page7of8




                                                            Movant prays that Respondent be held in contempt and punished as requested, that
                                                    the Court order a bond or security, that the Court clarify any part of its prior order found not to
                                                    be specific enough to be enforced by contempt, for attorney's fees, expenses, costs, and
                                                    interest, and for all further relief authorized by law.




                                                    799105.1                                                                                 Page 7 of 9
                                                                Respectfully submitted,

                                                                Schlanger, Silver, Barg & Paine, LLP

                                                                By:          /s/ Patricia A. Wicoff
                                                                       PATRICIA A. WICOFF
                                                                       State Bar No. 21422500
                                                                       AMY R. HARRIS
                                                                       State Bar No. 24041057
                                                                       Attorneys for Petitioner, Cliff Harrison
                                                                109 North Post Oak Lane, Suite 300
                                                                Houston, Texas 77024
                                                                Telephone:    (713) 735-8514
                                                                Facsimile:    (713) 351-4514
                                                                pwicoff@ssbplaw.com (Non-service emails)
                                                                aharris@ssbplaw.com (Non-service emails)
                                                                famlawservice@ssbplaw.com (Email service on ly)
CertifiedDocumentNumber:62191262-Page8of8




                                                    799105. 1                                           Page 8 of 9
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this April 30, 2015


     Certified Document Number:        62191262 Total Pages: 8




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
      APPENDIX M
SECOND MOTION TO MODIFY
     AUGUST 19, 2014
                                                                                                         8/19/2014 5:31:46 PM
                                                                                    Chris Daniel • District Clerk Harris County
                                                                                                        Envelope No. 2214123
                                                                                                          By: Stephanie Garcia

                                         CAUSE NO. 2006-68864

 IN THE MATIER OF                                §                      IN THE DISTRICT COURT OF
 THE MARRIAGE OF                                 §
                                                 §
 CLIFFORD LAYNE HARRISON                         §
 AND                                             §                      HARRIS COUNTY, T E X A S
 CONNIE VASQUEZ HARRISON                         §
                                                 §
 ANO IN THE INTEREST OF                          §
 J.E.LH., 11 ANO V.M.H., CHILDREN                §                      311TH JUDICIAL DISTRICT

           PETITIONER'S MOTION TO SET ASIDE THE MEDIATED SITTLEMENT AGREEMENT
                         ON PARENT-CHILD ISSUES OR ALTERNATIVELY,
           MOTION TO MODIFY THE INTERIM ORDER CONCERNING PARENT-CHILD ISSUES

         COMES NOW, CLIFFORD LAYNE HARRISON, Petitioner in the above referenced cause
 and files this Petitioner's Motion to Set Aside the Mediated Settlement Agreement on Parent
 Child Issues or Alternatively, Motion to Modify the Interim Order Concerning Parent-Child
 Issues.

                                                     I.
                                            INTRODUCTION

1.         Parties

       a.    CLIFFORD LAYNE HARRISON is the Petitioner in the above entitled and
num bered cause and the father of the two minor children subjects of this suit.

      b.    CONNIE VASQUEZ HARRISON is the Respondent in the above entitled and
numbered cause and the mother of the two minor children subjects of this suit.

       c.      Heather Hughes is the Court appointed AMICUS attorney for the two minor
children subjects of this suit.

2.         Cause of Action

          This is a divorce case involving complex property issues, custody and personal injury tort
issues.

3.        Discovery

          Discovery in this suit is governed by a Level 2 discovery control plan.


794596.1                                                                                         Page 1 c�f 6

                                                                              Har ison v. iarrison
                                                                             Cause 'o.
                                                                            Petitioner's Exhibit
4.         Trial

       This matter was preferentially set to a j u ry beginning September 2, 2014, but as of the
date of the filing of this Motion, this case is now preferentially set for a jury trial on January 20, 2015.

                                                    II.
                                                  FACTS

       1.     This proceeding is pending before this Court as a result of a remand from the
14th Court of Appeals, which affirmed the Court's granting of the parties' d ivorce but reve rsed
the remainder of the Decree and remanded the case for a new trial.

        2.      The parties along with their respective counsel and the Court appointed AMICUS
attended Court Ordered m ediation on Jan uary 29, 2014, with John Millard. The parties signed
a n agreement that day, and a true and correct copy of the mediated settlement agreement on
parent child issues is attached hereto as Exhibit A.

           3.      CONNIE VASQUEZ HARRISON has acknowledged in her previous pleading
entitled "Motion to Set Aside Purported Med iated Settlement Agreement on Parent Child
Issues" filed approximately 6 weeks after the mediation that she has "impaired ability to m ake
decisions" and that the mediated agreement "is not in the best inte rest of the children".
CLIFFORD LAYNE HARRISON completely agrees that CONNIE VASQUEZ HARRISON is mentally
im paired, not as a result of his actions but d u e to her own mental instability, and further agrees
that the agreement is no longer in the best interest of the children. The "family violence" to
which CONNIE VASQUEZ HARRISON alludes is an incident which occurred over 8 years ago.
Regardless, CONNIE VASQUEZ HARRISON a n d CLIFFORD LAYNE HARRISON are in agreement,
as reflected in their respective pleadi ngs, that the mediated settlement agreement should be
set aside.

       4.          Since January 29, 2014, CONNIE VASQUEZ HARRISON has become increasingly
u n raveled, bizarre, and argum entatively abusive in her behavior which has and continues to
seriously affect and damage the children.       Since the agreement was signed less than 8 months
ago, CONNIE VASQUEZ HARRISON has engaged in the following behavior:

       a.          She has u nilaterally engaged in conduct which directly resulted in Second Baptist
                   School withdrawing the children's ad mittance to the school for the 2014-2015
                   academic school year, which consequently resulted in multiple Court
                   appearances a n d ultimately this Court enjoined CONNIE VASQU EZ HARRISON
                   from co mmunicating with First Baptist School so that CLIFFORD LAYNE
                   HARRISON had the opportunity to apply to their school, see Exhibit B;




794596.1                                                                                         Page 2 of 6
              b.   S h e has withheld the children from CLIFFORD LAYNE HARRISON during his
                   designated periods of access resulting in the filing of a third contempt motion
                   filed against her;

              c.   Even after the service of the third contempt motion, she has continued to deny
                   CLIFFORD LAYNE HARRISON access to the children;

              d.   She has failed to allow any commun ication between CLIFFORD LAYNE HARRISON
                   a n d his children, telephonic or otherwise;

              e.   She has encouraged, aided and assisted the older son to send a letter to his
                   father suggesting he no longer wanted to see him (a true and correct copy is
                   attached as Exhibit C);

              f.   She has failed to prepare the children for the new schools they will attend,
                   including a total lack of communication with CLIFFORD LAYNE HARRISON
                   regarding school supplies, books, u niforms, reading assignments and school
                   registration;

              g.   She instigated a physical altercation with CLIFFORD LAYNE HARRISON when he
                   went to retrieve the children for visitation and stole his cell phone when she
                   realized CLIFFORD LAYNE HARRISON started recording her behavior;

              h.   S h e h a s engaged in a course of conduct designed with t h e specific intent of
                   alienating the child ren from their father; and

              i.   She is engaging in ongoing conduct that ind icates she is mentally unstable on
                   multiple levels a n d such instabil ity is having a disastrous effect on these children.

                                                     Ill.
                             TEMPORARY MANAGING CONSERVATORSHIP

         CLIFFORD LAYNE HARRISON requests this Court, after notice and hearing, to forthwith
n a m e him as the temporary sole managing conservator of the minor children. Alternatively,
CLIFFORD LAYNE HARRISON asked that he be appoi nted temporary joint managing conservator
with the exclusive right to determine residence of the children and the exclusive right to make
educational decisions for the children. CLIFFORD LAYNE HARRISON wou ld show that it is in
the best interest of the children that this relief be granted.

        Alternatively, and without waiving his request that he be named temporary sole
managing conservator, CLIFFORD LAYNE HARRISON requests that he be the parent conservator
with the exclusive right to make all educational decisions for the children and that he have the
exclusive right to determine the primary residence of the children. The requested relief will be
in the best interest of the children.




79459 6 . 1                                                                                      Page 3 of6
        Regardless of whether the Court names CLIFFORD LAYNE HARRISON the temporary sole
managing conservator or joint ma naging conservator with the exclusive rights to determine the
children's primary residence and to make all educational decisions, the Court should strictly
ORDER that any and all periods of access between CONNIE VASQUEZ HARRISON and the
children be under the direct supervision of an appointee of this Court for a period of time this
Court deems appropriate.

                                               IV.
                                 PAYMENT OF AMICUS ATIORNEY

        As a di rect result of CONNIE VASQUEZ HARRISON's actions it has been necessary for the
court appointed Amicus Attorney, Heather Hughes, to become more involved in the litigation.
As a resu lt, fees have been incurred by Heather Hughes which must be paid. There is currently
in the registry of the court the sum of $14,364.93 which sum should be utilized to pay all future
invoices by the Amicus attorney until such funds are extinguished.

                                           IV.
                                ARGUMENTS AND AUTHORITIES

        1. The Court can set aside the mediated settlement agreement as no final order has
been entered with regard to the children and both parties acknowledge in pleadings on file
with this Court that the agreement reached almost 8 months ago is no longer in the best
interest of the children;

       2. This Court has the autho rity to set aside the mediated settlement agreement und er
the terms of TFC 153.007, and furth er that both parties have filed motions to have the
mediated settlement agreement set aside;

        3. The med iated settlement is not in the best inte rest of these children and because of
the actions and beh avior of CON NIE VASQUEZ HARRISON, the agreement is detrimental to the
emotional and physical wellbeing of the children the subject of this suit.

       4.     Alternatively, a material and substantial cha nge involving the children and/or
one of the parties since the execution of the mediated settlement agreement has occurred and
such change requires the attention of the Court to protect the children.

       WHEREFORE PREMISES CONSIDERED, CLIFFORD LAYNE HARRISON requests this Court,
after notice and hearing, to grant the relief requested herein and prays the Court set aside the
pu rported med iated settlement agreement on parent child issues in this cause.

       Movant prays for any other relief to which he may be justly entitled.




794596.1                                                                               Page 4 of 6
                                            Respectfully subm itted,

                                            Schlanger, Silver, Barg & Paine, LLP

                                            By:    /s/ Patricia A. Wicoff
                                                   Patricia A. Wicoff
                                                   State Bar No. 21422500
                                                   Amy R. Harris
                                                   State Bar No. 24041057
                                                   Attorneys for Petitioner
                                            109 North Post Oak Lane, Suite 300
                                            Houston, Texas 77024
                                            Telephone:     (713) 735-8514
                                            Facsimile:     (713} 351-4514
                                            pwicoff@ssbplaw.com (Non-service emails)
                                            aharris@ssbplaw.com {Non-service emails)
                                            famlawservice@ss bplaw.com (Email service only)

                                      Notice of Hearing

        The above motion is set for hearing on September 2, 2014 at 9:00 a.m. in the 3 1 1th
Judicial District Court of Harris County, Texas.




                                           Judge or Clerk



                                  Certificate of Conference

        I hereby certify that I attempted to resolve the controverted matters set forth in the
fo regoing motion without Court intervention and all such attempts have failed. Agreement
could not be reached; therefore, the motion is presented to the Court for a determination.



                                           By:            /s/ Patricia A. Wicoff
                                                  Patricia A. Wicoff
                                                  Attorney for Petitioner, Cliff Ha rrison




794596. 1                                                                              Page 5 of 6
  ..

                                      Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on August19, 2014.

           Christopher W. Martin
           MARTIN, DISIERE, JEFFERSON & WISDOM, LLP                      via email martin@mdjwlaw.com
           808 Travis Street, 20th Floor
           Houston, Texas 77002

           Ms. Heather Hughes
           LAW OFFICE OF HEATHER M. HUGHES                              via email hughes@hmhugheslaw.com
           952 Echo Lane Suite 410
           Houston, Texas, 77024



                                             By:_ _ _ _/'-=s:L../..:..P.::.at.:.:.r.:.:ic:.:.:ia:..:.A..:.:·....:W~ic::.Off.:..:,..__ _ _ __
                                                   Patricia A. Wicoff
                                                  Attorney for Petitioner, Cliff Harrison




794596.1                                                                                                                     Page 6 of6